Case 19-50341-JKS   Doc 58-10   Filed 05/10/21   Page 1 of 63




        EXHIBIT J
                           Case
                            Case19-50341-JKS
                                 17-12560-BLS Doc
                                               Doc58-10
                                                   2657 Filed
                                                        Filed 05/10/21
                                                              09/24/18 Page
                                                                       Page 21 of
                                                                               of 63
                                                                                  2



                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

                                                                            Chapter 11
         In re:
                                                                            Case No. 17-12560 (KJC)
         WOODBRIDGE GROUP OF COMPANIES,
         LLC, et al.,1
                                                                            (Jointly Administered)
                                                          Debtors.
                                                                            Hearing Date: October 24, 2018 at 10:00 a.m. (ET)

                                                                            Ref. Docket Nos. 2396, 2397, & 2398

                            NOTICE OF FILING OF PLAN SUPPLEMENT DOCUMENTS

                    PLEASE TAKE NOTICE that, on August 22, 2018, the Court entered an order [Docket

         No. 2396] (the “Disclosure Statement Order”) that, among other relief, (i) approved the

         Disclosure Statement for the First Amended Joint Chapter 11 Plan of Liquidation of Woodbridge

         Group of Companies, LLC and Its Affiliated Debtors [Docket No. 2398] as containing adequate

         information and (ii) authorized the above-captioned debtors and debtors in possession (the

         “Debtors”) to solicit votes on the First Amended Joint Chapter 11 Plan of Liquidation of

         Woodbridge Group of Companies, LLC and Its Affiliated Debtors [Docket No. 2397] (as it may

         be amended, supplemented, or modified from time to time pursuant to the terms thereof, the

         “Plan”).2

                    PLEASE TAKE FURTHER NOTICE that, in accordance with the Plan and the

         Disclosure Statement Order, the Debtors are filing this Plan Supplement on or before September

         24, 2018.


         1
                The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.
                The mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman
                Oaks, California 91423. Due to the large number of debtors in these cases, which are being jointly administered
                for procedural purposes only, a complete list of the Debtors, the last four digits of their federal tax identification
                numbers, and their addresses are not provided herein. A complete list of this information may be obtained on
                the website of the Debtors’ noticing and claims agent at www.gardencitygroup.com/cases/WGC, or by
                contacting the undersigned counsel for the Debtors.
         2
                Capitalized terms not defined herein have the meanings given to those Defined Terms in the Plan.
01:23666314.2
                     Case
                      Case19-50341-JKS
                           17-12560-BLS Doc
                                         Doc58-10
                                             2657 Filed
                                                  Filed 05/10/21
                                                        09/24/18 Page
                                                                 Page 32 of
                                                                         of 63
                                                                            2



                PLEASE TAKE FURTHER NOTICE that, in accordance with Section 1.77 of the

         Plan, the form of Liquidation Trust Agreement is attached hereto as Exhibit A.

                PLEASE TAKE FURTHER NOTICE that, in accordance with Section 1.121 of the

         Plan, the Schedule of Assumed Agreements is attached hereto as Exhibit B.

                PLEASE TAKE FURTHER NOTICE that, in accordance with Section 1.152 of the

         Plan, the form of Wind-Down Governance Agreement is attached hereto as Exhibit C.

                PLEASE TAKE FURTHER NOTICE that, in accordance with Section 5.3.1(a) of the

         Plan, a term sheet that includes the compensation terms for the Wind-Down CEO is attached

         hereto as Exhibit D.

                PLEASE TAKE FURTHER NOTICE that the Debtors reserve the right to amend,

         modify, or supplement this Plan Supplement (including the attached exhibits) in accordance with

         the Plan.

                PLEASE TAKE FURTHER NOTICE that the Debtors will seek confirmation of the

         Plan at a hearing on October 24, 2018 at 10:00 a.m. (Eastern Time) before the Honorable Kevin

         J. Carey, United States Bankruptcy Judge, at the United States Bankruptcy Court for the District

         of Delaware, 824 Market Street, 5th Floor, Courtroom No. 5, Wilmington, DE 19801.

         Dated: September 24, 2018

         /s/ Ian J. Bambrick
         Young Conaway Stargatt & Taylor, LLP          Klee, Tuchin, Bogdanoff & Stern LLP
         Sean M. Beach (No. 4070)                      Kenneth N. Klee (pro hac vice)
         Edmon L. Morton (No. 3856)                    Michael L. Tuchin (pro hac vice)
         Ian J. Bambrick (No. 5455)                    David A. Fidler (pro hac vice)
         Betsy L. Feldman (No. 6410)                   Jonathan M. Weiss (pro hac vice)
         Rodney Square, 1000 North King Street         1999 Avenue of the Stars, 39th Floor
         Wilmington, Delaware 19801                    Los Angeles, California 90067
         Tel: (302) 571-6600
         Fax: (302) 571-1253

                                Counsel to the Debtors and Debtors in Possession

01:23666314.2

                                                        2
                Case17-12560-BLS
                Case 19-50341-JKS Doc
                                  Doc2657-1
                                      58-10 Filed
                                             Filed05/10/21
                                                   09/24/18 Page
                                                            Page41of
                                                                   of63
                                                                      28



                                       EXHIBIT A

                                Liquidation Trust Agreement




01:23666314.2
                     Case17-12560-BLS
                     Case 19-50341-JKS Doc
                                       Doc2657-1
                                           58-10 Filed
                                                  Filed05/10/21
                                                        09/24/18 Page
                                                                 Page52of
                                                                        of63
                                                                           28



                                     LIQUIDATION TRUST AGREEMENT

                 This Liquidation Trust Agreement (as it may be amended, modified, supplemented or
         restated from time to time, this “Agreement”) dated as of __________, 2018, is made and entered
         into by and among the entities listed as “Debtors” on the signature pages hereto (each, a “Debtor”)
         and Michael Goldberg, solely in his capacity as liquidation trustee for purposes of this Agreement
         (the “Liquidation Trustee”), and is executed in connection with and pursuant to the terms of the
         [First] Amended Joint Chapter 11 Plan of Liquidation of Woodbridge Group of Companies, LLC
         and Its Affiliated Debtors dated [August 22], 2018 (as it may be amended, modified, supplemented
         or restated from time to time, the “Plan”), which Plan provides for, among other things, the
         establishment of the trust evidenced hereby (the “Liquidation Trust”). All capitalized terms which
         are used in this Agreement and not otherwise defined herein shall have the respective meanings
         ascribed to such Defined Terms in the Plan.

                                                 WI T N E S S E T H

                 WHEREAS, the Chapter 11 Cases were commenced by the Debtors filing voluntary chapter
         11 petitions in the Bankruptcy Court on various dates between December 4, 2017, and March 27,
         2018;

                WHEREAS, the Bankruptcy Court confirmed the Plan by order dated [___________], 2018;

                WHEREAS, this Agreement is entered into to effectuate the establishment of the Liquidation
         Trust as provided in the Plan and the Confirmation Order;

                WHEREAS, the Liquidation Trust is established for the benefit of the Liquidation Trust
         Beneficiaries under the Plan;

                  WHEREAS, the Liquidation Trust is established (i) for the purpose of collecting,
         administering, distributing and liquidating the Liquidation Trust Assets for the benefit of the
         Liquidation Trust Beneficiaries in accordance with the terms of this Agreement and the Plan and
         (ii) to pay certain Allowed Claims and statutory fees, in each case to the extent required by the Plan;

                WHEREAS, the Liquidation Trust shall have no objective or authority to continue or to
         engage in the conduct of a trade or business, except to the extent reasonably necessary to, and
         consistent with, the purpose of the Liquidation Trust as set forth in this Agreement and the Plan;

                WHEREAS, the Plan provides that the Liquidation Trust Beneficiaries are entitled to their
         applicable Liquidation Trust Interests;

                 WHEREAS, pursuant to the Plan, the Debtors, the Liquidation Trustee, and the Liquidation
         Trust Beneficiaries are required to treat, for all federal income tax purposes, the transfer of the
         Liquidation Trust Assets to the Liquidation Trust as a deemed transfer of the Liquidation Trust
         Assets by the Debtors to the Liquidation Trust Beneficiaries on account of their Allowed Claims
         under the Plan, followed by a deemed transfer of the Liquidation Trust Assets by the Liquidation
         Trust Beneficiaries to the Liquidation Trust in exchange for the beneficial interests herein, and to
         treat the Liquidation Trust Beneficiaries as the grantors and owners of the Liquidation Trust in
         accordance with Treasury Regulation Section 301.7701-4;
01:23653290.2
                      Case17-12560-BLS
                      Case 19-50341-JKS Doc
                                        Doc2657-1
                                            58-10 Filed
                                                   Filed05/10/21
                                                         09/24/18 Page
                                                                  Page63of
                                                                         of63
                                                                            28



               WHEREAS, the Liquidation Trust is intended to be treated as a grantor trust for federal
         income tax purposes; and

                WHEREAS, the Bankruptcy Court shall have jurisdiction over the Liquidation Trust, the
         Liquidation Trustee, and the Liquidation Trust Assets as provided herein and in the Plan.

                 NOW, THEREFORE, in consideration of the promises and the mutual covenants contained
         herein and in the Plan, the Debtors and the Liquidation Trustee agree as follows:

                                               ARTICLE I
                                   DEFINITIONS AND INTERPRETATIONS

                1.1     Definitions.

                      1.1.1. “Agreement” shall have the meaning set forth in the introductory paragraph to
         this Agreement.

                        1.1.2. “Class A Transfer Restriction” shall have the meaning set forth in Section
         6.5.1(a) hereof.

                        1.1.3. “Class B Transfer Restriction” shall have the meaning set forth in Section
         6.5.2(a) hereof.

                      1.1.4.     “Debtor” shall have the meaning set forth in the introductory paragraph to
         this Agreement.

                        1.1.5. “Liquidation Trust” shall have the meaning set forth in the introductory
         paragraph to this Agreement.

                       1.1.6. “Liquidation Trustee” shall mean (x) initially, the Person named in the
         introductory paragraph to this Agreement as the Liquidation Trustee, and (y) any successors or
         replacements duly appointed under the terms of this Agreement.

                        1.1.7. “Plan” shall have the meaning set forth in the introductory paragraph to this
         Agreement.

                        1.1.8. “Statements” shall have the meaning set forth in Section 8.7 hereof.

                         1.1.9. “Transfer” shall mean, with respect to a Liquidation Trust Interest, any
         transfer, sale, pledge, assignment, conveyance, gift, bequest, inheritance, grant, distribution,
         hypothecation or other disposition of or creation or a security interest in such Liquidation Trust
         Interest, whether voluntarily or by operation of law. “Transferor,” “Transferee,” and “Transferred”
         shall have correlative meanings.

                        1.1.10. “Transfer Agent” shall mean any independent third party institution selected
         by the Liquidation Trustee from time to time to act as transfer agent or registrar with respect to any
         of the Liquidation Trust Interests.


01:23653290.2

                                                           2
                     Case17-12560-BLS
                     Case 19-50341-JKS Doc
                                       Doc2657-1
                                           58-10 Filed
                                                  Filed05/10/21
                                                        09/24/18 Page
                                                                 Page74of
                                                                        of63
                                                                           28



                        1.1.11. “Transfer Notice” shall have the meaning set forth in Section 6.5.4 hereof.

                       1.1.12. “Transfer Restriction” shall mean the Class A Transfer Restriction or the
         Class B Transfer Restrictions.

               1.2    Plan Terms Control. In the case of any inconsistency between the terms of this
         Agreement and the terms of the Plan, the terms of the Plan shall govern and control. This
         Agreement shall not be construed to impair or limit in any way the rights of any Person under the
         Plan.

                  1.3     Interpretation. In this Agreement, except to the extent the context otherwise requires,
         (i) reference to any Section, Article, subsection, clause, Schedule, Exhibit, preamble or recital, is to
         that such Section, Article, subsection, clause, Schedule, Exhibit, preamble or recital under this
         Agreement, (ii) the words “hereof,” “herein,” and similar terms shall refer to this Agreement and not
         to any particular section or article of this Agreement, (iii) references to any document or agreement,
         including this Agreement, shall be deemed to include references to such document or agreement as
         amended, supplemented, replaced or restated from time to time in accordance with its terms and
         subject to compliance with any requirements set forth therein, (iv) references to any law, statute,
         rule, regulation or form (including in the definition thereof) shall be deemed to include references to
         such statute, rule, regulation or form as amended, modified, supplemented or replaced from time to
         time (and, in the case of any statute, include any rules and regulations promulgated under such
         statute), and all references to any section of any statute, rule, regulation or form include any
         successor to such section, (v) references to any party hereto shall include its successors and
         permitted assigns, (vi) wherever the word “include,” “includes” or “including” is used herein, it shall
         be deemed to be followed by the words “without limitation,” and any list of examples following such
         term shall in no way restrict or limit the generality of the word or provision with respect to which
         such examples are provided, (vii) the words “shall” and “will” are used interchangeably throughout
         this Agreement, and the use of either connotes a mandatory requirement, (viii) the word “or” is not
         meant to be exclusive, and shall be interpreted as “and/or”, (ix) references to “day” or “days” are
         references to calendar days, (x) the terms “Dollars” and “$” mean United States Dollars,
         (xi) whenever the context requires, terms shall include the plural as well as the singular number, the
         masculine gender shall include the feminine, and the feminine gender shall include the masculine
         and (xii) references to any time periods herein that are initiated by the receipt of a notice shall be
         deemed not to include the date such notice is received in the calculation of such time period.

                                       ARTICLE II
                ESTABLISHMENT, PURPOSE AND FUNDING OF LIQUIDATION TRUST

                 2.1     Creation and Name. There is hereby created the Liquidation Trust, which is referred
         to in Article V and certain other sections of the Plan. The Liquidation Trustee may conduct the
         affairs of the Liquidation Trust under the name of the “Woodbridge Liquidation Trust”.

                 2.2    Purpose of Liquidation Trust. The Debtors and the Liquidation Trustee, pursuant to
         the Plan and the Confirmation Order and in accordance with the Bankruptcy Code, hereby establish
         the Liquidation Trust (i) for the purpose of collecting, administering, distributing and liquidating the
         Liquidation Trust Assets for the benefit of the Liquidation Trust Beneficiaries in accordance with the
         terms of this Agreement and the Plan and (ii) to pay certain Allowed Claims and statutory fees, in
01:23653290.2

                                                            3
                      Case17-12560-BLS
                      Case 19-50341-JKS Doc
                                        Doc2657-1
                                            58-10 Filed
                                                   Filed05/10/21
                                                         09/24/18 Page
                                                                  Page85of
                                                                         of63
                                                                            28



         each case to the extent required by the Plan. The Debtors shall have no liability with respect to the
         distribution or payment of any proceeds of the Liquidation Trust Assets to any of the Liquidation
         Trust Beneficiaries or other holders of Allowed Claims. The activities of the Liquidation Trust shall
         be limited to those activities set forth in this Agreement and as otherwise contemplated by the Plan.
         The Liquidation Trustee understands and agrees that the Liquidation Trust has no objective to
         continue or engage in the conduct of a trade or business, except to the extent reasonably necessary
         to, and consistent with, the purpose of the Liquidation Trust as set forth in the Plan.

                2.3     Transfer of Liquidation Trust Assets.

                         2.3.1. Each Debtor hereby grants, releases, assigns, conveys, transfers and delivers,
         on behalf of the Liquidation Trust Beneficiaries, all of the Liquidation Trust Assets owned, held,
         possessed or controlled by such Debtor to the Liquidation Trustee as of the Effective Date, in trust
         for the benefit of the Liquidation Trust Beneficiaries for the uses and purposes as specified in this
         Agreement and the Plan. None of the Debtors shall have any further obligations with respect to the
         Allowed Claims under the Plan or the distribution or payment of any proceeds of the Liquidation
         Trust Assets to any of the Liquidation Trust Beneficiaries or other holders of Allowed Claims upon
         the transfer of the Liquidation Trust Assets to the Liquidation Trustee in accordance with this
         Agreement and the Plan. The Remaining Debtors shall from time to time execute and deliver or
         cause to be executed and delivered all such documents (in recordable form where necessary or
         appropriate) and the Remaining Debtors shall take or cause to be taken such further action, in each
         case as the Liquidation Trustee may reasonably deem necessary or appropriate, to vest or perfect in
         or confirm to the Liquidation Trustee title to and possession of the Liquidation Trust Assets. None
         of the foregoing transfers to the Liquidation Trust shall constitute a merger or consolidation of any
         of the respective Causes of Action, Avoidance Actions, or Contributed Claims, each of which shall
         retain its separateness following the transfer for all purposes relevant to the prosecution thereof.

                        2.3.2. For all federal, state and local income tax purposes, the Debtors, the
         Liquidation Trust Beneficiaries, and the Liquidation Trustee shall treat the transfer of the
         Liquidation Trust Assets to the Liquidation Trust as a deemed transfer of the Liquidation Trust
         Assets by the Debtors to the Liquidation Trust Beneficiaries on account of their Allowed Claims
         under the Plan, followed by a deemed transfer of the Liquidation Trust Assets by the Liquidation
         Trust Beneficiaries to the Liquidation Trust in exchange for their beneficial interests in the
         Liquidation Trust. Thus, the Liquidation Trust Beneficiaries shall be treated as the grantors and
         owners of the Liquidation Trust for federal income tax purposes.

                         2.3.3. To the extent that any Liquidation Trust Assets cannot be transferred to the
         Liquidation Trust because of a restriction on transferability under applicable non-bankruptcy law
         that is not superseded or preempted by Section 1123 of the Bankruptcy Code or any other provision
         of the Bankruptcy Code, such Liquidation Trust Assets shall be deemed to have been retained by the
         Remaining Debtors and the Liquidation Trustee shall be deemed to have been designated as a
         representative of the Remaining Debtors pursuant to Section 1123(b)(3)(B) of the Bankruptcy Code
         to enforce and pursue such Liquidation Trust Assets on their behalf. Notwithstanding the foregoing,
         all proceeds of such Liquidation Trust Assets (net of all reasonable costs and expenses (including the
         reasonable fees and expenses of professionals)) shall be transferred to the Liquidation Trust to be
         distributed in accordance with this Agreement and the terms of the Plan.

01:23653290.2

                                                           4
                     Case17-12560-BLS
                     Case 19-50341-JKS Doc
                                       Doc2657-1
                                           58-10 Filed
                                                  Filed05/10/21
                                                        09/24/18 Page
                                                                 Page96of
                                                                        of63
                                                                           28



                 2.4     Nature of Trust. The Liquidation Trust is irrevocable but subject to amendment and
         waiver as provided in this Agreement. The Liquidation Trust is not intended to be, and shall not be
         deemed to be or treated as, a general partnership, limited partnership, limited liability partnership,
         joint venture, corporation, limited liability company, joint stock company or association, nor shall
         the Liquidation Trustee, or the Liquidation Trust Beneficiaries, or any of them, for any purpose be,
         or be deemed to be or treated in any way whatsoever to be, liable or responsible hereunder as
         partners or joint venturers. The relationship of the Liquidation Trust Beneficiaries, on the one hand,
         to the Liquidation Trust and the Liquidation Trustee, on the other hand, shall not be deemed a
         principal or agency relationship, and their rights shall be limited to those conferred upon them by
         this Agreement, the Plan and the Confirmation Order.

                 2.5     Effectiveness. This Agreement, the establishment of the Liquidation Trust and the
         transfer of Liquidation Trust Assets to the Liquidation Trust pursuant to Section 2.3 hereof shall be
         effective on the Effective Date immediately prior to the dissolution of the Debtors (other than the
         Remaining Debtors) under Section [5.2.3] of the Plan.

                                            ARTICLE III
                               LIQUIDATION TRUST SUPERVISORY BOARD

                 3.1     Liquidation Trust Supervisory Board. The initial members of the Liquidation Trust
         Supervisory Board shall be [___], [___], [___], [___] and [___]. The Liquidation Trust Supervisory
         Board shall have all the rights and powers of a duly elected board of directors of a Delaware
         corporation and shall supervise the Liquidation Trustee in accordance with this Agreement and the
         Plan. Except as otherwise set forth herein, approval of a simple majority of the members of such
         Liquidation Trust Supervisory Board shall be required for the Liquidation Trust Supervisory Board
         to act on any matter. In the event that a Liquidation Trust Supervisory Board shall not continue to
         exist under this Agreement, the Liquidation Trustee shall have all the rights and powers of a duly
         elected board of directors of a Delaware corporation and all references herein to required approval or
         other action of such Liquidation Trust Supervisory Board shall be of no force or effect. On or
         promptly following the Effective Date, the Liquidation Trust Supervisory Board shall adopt by-laws
         that are consistent with the terms and conditions of this Agreement.

                 3.2     Resignation/Replacement/Removal of Member of Liquidation Trust Supervisory
         Board. A member of the Liquidation Trust Supervisory Board may resign following written notice
         to the Liquidation Trustee and the other members of the Liquidation Trust Supervisory Board. Such
         resignation will become effective on the later to occur of (i) the day specified in such written notice
         and (ii) the date that is thirty (30) days after the date such notice is delivered. A member of the
         Liquidation Trust Supervisory Board may only be removed by entry of a Bankruptcy Court order
         finding that cause exists to remove such member. In the event that a member of the Liquidation
         Trust Supervisory Board is removed in accordance with the immediately preceding sentence, dies,
         becomes incapacitated, resigns or otherwise becomes unavailable for any reason, such member’s
         replacement shall be appointed in accordance with the Plan.

                3.3     Compensation. Each member of the Liquidation Trust Supervisory Board shall
         receive the following compensation in respect of his or her service on the Liquidation Trust
         Supervisory Board: (i) for each calendar month of service shall be $10,000 monthly for the first
         twelve months from and after the Effective Date (counting the month of the Effective Date as the
01:23653290.2

                                                           5
                     Case 17-12560-BLS
                     Case 19-50341-JKS          Doc
                                                Doc 58-10
                                                    2657-1 Filed
                                                            Filed05/10/21
                                                                  09/24/18 Page
                                                                            Page10
                                                                                 7 of
                                                                                   of 63
                                                                                      28



         first calendar month even if it is a partial calendar month), (ii) $7,500 monthly for the thirteenth
         through twenty-fourth calendar months after the Effective Date, (iii) $5,000 monthly for the twenty-
         fifth through thirty-sixth calendar months after the Effective Date, and (iv) $2,500 monthly for each
         calendar month thereafter until termination of the Liquidation Trust in accordance with the Plan
         (prorated as appropriate if a member commences his or her service other than on the first day of a
         month or terminates his or her service other than on the last day of a month). The members of the
         Liquidation Trust Supervisory Board shall also be entitled to reimbursement from the Liquidation
         Trust Assets of all actual, reasonable and documented out-of-pocket costs and expenses incurred
         thereby in connection with their service on the Liquidation Trust Supervisory Board. Except for
         (i) the compensation and expense reimbursement set forth in this Section 3.3 and (ii) indemnification
         as set forth in Article VII hereof, the members of the Liquidation Trust Supervisory Board shall
         receive no compensation or other payment for the performance of their duties hereunder.

                  3.4    Confidentiality. Each member of the Liquidation Trust Supervisory Board shall,
         while serving as a member of the Liquidation Trust Supervisory Board under this Agreement, hold
         strictly confidential and not use for personal gain any material, non-public information of or
         pertaining to any Person to which any of the Liquidation Trust Assets relate or of which he or she
         has become aware in his or her capacity as a member of the Liquidation Trust Supervisory Board.

                  3.5     Disclosure of Personal Information. In connection with the initial registration of any
         Class A Litigation Trust Interests under the Exchange Act, and thereafter so long as Class A
         Litigation Trust Interests continue to be a class of equity securities registered under the Exchange
         Act, each member of the Liquidation Trust Supervisory Board shall provide such personal
         biographical and other information, including but not limited to educational background, business
         experience, business affiliations, and conflicts of interest (actual or potential) that such member or
         such member’s firm may have with respect to the exercise of such member’s duties under this
         Agreement or the Plan, as may be required to be disclosed in any Form 10, current or periodic report
         from time to time required to be filed, or otherwise pursuant to the Exchange Act. Each member of
         the Liquidation Trust Supervisory Board shall, at the request of the Liquidation Trustee, certify in
         writing the truth and accuracy of any personal information of such member provided pursuant to this
         Section 3.5. Each member of the Liquidation Trust Supervisory Board shall indemnify the
         Liquidation Trust, the Liquidation Trustee, the other members of the Liquidation Trust Supervisory
         Board, and the Liquidation Trust’s officer and employees from and against the making, in any
         registration statement or report filed under the Exchange Act, of any untrue statement of a material
         fact or the omission to state a material fact necessary in order to make the statements made, in the
         light of the circumstances under which they were made, not misleading, in each case to the extent
         that such misstatement or omission is based on information provided by such member.

                                          ARTICLE IV
                            ADMINISTRATION OF THE LIQUIDATION TRUST

                 4.1    Rights, Powers and Privileges. In connection with the administration of the
         Liquidation Trust, except as set forth in this Agreement and the Plan, the Liquidation Trustee is
         authorized to perform any and all acts necessary or desirable to accomplish the purposes of the
         Liquidation Trust (including, without limitation, all powers, rights, and duties under applicable law).
         In connection therewith, and subject to the limitations of Section 4.4 hereof, the Liquidation Trustee
         shall have absolute discretion to pursue or not to pursue any and all Claims, rights, Contributed
01:23653290.2

                                                           6
                     Case 17-12560-BLS
                     Case 19-50341-JKS           Doc
                                                 Doc 58-10
                                                     2657-1 Filed
                                                             Filed05/10/21
                                                                   09/24/18 Page
                                                                             Page11
                                                                                  8 of
                                                                                    of 63
                                                                                       28



         Claims, or other Causes of Action, as he or she determines are in the best interests of the Liquidation
         Trust Beneficiaries and consistent with the purposes of the Liquidation Trust, and shall have no
         liability for the outcome of his or her decision. Without limiting the foregoing, but subject to the
         limitations in this Agreement, the Liquidation Trustee shall be expressly authorized, but shall not be
         required, to take the actions set forth in Section [5.4.5] of the Plan.

                 4.2     Agents and Professionals. The Liquidation Trustee and the Liquidation Trust
         Supervisory Board may, but shall not be required to, consult with and retain attorneys, accountants,
         real estate brokers, appraisers, valuation counselors, transfer agents, or other parties deemed by the
         Liquidation Trustee or the Liquidation Trust Supervisory Board, as the case may be, to have
         qualifications necessary to assist in the proper administration of the Liquidation Trust. The
         Liquidation Trustee may pay the reasonable salaries, fees and expenses of such persons (including
         himself/herself), including contingency fees, out of the Liquidation Trust Assets, subject to the
         provisions of Section 8.7 hereof.

                  4.3     Investment and Safekeeping of Liquidation Trust Assets. All monies and other
         Liquidation Trust Assets received by the Liquidation Trustee shall, until distributed or paid as
         provided in this Agreement or the Plan, be held in the Liquidation Trust or the Wind-Down Entity
         for the benefit of the Liquidation Trust Beneficiaries. The Liquidation Trustee shall be under no
         obligation to generate or produce, or any liability for, interest or other income on any monies
         received by the Liquidation Trust and held for distribution or payment to the Liquidation Trust
         Beneficiaries, except as such interest shall be actually received by the Liquidation Trustee.
         Investments of any monies held by the Liquidation Trustee shall be administered in view of the
         manner in which individuals of ordinary prudence, discretion and judgment would act in the
         management of their own affairs; provided, however, that the right and power of the Liquidation
         Trustee to invest monies held by the Liquidation Trustee, the proceeds from any sale of Liquidation
         Trust Assets, or any income earned by the Liquidation Trust shall be limited to the right and power
         to invest such monies, pending periodic distributions in accordance with the terms hereof and the
         Plan. For the avoidance of doubt, the investment powers of the Liquidation Trustee in this
         Agreement, other than those reasonably necessary to maintain the value of the Liquidation Trust
         Assets and the Liquidation purpose of the Liquidation Trust, are limited to powers to invest in
         demand and time deposits, such as short-term certificates of deposits, in banks or other savings
         institutions, or other temporary, liquid investments, such as treasury bills.

                 4.4      Limitations on Liquidation Trustee. On behalf of the Liquidation Trust or the
         Liquidation Trust Beneficiaries, the Liquidation Trustee shall not at any time: (i) enter into or engage
         in any trade or business (other than the management and disposition of the Liquidation Trust Assets),
         and no part of the Liquidation Trust Assets or the proceeds, revenue or income therefrom shall be
         used or disposed of by the Liquidation Trust in furtherance of any trade or business, or (ii) except as
         provided in Section 4.3 and below, reinvest any Liquidation Trust Assets.

                           4.4.1. The Liquidation Trustee must consult with, and obtain approval of, the
         Liquidation Trust Supervisory Board or, in the absence of such approval, an order of the Bankruptcy
         Court concerning any matter involving any sale or other disposition of an asset of the Liquidation
         Trust, or any release, modification or waiver of existing rights as to an asset of the Liquidation Trust,
         if the asset at issue exceeds $500,000.00 in value (provided that the Liquidation Trust Supervisory
         Board shall be conclusively presumed to have approved any such sale or disposition if it fails to
01:23653290.2

                                                            7
                     Case 17-12560-BLS
                     Case 19-50341-JKS           Doc
                                                 Doc 58-10
                                                     2657-1 Filed
                                                             Filed05/10/21
                                                                   09/24/18 Page
                                                                             Page12
                                                                                  9 of
                                                                                    of 63
                                                                                       28



         object thereto in a writing received by the Liquidation Trustee within ten (10) Business Days
         following written notification to the Liquidation Trust Supervisory Board by the Liquidation Trustee
         of the intended sale or disposition, with such approval to be deemed to have been irrevocably given
         in respect of the terms and conditions of such sale or disposition set forth in such notification).

                          4.4.2. The Liquidation Trustee must consult with, and obtain approval of, the
         Liquidation Trust Supervisory Board or, in the absence of such approval, an order of the Bankruptcy
         Court concerning any compromise or settlement of litigation or controverted matter proposed by the
         Liquidation Trustee involving claims in excess of $500,000.00 (provided that the Liquidation Trust
         Supervisory Board shall be conclusively presumed to have approved any such compromise or
         settlement if it fails to object thereto in a writing received by the Liquidation Trustee within ten (10)
         Business Days following written notification to the Liquidation Trust Supervisory Board by the
         Liquidation Trustee of the intended compromise or settlement, with approval thereof to be deemed to
         have been irrevocably given in respect of the terms and conditions of such compromise or settlement
         set forth in such notification).

                           4.4.3. The Liquidation Trustee must consult with, and obtain approval of, the
         Liquidation Trust Supervisory Board or, in the absence of such approval, an order of the Bankruptcy
         Court concerning the retention by the Liquidation Trustee of professionals (provided that the
         Liquidation Trust Supervisory Board shall be conclusively presumed to have approved any such
         retention if it fails to object thereto in a writing received by the Liquidation Trustee within ten (10)
         Business Days following written notification to the Liquidation Trust Supervisory Board by the
         Liquidation Trustee of the intended retention).

                         4.4.4. Other than as contemplated by the Plan or this Agreement, the Liquidation
         Trustee is not empowered to incur indebtedness.

                        4.4.5. The Liquidation Trustee may invest Cash of the Liquidation Trust, including
         any earnings thereon or proceeds therefrom, any Cash realized from the liquidation of the
         Liquidation Trust Assets, or any Cash that is remitted to the Liquidation Trust from the Wind-Down
         Entity or any other Person, which investments, for the avoidance of doubt, will not be required to
         comply with Bankruptcy Code section 345(b); provided, however, that such investments must be
         investments that are permitted to be made by a “liquidating trust” within the meaning of Treasury
         Regulation section 301.7701-4(d), as reflected therein, or under applicable guidelines, rulings, or
         other controlling authorities. The Liquidation Trustee shall have no liability in the event of the
         insolvency or failure of any institution in which he or she has invested any funds of the Liquidation
         Trust.

                        4.4.6. The Liquidation Trustee shall hold, collect, conserve, protect and administer
         the Liquidation Trust Assets in accordance with the provisions of this Agreement and the Plan, and
         pay and distribute amounts as set forth herein for the purposes set forth in this Agreement. Subject
         to the standard of care set forth in Section 7.2, any determination by the Liquidation Trustee as to
         what actions are in the best interests of the Liquidation Trust shall be determinative.

                       4.4.7. The Liquidation Trustee shall disclose to the Liquidation Trust Supervisory
         Board any connections, conflicts or potential conflicts of interest that the Liquidation Trustee or the
         Liquidation Trustee’s firm has with respect to the exercise of any rights, powers, duties and
01:23653290.2

                                                            8
                      Case17-12560-BLS
                      Case 19-50341-JKS Doc
                                        Doc2657-1
                                            58-10 Filed
                                                   Filed05/10/21
                                                         09/24/18 Page
                                                                  Page13
                                                                       10of
                                                                          of63
                                                                             28



         privileges under this Agreement or the Plan. In the event that the Liquidation Trustee cannot take
         any action, including the prosecution of any claims or the objection to any claims, by reason of an
         actual or potential conflict of interest, the Liquidation Trust Supervisory Board shall be authorized to
         take any such action(s) in place of the Liquidation Trustee, including by the retention of
         professionals (which may include professionals retained by the Liquidation Trustee) for the purpose
         of taking such actions.

                 4.5     Bankruptcy Court Approval of Liquidation Trustee Actions. Except as provided in
         the Plan or otherwise specified in this Agreement, the Liquidation Trustee need not obtain the order
         or approval of the Bankruptcy Court in the exercise of any power, rights, or discretion conferred
         hereunder, or account to the Bankruptcy Court. The Liquidation Trustee shall exercise his or her
         business judgment for the benefit of the Liquidation Trust Beneficiaries in order to maximize the
         value of the Liquidation Trust Assets and distributions, giving due regard to the cost, risk, and delay
         of any course of action. Notwithstanding the foregoing, the Liquidation Trustee shall have the right
         to submit to the Bankruptcy Court any question or questions regarding which the Liquidation
         Trustee may desire to have explicit approval of the Bankruptcy Court for the taking of any specific
         action proposed to be taken by the Liquidation Trust with respect to any of the Liquidation Trust
         Assets, this Agreement, or the Plan, including the administration, distribution, or proposed sale of
         any of the Liquidation Trust Assets. The Bankruptcy Court shall retain jurisdiction and power for
         such purposes and shall approve or disapprove any such proposed action upon motion by the
         Liquidation Trust.

                4.6     Reliance by Liquidation Trustee and the Liquidation Trust Supervisory Board:

                        (a)     The Liquidation Trustee and members of the Liquidation Trust Supervisory
                                Board may, subject to the standard of care set forth in Section 7.2, rely, and
                                shall be protected in acting upon, any resolution, certificate, statement,
                                instrument, opinion, report, notice, request, consent, order, or other paper or
                                document believed by them to be genuine and to have been signed or
                                presented by the proper party or parties;

                        (b)     The Liquidation Trustee and members of the Liquidation Trust Supervisory
                                Board may consult with any and all professionals to be selected by them and
                                the Liquidation Trustee and members of the Liquidation Trust Supervisory
                                Board shall not, subject to the standard of care set forth in Section 7.2, be
                                liable for any action taken or omitted to be taken by them in accordance with
                                the advice of such professionals; and

                        (c)     Persons dealing with the Liquidation Trustee shall look only to the
                                Liquidation Trust Assets to satisfy any liability incurred by the Liquidation
                                Trustee to such Person in carrying out the terms of this Liquidation Trust
                                Agreement, and neither the Liquidation Trustee nor any member of the
                                Liquidation Trust Supervisory Board shall have any personal obligation to
                                satisfy any such liability.

                4.7    Valuation of Liquidation Trust Assets. The Liquidation Trustee shall apprise the
         Liquidation Trust Beneficiaries of the value of the Liquidation Trust Assets. The Debtors, the
01:23653290.2

                                                            9
                      Case17-12560-BLS
                      Case 19-50341-JKS Doc
                                        Doc2657-1
                                            58-10 Filed
                                                   Filed05/10/21
                                                         09/24/18 Page
                                                                  Page14
                                                                       11of
                                                                          of63
                                                                             28



         Liquidation Trust Beneficiaries, and the Liquidation Trust will consistently report the valuation of
         the assets transferred to the Liquidation Trust. Such consistent valuations and revised reporting will
         be used for all federal, state, local, or other income tax purposes. Income, deductions, gain, or loss
         from the Liquidation Trust shall be reported to the beneficiaries of the Liquidation Trust in
         conjunction with the filing of the Liquidation Trust’s income tax returns. Each Liquidation Trust
         Beneficiary shall report income, deductions, gain, or loss on such Liquidation Trust Beneficiary’s
         income tax returns. Any dispute regarding the valuation of Liquidation Trust Assets shall be resolved
         by the Bankruptcy Court.

                                            ARTICLE V
                            DISTRIBUTIONS FROM THE LIQUIDATION TRUST

                5.1      Distributions. From time to time after the Effective Date, as and to the extent
         required by the Plan, the Liquidation Trustee shall (a) make distributions to Liquidation Trust
         Beneficiaries in respect of their Liquidation Trust Interests from Available Cash in accordance with
         the Liquidation Trust Interests Waterfall and (b) pay certain Allowed Claims to the extent required
         by the Plan.

                5.2     Provisions Governing Distributions. All distributions to be made under this
         Agreement shall be made in accordance with Section 1.84, Section 5.4.10 and Article VII of the
         Plan, which are incorporated by reference herein.

                 5.3     Timing of Distributions. Any payment or other distribution required to be made
         under the Plan on a day other than a Business Day shall be due on the next succeeding Business Day.
         All payments or distributions due on the Effective Date shall be made thereon or as soon as
         practicable thereafter. Any payment of Cash made pursuant to this Plan shall be deemed made when
         such payment by check or wire transfer is transmitted. This Section 5.3 shall be subject to Article
         VII of the Plan.

                 5.4      Payments Limited to Liquidation Trust Assets. All payments to be made by the
         Liquidation Trustee to or for the benefit of any Liquidation Trust Beneficiary shall be made only to
         the extent that the Liquidation Trustee has sufficient reserves to make such payments in accordance
         with this Agreement and the Plan. Each Liquidation Trust Beneficiary shall have recourse only to
         the Liquidation Trust Assets for distribution under this Agreement and the Plan. This Section 5.4
         shall be subject to Article VII of the Plan.

                5.5     Fees and Expenses.

                        5.5.1. Subject to the limitations set forth herein and in the Plan, the Liquidation
         Trustee must pay or establish a reasonable reserve for the operating and administrative expenses of
         the Liquidation Trust (including making any payments in respect of Allowed Claims that may be
         required under the Plan) before approving distributions to or for the benefit of Liquidation Trust
         Beneficiaries.

                        5.5.2. The Liquidation Trustee shall satisfy any fees and expenses of the Liquidation
         Trust with the Liquidation Trust Assets to the extent available.


01:23653290.2

                                                          10
                    Case17-12560-BLS
                    Case 19-50341-JKS Doc
                                      Doc2657-1
                                          58-10 Filed
                                                 Filed05/10/21
                                                       09/24/18 Page
                                                                Page15
                                                                     12of
                                                                        of63
                                                                           28



                        5.5.3. The Liquidation Trust shall pay any and all fees that are required to be paid by
         the Liquidation Trust under Section 11.3 of the Plan.

                5.6    Priority of Distributions. Any recovery by the Liquidation Trust on account of the
         Liquidation Trust Assets shall be applied in accordance with the Plan.

                5.7    Compliance with Laws. Any and all distributions of Liquidation Trust Assets shall be
         in compliance with applicable laws.

                 5.8     Setoff Rights. The Liquidation Trustee may, but shall not be required to, setoff
         against or recoup from the holder of any Allowed Claim (including any Liquidation Trust
         Beneficiary) on which payments or other distributions are to be made hereunder, claims of any
         nature that the Liquidation Trust may have against such Person. However, neither the failure to do
         so, nor the allowance of any Claim under the Plan or otherwise, shall constitute a waiver or release
         of any such claim, right of setoff or right of recoupment against the holder of such Allowed Claim.

                5.9      Right to Object to Claims. Subject to the following sentence and except for those
         Claims that are expressly the responsibility of the Wind-Down Entity under the Plan, the Liquidation
         Trustee shall have the responsibility and authority for administering, disputing, objecting to,
         compromising and settling or otherwise resolving and finalizing payments or other distributions with
         respect to Claims under the Plan (including in respect of any Liquidation Trust Interests). The
         Liquidation Trustee shall generally prosecute objections to Claims pending as of the Effective Date
         and any additional objections filed from and after the Effective Date. In addition, subject to the
         foregoing sentence, the Liquidation Trustee may, at any time, request that the Bankruptcy Court
         estimate any Contingent Claim, Disputed Claim or Unliquidated Claim pursuant to Section 502(c) of
         the Bankruptcy Code regardless of whether any party previously objected to or sought estimation of
         such Claim.

                 5.10 No Distributions Pending Allowance. If a Claim or any portion of a Claim is
         Disputed, no payment or distribution shall be made on account of the disputed portion of such Claim
         (or the entire Claim, if the entire Claim is disputed), unless such Disputed Claim or portion thereof
         becomes an Allowed Claim.

                                                  ARTICLE VI
                                                 BENEFICIARIES

                 6.1     Identification of Liquidation Trust Beneficiaries. In order to determine the actual
         names and addresses of the Liquidation Trust Beneficiaries, the Liquidation Trustee may deliver a
         notice to the Liquidation Trust Beneficiaries. Such notice may include a form for each Liquidation
         Trust Beneficiary to complete in order to be properly registered as a Liquidation Trust Beneficiary
         and be eligible for distributions under the Liquidation Trust. Such form may request the Liquidation
         Trust Beneficiary’s federal taxpayer identification number or social security number if the
         Liquidation Trustee determines that such information is necessary to fulfill his or her tax reporting
         and withholding obligations. The Liquidation Trustee, in his or her reasonable discretion, may
         suspend distributions to any Liquidation Trust Beneficiary that has not provided its federal taxpayer
         identification number or social security number, as the case may be, after a request is made pursuant
         to this Section 6.1. If tax information is not provided within one hundred eighty (180) days after

01:23653290.2

                                                          11
                      Case17-12560-BLS
                      Case 19-50341-JKS Doc
                                        Doc2657-1
                                            58-10 Filed
                                                   Filed05/10/21
                                                         09/24/18 Page
                                                                  Page16
                                                                       13of
                                                                          of63
                                                                             28



         such request, the applicable Liquidation Trust Beneficiary’s underlying claim will be expunged and
         its Liquidation Trust Interest disallowed for all purposes of this Agreement to the extent provided
         under the Plan. Each Liquidation Trust Beneficiary’s Liquidation Trust Interest is dependent upon
         such Liquidation Trust Beneficiary’s classification under the Plan and the status of its Allowed
         Claim.

                  6.2   Beneficial Interest Only. The ownership of a Liquidation Trust Interest shall not
         entitle any Liquidation Trust Beneficiary to any title in or to any of the Liquidation Trust Assets or
         to any right to call for a partition or division of such Liquidation Trust Assets or to require an
         accounting, except as specifically provided herein. Except as expressly provided in this Agreement,
         a Liquidation Trust Beneficiary shall not have standing to direct or to seek to direct the Liquidation
         Trust or Liquidation Trustee to do or not to do any act or to institute any action or proceeding at law
         or in equity against any Person upon or with respect to the Liquidation Trust Assets.

                 6.3      Ownership of Beneficial Interests Hereunder. Each Liquidation Trust Beneficiary
         shall own a beneficial interest in the Liquidation Trust (as represented by the Liquidation Trust
         Interest(s) issued to such Liquidation Trust Beneficiary) in accordance with the Plan. The record
         holders of the Liquidation Trust Interests shall be recorded and set forth in a registry maintained by,
         or at the direction of, the Liquidation Trustee expressly for such purpose. Such obligation may be
         satisfied by the Liquidation Trust’s retention of a Transfer Agent for the maintenance of such
         registry and, so long as a registry of the Liquidation Trust Interests is maintained by a Transfer
         Agent, such Liquidation Trust Interests need not be registered on the books and records of the
         Liquidation Trust.

                6.4     Evidence of Beneficial Interest.

                        6.4.1. Unless otherwise determined by the Liquidation Trustee, ownership of a
         Liquidation Trust Interest shall not be evidenced by any certificate, security, or receipt or in any
         other form or manner whatsoever. Except as set forth in Section 6.4.2 hereof, ownership of the
         Liquidation Trust Interests shall be maintained on books and records of the Liquidation Trust
         maintained by the Liquidation Trustee or on behalf of the Liquidation Trust on the books and records
         of a Transfer Agent.

                         6.4.2. Upon or in connection with the effectiveness of an Exchange Act Registration
         of the Class A Liquidation Trust Interests, the Liquidation Trustee may, in its discretion, determine
         that the Class A Liquidation Trust Interests shall be evidenced by book-entry form represented by
         one or more global certificates registered in the name of DTC, as depository, or Cede & Co., its
         nominee, for so long as DTC is willing to act in that capacity. The Liquidation Trustee shall use its
         commercially reasonable best efforts to give prompt notice of any such determination to the holders
         of the Class A Liquidation Trust Interests. Any such notice may be provided or made available, in
         the discretion of the Liquidation Trustee, by any reasonable means, including U.S. mail, electronic
         transmission, display on IntraLinks or a similar virtual data room to which holders shall have access,
         or publication to a publicly-available website or by press release distributed via a generally
         recognized business news service. If the Class A Liquidation Trust Interests are registered in book-
         entry form, the Liquidation Trustee shall use its commercially reasonable best efforts to facilitate the
         transfer of the Class A Liquidation Trust Interests through the DTC participant system (as
         necessary). If the Class A Liquidation Trust Interests are registered in book-entry form, the
01:23653290.2

                                                           12
                      Case17-12560-BLS
                      Case 19-50341-JKS Doc
                                        Doc2657-1
                                            58-10 Filed
                                                   Filed05/10/21
                                                         09/24/18 Page
                                                                  Page17
                                                                       14of
                                                                          of63
                                                                             28



         Liquidation Trustee shall be under no obligation to provide the holders of Class A Liquidation Trust
         Interests with actual physical certificates representing their Class A Liquidation Trust Interests, and
         the Class A Liquidation Trust Interests need no longer be registered on the books and records of the
         Liquidation Trust or with any Transfer Agent.

                6.5     Transfer of Liquidation Trust Interests.

                        6.5.1. Restriction on Transfer of Class A Liquidation Trust Interests.

                                 (a)    Subject to Section 6.5.1(b) hereof, the Class A Liquidation Trust
         Interests shall not be Transferred, except by operation of law or by will or the laws of descent and
         distribution, in each case following written notice to the Liquidation Trustee in accordance with
         Section 6.5.4 hereof.

                                 (b)     The restriction on transfer set forth in Section 6.5.1(a) hereof (the
         “Class A Transfer Restriction”) shall be in effect with respect to all Class A Liquidation Trust
         Interests from the time of issuance thereof on the Effective Date until the effectiveness of an
         Exchange Act Registration of the Class A Liquidation Trust Interests, at which time (i) the Class A
         Transfer Restriction shall terminate and cease to be of any force or effect and (ii) the Class A
         Liquidation Trust Interests may be Transferred by the holders thereof to the extent otherwise
         permissible under applicable law. The Liquidation Trust shall use its commercially reasonable best
         efforts to cause an Exchange Act Registration of the Class A Liquidation Trust Interests to become
         effective, and for the Class A Liquidation Trust Interests to be quoted with an OTC ticker symbol, as
         soon as reasonably practicable after the Effective Date, but in no event shall the Liquidation Trust
         file an Exchange Act registration statement any later than may be required under section 12(g) of the
         Exchange Act or the rules and regulations promulgated thereunder.

                        6.5.2. Restriction on Transfer of Class B Liquidation Trust Interests.

                                 (a)    Subject to Section 6.5.2(b) hereof, the Class B Liquidation Trust
         Interests shall not be Transferred except by operation of law or by will or the laws of descent and
         distribution, in each case following written notice to the Liquidation Trustee in accordance with
         Section 6.5.4 hereof.

                                 (b)    The restriction on transfer set forth in Section 6.5.2(a) hereof (the
         “Class B Transfer Restriction”) shall be in effect with respect to all Class B Liquidation Trust
         Interests from the time of issuance thereof on the Effective Date until the earlier to occur of(a) the
         effectiveness of an Exchange Act Registration of the Class B Liquidation Trust Interests or (b) the
         Liquidation Trustee has given notice to the holders of the Class B Liquidation Trust Interests of the
         Liquidation Trustee’s good faith determination, in its discretion, that termination of the Class B
         Transfer Restriction not require the Class B Liquidation Trust Interests to be registered under section
         12(g) of the Exchange Act. Upon the occurrence of an event described in (a) or (b) of the preceding
         sentence, (i) the Class B Transfer Restriction shall terminate and cease to be of any force or effect
         and (ii) the Class B Liquidation Trust Interests may be Transferred by the holders thereof to the
         extent otherwise permissible under applicable law. The Liquidation Trust shall not be under any
         obligation (and does not currently intend) to make any effort to cause the Class B Liquidation Trust


01:23653290.2

                                                           13
                    Case17-12560-BLS
                    Case 19-50341-JKS Doc
                                      Doc2657-1
                                          58-10 Filed
                                                 Filed05/10/21
                                                       09/24/18 Page
                                                                Page18
                                                                     15of
                                                                        of63
                                                                           28



         Interests to be registered under the Exchange Act or otherwise to facilitate the trading of, or the
         development of any trading market for, the Class B Liquidation Trust Interests.

                         6.5.3. Notice of Termination of Transfer Restrictions. Upon any termination of a
         Transfer Restriction (whether such termination is by reason of the effectiveness of an Exchange Act
         Registration or a determination by the Liquidation Trustee that termination of a Transfer Restriction
         would not require registration under section 12(g) of the Exchange Act), the Liquidation Trustee
         shall use commercially reasonable best efforts promptly thereafter to notify the holders of the
         Liquidation Trust Interests with respect to which such Transfer Restriction termination has occurred.
         Any such notice may be provided or made available, in the discretion of the Liquidation Trustee, by
         any reasonable means, including U.S. mail, electronic transmission, display on IntraLinks or a
         similar virtual data room to which holders shall have access, or publication to a publicly-available
         website or by press release distributed via a generally recognized business news service.

                         6.5.4. Notice of Certain Transfers. In the case of any Transfer, notice of which is
         required to be given under Section 6.5.1 or Section 6.5.2 hereof, such notice (a “Transfer Notice”)
         shall be given to the Liquidation Trustee by registered or certified mail in accordance with this
         Section 6.5.4 and Section 11.2 hereof, and shall be Filed with the Bankruptcy Court. A Transfer
         Notice shall (a) state the names, addresses and, if the Liquidation Trustee determines that such
         information is necessary to fulfill his or her tax reporting and withholding obligations, the federal
         taxpayer identification numbers or social security numbers of the Transferor and Transferee,
         (b) clearly identify the class and the amount of the Liquidation Trust Interest to be Transferred, and
         (c) be executed by both the Transferor (or the Transferor’s personal representative) and the
         Transferee, with such signatures acknowledged before a notary public and as required by
         Bankruptcy Rule 3001(e). The Liquidation Trustee may conclusively rely upon such signatures and
         acknowledgments as evidence of such Transfer without the requirement of any further investigation.
         Notwithstanding anything to the contrary in this Section 6.5, no Transfer notice of which is required
         to be given under Section 6.5.1 or Section 6.5.2 hereof shall be effective until a Transfer Notice is
         given in accordance with this Section 6.5.4, and the Liquidation Trustee may continue to pay all
         amounts to or for the benefit of the assigning or transferring Liquidation Trust Beneficiary until
         receipt of such Transfer Notice. The Liquidation Trustee may rely upon such proof without the
         requirement of any further investigation.

                         6.5.5. Invalidity of Restricted Transfers. Any attempted Transfer in violation of any
         Transfer Restriction shall be void ab initio. The Liquidation Trustee shall not be authorized or
         obligated to effect any Transfer or treat any purported Transferee as holder of record or beneficial
         owner of any Litigation Trust Interest, the Transfer of which is void ab initio under this paragraph.
         The Liquidation Trustee may institute legal proceedings to force rescission of a Transfer prohibited
         by this Agreement and to seek any other remedy available to it at law, in equity or otherwise,
         including an injunction prohibiting any such Transfer.

                                         ARTICLE VII
                        THIRD PARTY RIGHTS AND LIMITATION OF LIABILITY

                 7.1      Parties Dealing With the Liquidation Trustee. In the absence of actual knowledge to
         the contrary, any Person dealing with the Liquidation Trust or the Liquidation Trustee shall be
         entitled to rely on the authority of the Liquidation Trustee or any of the Liquidation Trustee’s agents
01:23653290.2

                                                           14
                    Case17-12560-BLS
                    Case 19-50341-JKS Doc
                                      Doc2657-1
                                          58-10 Filed
                                                 Filed05/10/21
                                                       09/24/18 Page
                                                                Page19
                                                                     16of
                                                                        of63
                                                                           28



         to act in connection with the Liquidation Trust Assets. No Person that may deal with the Liquidation
         Trustee shall have any obligation to inquire into the validity or expediency or propriety of any
         transaction by the Liquidation Trustee or any agent of the Liquidation Trustee.

                 7.2      Limitation of Liquidation Trustee’s Liability. Anything herein to the contrary
         notwithstanding, in exercising the rights granted herein, the Liquidation Trustee shall exercise his or
         her best judgment, to the end that the affairs of the Liquidation Trust shall be properly managed and
         the interests of all the Liquidation Trust Beneficiaries are safeguarded; but the Liquidation Trustee
         shall not incur any responsibility or liability by reason of any error of law or of any matter or thing
         done or suffered or omitted to be done under this Agreement, unless the Liquidation Trustee has
         acted with gross negligence, fraud or willful misconduct.

                 7.3     Indemnification. The Liquidation Trustee, the Liquidation Trust Supervisory Board
         and each of their respective accountants, agents, assigns, attorneys, bankers, consultants, directors,
         employees, executors, financial advisors, investment bankers, real estate brokers, Transfer Agents,
         managers, members, officers, partners, predecessors, principals, professional persons,
         representatives, and successors (each, an “Indemnified Party”) shall be indemnified for, and
         defended and held harmless against, any loss, liability, damage, judgment, fine, penalty, claim,
         demand, settlement, cost, or expense (including the reasonable fees and expenses of their respective
         professionals) incurred without gross negligence, willful misconduct, or fraud on the part of the
         applicable Indemnified Party (which gross negligence, willful misconduct, or fraud, if any, must be
         determined by a final, non-appealable order of a court of competent jurisdiction) for any action
         taken, suffered, or omitted to be taken by the Indemnified Parties in connection with the acceptance,
         administration, exercise, and performance of their duties under the Plan or this Agreement, as
         applicable. An act or omission taken with the approval of the Bankruptcy Court, and not
         inconsistent therewith, will be conclusively deemed not to constitute gross negligence, willful
         misconduct, or fraud. In addition, to the fullest extent permitted by law, each Indemnified Party
         shall be indemnified for, and defended and held harmless against, any and all losses, liabilities,
         damages, judgments, fines, penalties, claims, demands, settlements, costs, and expenses, including
         the reasonable fees and expenses of their respective professionals arising out of or due to their
         actions or omissions, or consequences of such actions or omissions, with respect to the Liquidation
         Trust or the implementation or administration of the Plan if the applicable Indemnified Party acted in
         good faith and in a manner reasonably believed to be in, or not opposed to, the best interest of the
         Liquidation Trust or the Liquidation Trust Beneficiaries. The amounts necessary for the
         indemnification provided in this Section 7.3 (including, but not limited to, any costs and expenses
         incurred in enforcing the right of indemnification in this Section 7.3) shall be paid by the Liquidation
         Trustee out of the Liquidation Trust Assets, except as otherwise provided in the Plan. The
         Liquidation Trustee shall not be personally liable for the payment of any Liquidation Trust expense
         or claim or other liability of the Liquidation Trust, and no Person shall look to the Liquidation
         Trustee personally for the payment of any such expense or liability. The indemnification provided in
         this Section 7.3 shall survive the death, dissolution, resignation or removal, as may be applicable, of
         the Liquidation Trustee or an indemnified member of the Liquidation Trust Supervisory Board, or
         the termination of the Liquidation Trust, and shall inure to the benefit of each Indemnified Person’s
         heirs and assigns.



01:23653290.2

                                                           15
                    Case17-12560-BLS
                    Case 19-50341-JKS Doc
                                      Doc2657-1
                                          58-10 Filed
                                                 Filed05/10/21
                                                       09/24/18 Page
                                                                Page20
                                                                     17of
                                                                        of63
                                                                           28



                                        ARTICLE VIII
                SELECTION, REMOVAL AND COMPENSATION OF LIQUIDATION TRUSTEE

                  8.1   Term of Service. The Liquidation Trustee shall serve until the earlier to occur of
         (a) the termination of the Liquidation Trust in accordance with this Agreement and the Plan or (b)
         the Liquidation Trustee’s death, resignation or removal.

                 8.2     Removal of a Liquidation Trustee. Any Person serving as Liquidation Trustee may
         be removed and replaced by an order of the Bankruptcy Court upon the motion of the Liquidation
         Trust Supervisory Board and a showing of good cause; provided, however, that the proposed
         removal and replacement of Michael Goldberg as Liquidation Trustee will require a determination
         by the Bankruptcy Court that “cause” exists for such removal and replacement using the standard
         under Bankruptcy Code section 1104 made after notice of such proposed removal and replacement
         has been provided to the SEC. The removal shall be effective on the date specified in the order.
         Notwithstanding the removal of the Liquidation Trustee pursuant to this Section 8.2, the rights of the
         resigning Liquidation Trustee under this Agreement with respect to acts or omissions occurring prior
         to the effectiveness of such removal will continue for the benefit of such resigning Liquidation
         Trustee following the effectiveness of such resignation.

                 8.3     Resignation of Liquidation Trustee. The Liquidation Trustee may resign at any time
         by giving the Liquidation Trust Beneficiaries and Liquidation Trust Supervisory Board at least sixty
         (60) days written notice of his or her intention to do so. Without limiting any other reporting or
         accounting obligations under the Plan or this Agreement, in the event of a resignation, the resigning
         Liquidation Trustee shall render to the Liquidation Trust Beneficiaries a full and complete written
         accounting of monies and Liquidation Trust Assets received, disbursed, and held during the term of
         office of that Liquidation Trustee. The resignation shall be effective on the later to occur of: (i) the
         date specified in the notice; or (ii) the appointment of a successor by the Liquidation Trust
         Supervisory Board, the acceptance by such successor of such appointment and the approval of the
         Bankruptcy Court; provided, that if a successor Liquidation Trustee is not appointed or does not
         accept his or her appointment or if the appointment of a successor Trustee has not been approved by
         the Bankruptcy Court within sixty (60) days following delivery of notice of resignation, the
         resigning Liquidation Trustee may petition the Bankruptcy Court for the appointment of a successor
         Liquidation Trustee. Notwithstanding the resignation of the Liquidation Trustee pursuant to this
         Section 8.3, the rights of the resigning Liquidation Trustee under this Agreement with respect to acts
         or omissions occurring prior to the effectiveness of such resignation will continue for the benefit of
         such resigning Liquidation Trustee following the effectiveness of such resignation.

                 8.4     Appointment of Successor Liquidation Trustee. Upon the resignation, death,
         incapacity, or removal of a Liquidation Trustee, the Liquidation Trust Supervisory Board shall
         appoint a successor Liquidation Trustee to fill the vacancy so created, subject to the approval of the
         Bankruptcy Court so long as any of the Chapter 11 Cases are pending. Any successor Liquidation
         Trustee so appointed shall consent to and accept in writing the terms of this Agreement and agrees
         that the provisions of this Agreement shall be binding upon and inure to the benefit of the successor
         Liquidation Trustee.

                8.5     Powers and Duties of Successor Liquidation Trustee. A successor Liquidation
         Trustee shall have all the rights, privileges, powers, and duties of his or her predecessor under this
01:23653290.2

                                                           16
                      Case17-12560-BLS
                      Case 19-50341-JKS Doc
                                        Doc2657-1
                                            58-10 Filed
                                                   Filed05/10/21
                                                         09/24/18 Page
                                                                  Page21
                                                                       18of
                                                                          of63
                                                                             28



         Agreement and the Plan. Notwithstanding anything to the contrary herein, a removed or resigning
         Liquidation Trustee shall, when requested in writing by the successor Liquidation Trustee, execute
         and deliver an instrument or, instruments conveying and transferring to such successor Liquidation
         Trustee under the Liquidation Trust all the estates, properties, rights, powers, and trusts of such
         predecessor Liquidation Trustee.

                8.6      Liquidation Trust Continuance. The death, resignation or removal of the Liquidation
         Trustee shall not terminate the Liquidation Trust or revoke any then-existing agency created
         pursuant to this Agreement or invalidate any action theretofore taken by the Liquidation Trustee. In
         the event that a successor Liquidation Trustee is not appointed within thirty (30) days of when
         required under this Agreement, any Liquidation Trust Beneficiary may apply to the Bankruptcy
         Court for appointment of a successor Liquidation Trustee upon notice to the Liquidation Trust
         Supervisory Board.

                  8.7     Compensation and Costs of Administration. The Liquidation Trustee shall receive
         fair and reasonable compensation for his or her services in accordance with Schedule A, which shall
         be charged against and paid out of the Liquidation Trust Assets (subject to the limitations set forth in
         this Agreement and the Plan), provided, that no compensation may be paid to the Liquidation
         Trustee or his or her professionals unless and until the following procedures have been followed with
         respect to any individual request for compensation: (i) the Liquidation Trustee shall submit to the
         Liquidation Trust Supervisory Board a statement or statements (“Statements”) reflecting all fees
         (itemized, as applicable, to indicate the individual performing services, such individual’s billable
         rate, a description of the services performed, the time spent, and the fees incurred) and itemized costs
         to be reimbursed, (ii) the amount reflected in any such Statements may be paid by the Liquidation
         Trust after seven (7) days after the delivery of the Statements as specified in clause (i) above, unless
         prior to the expiration of such seven-day period, the Liquidation Trust Supervisory Board shall have
         objected in writing to any compensation reflected in the Statement, in which case the undisputed
         amounts may be paid and the disputed amounts may only be paid by agreement of the Liquidation
         Trust Supervisory Board, or pursuant to order of the Bankruptcy Court, which shall retain
         jurisdiction over all disputes regarding the Liquidation Trustee’s and his or her professionals’
         compensation. All costs, expenses, and obligations, including filing fees, incurred by the
         Liquidation Trustee (or professionals who may be employed by the Liquidation Trustee in
         administering the Liquidation Trust, in carrying out their other responsibilities under this Agreement,
         or in any manner connected, incidental, or related thereto) shall be paid from the applicable
         Liquidation Trust Assets prior to any distribution to the Liquidation Trust Beneficiaries (subject to
         the limitations set forth in this Agreement and the Plan). If the cash in the Liquidation Trust shall be
         insufficient to compensate and reimburse the Liquidation Trustee or the members of the Liquidation
         Trust Supervisory Board, as the case may be, for any amounts to which they are entitled hereunder,
         then the Liquidation Trustee is hereby authorized to reduce to cash that portion of the Liquidation
         Trust Assets that are causes of action necessary so as to effect such compensation and
         reimbursement, subject to the terms of the Plan.

                8.8     Periodic Reporting; Filing Requirements.

                        8.8.1. Beginning the first quarter-end following the Effective Date and continuing on
         each quarter-end thereafter until the Closing Date, within thirty (30) calendar days after the end of
         such period, the Liquidation Trust shall File quarterly reports with the Bankruptcy Court. Each
01:23653290.2

                                                           17
                    Case17-12560-BLS
                    Case 19-50341-JKS Doc
                                      Doc2657-1
                                          58-10 Filed
                                                 Filed05/10/21
                                                       09/24/18 Page
                                                                Page22
                                                                     19of
                                                                        of63
                                                                           28



         quarterly report shall contain a cash flow statement which shall show Distributions by Class during
         the prior quarter, an unaudited balance sheet, the terms of any settlement of an individual Claim in
         an amount greater than $100,000, the terms of any litigation settlement where the Cause of Action or
         the Liquidation Trust Action was greater than $100,000 or the settlement is for more than $100,000,
         the terms of any sale of Estate Assets where the proceeds of such sale are $100,000 or greater, and
         such other information as the Liquidation Trust determines is material.

                          8.8.2. Until the effectiveness of an Exchange Act Registration for the Class A
         Liquidation Trust Interests, the Liquidation Trust shall, as soon as practicable after the end of each
         calendar year and upon termination of the Liquidation Trust, provide or make available a written
         report and account to the holders of Liquidation Trust Interests, which report and account sets forth
         (i) the assets and liabilities of the Liquidation Trust at the end of such calendar year or upon
         termination and the receipts and disbursements of the Liquidation Trust for such calendar year or
         period, and (ii) changes in the Liquidation Trust Assets and actions taken by the Liquidation Trustee
         in the performance of its duties under the Plan or the Liquidation Trust Agreement that the
         Liquidation Trustee determines in its discretion may be relevant to holders of Liquidation Trust
         Interests, such as material changes or actions that, in the opinion of the Liquidation Trustee, may
         have a material effect on the Liquidation Trust Assets that were not previously reported. The
         Liquidation Trust may provide or make available to holders of Liquidation Trust Interests similar
         reports for such interim periods during the calendar year as the Liquidation Trustee deems advisable.
         So long as no Exchange Act Registration for the Class A Liquidation Trust Interests shall have
         become effective, such reports may be provided or made available to the holders of Liquidation
         Trust Interests, in the discretion of the Liquidation Trustee, by any reasonable means, including U.S.
         mail, electronic transmission, display on IntraLinks or a similar virtual data room to which holders
         shall have access, or publication to a publicly-available website or by press release distributed via a
         generally recognized business news service.

                         8.8.3. Following the effectiveness of an Exchange Act Registration for the Class A
         Liquidation Trust Interests, the Liquidation Trust shall provide or make available to the holders of
         Liquidation Trust Interests, either by publication to a publicly-available website or by press release
         distributed via a generally recognized business news service, copies of all current reports on Form 8-
         K, quarterly reports on Form 10-Q, and annual reports on Form 10-K that may be required to be filed
         by the Liquidation Trust with the SEC under the Exchange Act, which copies are to be so provided
         or made available promptly after such filing.

                         8.8.4. The Liquidation Trustee shall file tax returns for the Liquidation Trust as a
         grantor trust pursuant to Treasury Regulation Section 1.671-4(a) and any other applicable laws or
         regulations. The Liquidation Trustee may withhold from amounts distributable to any Person any
         and all amounts, determined in the Liquidation Trustee’s reasonable sole discretion, to be required
         by any law, regulation, rule, ruling, directive or other governmental requirement.

                        8.8.5. The tax returns filed by the Liquidation Trustee shall report all Liquidation
         Trust earnings for the taxable year being reported.

                8.9     Confidentiality. Except as required in the performance of his or her duties, the
         Liquidation Trustee shall, while serving as Liquidation Trustee under this Agreement, hold strictly
         confidential and not use for personal gain any material, non-public information of or pertaining to
01:23653290.2

                                                           18
                    Case17-12560-BLS
                    Case 19-50341-JKS Doc
                                      Doc2657-1
                                          58-10 Filed
                                                 Filed05/10/21
                                                       09/24/18 Page
                                                                Page23
                                                                     20of
                                                                        of63
                                                                           28



         any Person to which any of the Liquidation Trust Assets relate or of which he has become aware in
         his or her capacity as Liquidation Trustee.

                                               ARTICLE IX
                                         MAINTENANCE OF RECORDS

                 9.1     The Liquidation Trustee shall maintain books and records containing a description of
         all property from time to time constituting the Liquidation Trust Assets and an accounting of all
         receipts and disbursements. Such books and records may be destroyed without further notice to
         parties or approval of the Bankruptcy Court five (5) years after the final report to the Bankruptcy
         Court has been rendered by the Liquidation Trustee (unless such records and documents are
         necessary to fulfill the Liquidation Trustee’s obligations pursuant to this Agreement).
         Notwithstanding the foregoing, during the term of the Liquidation Trust, the Liquidation Trustee
         may destroy business records transferred by Debtors to the Liquidation Trust thirty (30) days after
         delivery of written notice to the Liquidation Trust Supervisory Board of the Liquidation Trustee’s
         intent to destroy such records, unless prior to the expiration of such 30-day period, the Liquidation
         Trust Supervisory Board shall have objected in writing to the destruction of such records. The
         Liquidation Trustee may estimate and include, as part of the Liquidation Trustee’s compensation, a
         reasonable sum to be used for the purposes of maintaining, accessing and destroying records during
         the term of the Liquidation Trust and for up to five (5) years thereafter. The Liquidation Trust
         Supervisory Board shall have the right to inspect the books and records of the Liquidation Trust
         upon reasonable prior written notice to the Liquidation Trustee of such inspection.

                                               ARTICLE X
                                     DURATION OF LIQUIDATION TRUST

                 10.1 Duration. This Agreement, the establishment of the Liquidation Trust and the
         transfer of Liquidation Trust Assets to the Liquidation Trust pursuant to Section 2.3 hereof shall be
         effective on the Effective Date immediately prior to the dissolution of the Debtors (other than the
         Remaining Debtors) under Section [5.2.3] of the Plan. Thereupon, this Agreement shall remain and
         continue in full force and effect until the Liquidation Trust is terminated in accordance with the
         provisions of this Agreement and the Plan.

                  10.2 Termination of the Liquidation Trust. The Liquidation Trustee and the Liquidation
         Trust shall be discharged or terminated, as the case may be, at such time as: (a) the Liquidation
         Trustee determines that the pursuit of additional Liquidation Trust Actions is not likely to yield
         sufficient additional proceeds to justify further pursuit of such Liquidation Trust Actions and (b) all
         distributions required to be made by the Liquidation Trustee to the holders of Allowed Claims and to
         the Liquidation Trust Beneficiaries under the Plan and this Agreement have been made, but in no
         event shall the Liquidation Trust be terminated later than five (5) years from the Effective Date
         unless the Bankruptcy Court, upon motion made within the six-month period before such fifth
         anniversary (and, in the event of further extension, by order of the Bankruptcy Court, upon motion
         made at least six (6) months before the end of the preceding extension), determines that a fixed
         period extension (not to exceed three (3) years, together with any prior extensions, unless a favorable
         letter ruling from the Internal Revenue Service that any further extension would not adversely affect
         the status of the Liquidation Trust as a liquidating trust for federal income tax purposes) is necessary
         to facilitate or complete the recovery on, and liquidation of, the Liquidation Trust Assets. The
01:23653290.2

                                                           19
                    Case17-12560-BLS
                    Case 19-50341-JKS Doc
                                      Doc2657-1
                                          58-10 Filed
                                                 Filed05/10/21
                                                       09/24/18 Page
                                                                Page24
                                                                     21of
                                                                        of63
                                                                           28



         Liquidation Trust may not be terminated at any time by the Liquidation Trust Beneficiaries. Upon
         termination of the Liquidation Trust, any remaining Liquidation Trust Assets that exceed the
         amounts required to be paid under the Plan may be transferred by the Liquidation Trustee to the
         American Bankruptcy Institute Endowment Fund.

                  10.3 Continuance of Liquidation Trust for Winding Up. After the termination of the
         Liquidation Trust and for the purpose of liquidation and winding up the affairs of the Liquidation
         Trust, the Liquidation Trustee shall continue to act as such until his or her duties have been fully
         performed, including such post-distribution tasks as necessary to wind up the affairs of the
         Liquidation Trust. Subject to the provisions of Section 9.1 hereof, after the termination of the
         Liquidation Trust, the Liquidation Trustee shall retain or cause to be retained for a period of five (5)
         years the books, records, Liquidation Trust Beneficiary lists, and certificates and other documents
         and files which shall have been delivered to or created by the Liquidation Trustee. At the
         Liquidation Trustee’s discretion, all of such records and documents may, but need not, be destroyed
         at any time after five (5) years from the completion and winding up of the affairs of the Liquidation
         Trust. Except as otherwise specifically provided herein, upon the discharge of all liabilities of the
         Liquidation Trust and final distribution of the Liquidation Trust, the Liquidation Trustee shall have
         no further duties or obligations hereunder.

                                                   ARTICLE XI
                                                 MISCELLANEOUS

                 11.1 Preservation of Privilege. In connection with the rights, claims, and causes of action
         that constitute Liquidation Trust Assets, any attorney-client privilege, work-product doctrine, or
         other privilege or immunity attaching to any documents or communications (whether written or oral)
         transferred to the Liquidation Trust pursuant to the terms of the Plan or otherwise shall vest in the
         Liquidation Trustee and his or her representatives, and the Liquidation Trustee is authorized to take
         all necessary actions to effectuate the transfer of such privileges, as necessary. The Liquidation
         Trustee’s receipt of such privileges shall not operate as a waiver of any other privileges or
         immunities possessed or retained by the Debtors.

                 11.2 Notices. Unless otherwise expressly provided herein, all notices to be given to
         Liquidation Trust Beneficiaries may be given by ordinary mail, or may be delivered personally, to
         the holders at the addresses appearing on the books kept by the Liquidation Trustee. Any notice or
         other communication which may be or is required to be given, served, or sent to the Liquidation
         Trust or the Liquidation Trust Supervisory Board, as applicable, shall be in writing and shall be sent
         by registered or certified United States mail, return receipt requested, postage prepaid, or transmitted
         by hand delivery (if receipt is confirmed) addressed as follows:

                If to the Liquidation Trust:

                        Liquidation Trustee
                        Michael I. Goldberg
                        Akerman, LLP
                        350 East Las Olas Boulevard, Suite 1600
                        Fort Lauderdale, FL 33301


01:23653290.2

                                                           20
                    Case17-12560-BLS
                    Case 19-50341-JKS Doc
                                      Doc2657-1
                                          58-10 Filed
                                                 Filed05/10/21
                                                       09/24/18 Page
                                                                Page25
                                                                     22of
                                                                        of63
                                                                           28



                        With copy to:

                        Pachulski Stang Ziehl & Jones LLP
                        10100 Santa Monica Blvd., 13th Floor
                        Los Angeles, CA 90067-4003
                        Attn: Richard M. Pachulski, Esq.

                If to the Liquidation Trust Supervisory Board:

                        Pachulski Stang Ziehl & Jones LLP
                        10100 Santa Monica Blvd., 13th Floor
                        Los Angeles, CA 90067-4003
                        Attn: Richard M. Pachulski, Esq.

                  11.3 No Bond. Notwithstanding any state law to the contrary, the Liquidation Trustee
         (including any successor) shall be exempt from giving any bond or other security in any jurisdiction,
         unless the Liquidation Trustee or the Liquidation Trust Supervisory Board decide in their reasonable
         judgment to obtain such bond or other security. Subject to Section 8.7, the Liquidation Trustee is
         hereby authorized, but not required to obtain all reasonable insurance coverage for itself, its agents,
         representatives, employees or independent contractors, including coverage with respect to the
         liabilities, duties and obligations of the Liquidation Trustee and its agents, representatives,
         employees or independent contractors under this Agreement and the Plan. Subject to Section 8.7,
         the cost of any such insurance coverage shall be an expense of the Liquidation Trust and paid out of
         the Liquidation Trust Assets.

                11.4 Governing Law. This Agreement shall be governed by and construed in accordance
         with the laws of the State of Delaware without regard to principles of conflicts of law.

                11.5 Successors and Assigns. This Agreement shall inure to the benefit of and shall be
         binding upon the parties hereto and their respective successors and assigns.

                11.6 Headings. The various headings of this Agreement are inserted for convenience only
         and shall not affect the meaning or understanding of this Agreement or any provision hereof.

               11.7 Cumulative Rights and Remedies. The rights and remedies provided in this
         Agreement are cumulative and not exclusive of any rights and remedies under law or in equity.

                 11.8 No Execution. All funds in the Liquidation Trust shall be deemed in custodia legis
         until such times as the funds have actually been paid to or for the benefit of a Liquidation Trust
         Beneficiary, and no Liquidation Trust Beneficiary or any other Person can execute upon, garnish or
         attach the Liquidation Trust Assets or the Liquidation Trust in any manner or compel payment from
         the Liquidation Trust except by Final Order of the Bankruptcy Court. Payment will be solely
         governed by this Agreement and the Plan.

                11.9 Intention of Parties to Establish Grantor Liquidation Trust. This Agreement is
         intended to create a grantor trust for United States federal income tax purposes and, to the extent
         provided by law, shall be governed and construed in all respects as such a grantor trust.

01:23653290.2

                                                           21
                    Case17-12560-BLS
                    Case 19-50341-JKS Doc
                                      Doc2657-1
                                          58-10 Filed
                                                 Filed05/10/21
                                                       09/24/18 Page
                                                                Page26
                                                                     23of
                                                                        of63
                                                                           28



                 11.10 Amendment. This Agreement may be amended from time to time (a) by order of the
         Bankruptcy Court or (b) by a written instrument signed by the Liquidation Trustee; provided, that in
         the case of clause (b) above, (i) any such amendment shall require the prior written approval of a
         majority of the members of the Liquidation Trust Supervisory Board; and (ii) any such amendment
         that would adversely affect any Beneficiary in a manner disproportionate from the other
         Beneficiaries in their capacities as such shall require the consent of each such adversely and
         disproportionately affected Beneficiary.

                  11.11 Severability. If any term, provision, covenant or restriction contained in this
         Agreement is held by a court of competent jurisdiction or other authority to be invalid, void,
         unenforceable or against its regulatory policy, the remainder of the terms, provisions, covenants and
         restrictions contained in this Agreement shall remain in full force and effect and shall in no way be
         affected, impaired or invalidated.

                 11.12 Counterparts and Facsimile Signatures. This Agreement may be executed in
         counterparts and a facsimile or other electronic form of signature shall be of the same force and
         effect as an original.

                 11.13 Jurisdiction. The Bankruptcy Court shall have jurisdiction regarding the Liquidation
         Trust, the Liquidation Trustee, the Liquidation Trust Supervisory Board, and the Liquidation Trust
         Assets, including the determination of all disputes arising out of or related to administration of the
         Liquidation Trust. The Bankruptcy Court shall have continuing jurisdiction and venue to hear and
         finally determine all disputes and related matters arising out of or related to this Agreement or the
         administration of the Liquidation Trust. The parties expressly consent to the Bankruptcy Court
         hearing and exercising such judicial power as is necessary to finally determine all such disputes and
         matters. If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or is
         otherwise without jurisdiction over any matter arising in, arising under, or related to the Chapter 11
         Cases, including the matters set forth in this Agreement, then the provisions of this Agreement shall
         have no effect on and shall not control, limit or prohibit the exercise of jurisdiction by any other
         court having competent jurisdiction with respect to such matter, and all applicable references in this
         Agreement to an order or decision of the Bankruptcy Court shall instead mean an order or decision
         of such other court of competent jurisdiction.



                                   [The remainder of this page is intentionally left blank.]




01:23653290.2

                                                          22
                     Case17-12560-BLS
                     Case 19-50341-JKS Doc
                                       Doc2657-1
                                           58-10 Filed
                                                  Filed05/10/21
                                                        09/24/18 Page
                                                                 Page27
                                                                      24of
                                                                         of63
                                                                            28



                 IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and year
         written above.

         DEBTORS:

         215 North 12th Street, LLC                             Craven Investments, LLC
         695 Buggy Circle, LLC                                  Crossbeam Investments, LLC
         Addison Park Investments, LLC                          Crowfield Investments, LLC
         Anchorpoint Investments, LLC                           Crystal Valley Holdings, LLC
         Arborvitae Investments, LLC                            Crystal Woods Investments, LLC
         Archivolt Investments, LLC                             Cuco Settlement, LLC
         Arlington Ridge Investments, LLC                       Daleville Investments, LLC
         Arrowpoint Investments, LLC                            Deerfield Park Investments, LLC
         Baleroy Investments, LLC                               Derbyshire Investments, LLC
         Basswood Holding, LLC                                  Diamond Cove Investments, LLC
         Bay Village Investments, LLC                           Dixville Notch Investments, LLC
         Bear Brook Investments, LLC                            Dogwood Valley Investments, LLC
         Beech Creek Investments, LLC                           Dollis Brook Investments, LLC
         Bellflower Funding, LLC                                Donnington Investments, LLC
         Bishop White Investments, LLC                          Doubleleaf Investments, LLC
         Black Bass Investments, LLC                            Drawspan Investments, LLC
         Black Locust Investments, LLC                          Eldredge Investments, LLC
         Blazingstar Funding, LLC                               Elstar Investments, LLC
         Bluff Point Investments, LLC                           Emerald Lake Investments, LLC
         Bowman Investments, LLC                                Fieldpoint Investments, LLC
         Bramley Investments, LLC                               Franconia Notch Investments, LLC
         Brise Soleil Investments, LLC                          Frog Rock Investments, LLC
         Broadsands Investments, LLC                            Gateshead Investments, LLC
         Brynderwen Investments, LLC                            Glenn Rich Investments, LLC
         Buggy Circle Holdings, LLC                             Goose Rocks Investments, LLC
         Cablestay Investments, LLC                             Goosebrook Investments, LLC
         Cannington Investments, LLC                            Graeme Park Investments, LLC
         Carbondale Doocy, LLC                                  Grand Midway Investments, LLC
         Carbondale Glen Lot A-5, LLC                           Gravenstein Investments, LLC
         Carbondale Glen Lot D-22, LLC                          Green Gables Investments, LLC
         Carbondale Glen Lot E-24, LLC                          Grenadier Investments, LLC
         Carbondale Glen Lot GV-13, LLC                         Grumblethorpe Investments, LLC
         Carbondale Glen Lot L-2, LLC                           H10 Deerfield Park Holding Company, LLC
         Carbondale Glen Lot SD-14, LLC                         H11 Silk City Holding Company, LLC
         Carbondale Glen Lot SD-23, LLC                         H12 White Birch Holding Company, LLC
         Carbondale Glen Mesa Lot 19, LLC                       H13 Bay Village Holding Company, LLC
         Carbondale Glen River Mesa, LLC                        H14 Dixville Notch Holding Company, LLC
         Carbondale Glen Sundance Ponds, LLC                    H15 Bear Brook Holding Company, LLC
         Carbondale Glen Sweetgrass Vista, LLC                  H16 Monadnock Holding Company, LLC
         Carbondale Peaks Lot L-1, LLC                          H17 Pemigewasset Holding Company, LLC
         Carbondale Spruce 101, LLC                             H18 Massabesic Holding Company, LLC
         Carbondale Sundance Lot 15, LLC                        H19 Emerald Lake Holding Company, LLC
         Carbondale Sundance Lot 16, LLC                        H2 Arlington Ridge Holding Company, LLC
         Castle Pines Investments, LLC
         Centershot Investments, LLC
         Chaplin Investments, LLC                               By: ____________________________
         Chestnut Investments, LLC                              Bradley D. Sharp, solely in his capacity as
         Chestnut Ridge Investments, LLC                        Chief Restructuring Officer
         Clover Basin Investments, LLC
         Coffee Creek Investments, LLC
01:23653290.2

                                     [SIGNATURE PAGE TO LIQUIDATION TRUST AGREEMENT]
                    Case17-12560-BLS
                    Case 19-50341-JKS Doc
                                      Doc2657-1
                                          58-10 Filed
                                                 Filed05/10/21
                                                       09/24/18 Page
                                                                Page28
                                                                     25of
                                                                        of63
                                                                           28



         H20 Bluff Point Holding Company, LLC                  Heilbron Manor Investments, LLC
         H21 Summerfree Holding Company, LLC                   Hollyline Holdings, LLC
         H22 Papirovka Holding Company, LLC                    Hollyline Owners, LLC
         H23 Pinova Holding Company, LLC                       Hornbeam Investments, LLC
         H24 Stayman Holding Company, LLC                      Idared Investments, LLC
         H25 Elstar Holding Company, LLC                       Imperial Aly Investments, LLC
         H26 Gravenstein Holding Company, LLC                  Ironsides Investments, LLC
         H27 Grenadier Holding Company, LLC                    Kirkstead Investments, LLC
         H28 Black Locust Holding Company, LLC                 Lenni Heights Investments, LLC
         H29 Zestar Holding Company, LLC                       Lilac Meadow Investments, LLC
         H30 Silver Maple Holding Company, LLC                 Lilac Valley Investments, LLC
         H31 Addison Park Holding Company, LLC                 Lincolnshire Investments, LLC
         H32 Arborvitae Holding Company, LLC                   Lonetree Investments, LLC
         H33 Hawthorn Holding Company, LLC                     Longbourn Investments, LLC
         H35 Hornbeam Holding Company, LLC                     M10 Gateshead Holding Company, LLC
         H36 Sturmer Pippin Holding Company, LLC               M11 Anchorpoint Holding Company, LLC
         H37 Idared Holding Company, LLC                       M13 Cablestay Holding Company, LLC
         H38 Mutsu Holding Company, LLC                        M14 Crossbeam Holding Company, LLC
         H39 Haralson Holding Company, LLC                     M15 Doubleleaf Holding Company, LLC
         H4 Pawtuckaway Holding Company, LLC                   M16 Kirkstead Holding Company, LLC
         H40 Bramley Holding Company, LLC                      M17 Lincolnshire Holding Company, LLC
         H41 Grumblethorpe Holding Company, LLC                M19 Arrowpoint Holding Company, LLC
         H43 Lenni Heights Holding Company, LLC                M22 Drawspan Holding Company, LLC
         H44 Green Gables Holding Company, LLC                 M24 Fieldpoint Holding Company, LLC
         H46 Beech Creek Holding Company, LLC                  M25 Centershot Holding Company, LLC
         H47 Summit Cut Holding Company, LLC                   M26 Archivolt Holding Company, LLC
         H49 Bowman Holding Company, LLC                       M27 Brise Soleil Holding Company, LLC
         H5 Chestnut Ridge Holding Company, LLC                M28 Broadsands Holding Company, LLC
         H50 Sachs Bridge Holding Company, LLC                 M29 Brynderwen Holding Company, LLC
         H51 Old Carbon Holding Company, LLC                   M31 Cannington Holding Company, LLC
         H52 Willow Grove Holding Company, LLC                 M32 Dollis Brook Holding Company, LLC
         H53 Black Bass Holding Company, LLC                   M33 Harringworth Holding Company, LLC
         H54 Seven Stars Holding Company, LLC                  M34 Quarterpost Holding Company, LLC
         H55 Old Maitland Holding Company, LLC                 M36 Springline Holding Company, LLC
         H56 Craven Holding Company, LLC                       M37 Topchord Holding Company, LLC
         H58 Baleroy Holding Company, LLC                      M38 Pemberley Holding Company, LLC
         H59 Rising Sun Holding Company, LLC                   M39 Derbyshire Holding Company, LLC
         H6 Lilac Meadow Holding Company, LLC                  M40 Longbourn Holding Company, LLC
         H60 Moravian Holding Company, LLC                     M41 Silverthorne Holding Company, LLC
         H61 Grand Midway Holding Company, LLC                 M43 White Dome Holding Company, LLC
         H64 Pennhurst Holding Company, LLC                    M44 Wildernest Holding Company, LLC
         H65 Thornbury Farm Holding Company, LLC               M45 Clover Basin Holding Company, LLC
         H66 Heilbron Manor Holding Company, LLC               M46 Owl Ridge Holding Company, LLC
         H68 Graeme Park Holding Company, LLC                  M48 Vallecito Holding Company, LLC
         H7 Dogwood Valley Holding Company, LLC                M49 Squaretop Holding Company, LLC
         H70 Bishop White Holding Company, LLC                 M5 Stepstone Holding Company, LLC
         H74 Imperial Aly Holding Company, LLC                 M50 Wetterhorn Holding Company, LLC
         H76 Diamond Cove Holding Company, LLC                 M51 Coffee Creek Holding Company, LLC
         H8 Melody Lane Holding Company, LLC                   M53 Castle Pines Holding Company, LLC
         H9 Strawberry Fields Holding Company, LLC             M54 Lonetree Holding Company, LLC
         Hackmatack Investments, LLC
         Haffenburg Investments, LLC
         Haralson Investments, LLC                             By: ____________________________
         Harringworth Investments, LLC                         Bradley D. Sharp, solely in his capacity as
         Hawthorn Investments, LLC                             Chief Restructuring Officer
         Hazelpoint Investments, LLC
01:23653290.2

                                    [SIGNATURE PAGE TO LIQUIDATION TRUST AGREEMENT]
                   Case17-12560-BLS
                   Case 19-50341-JKS Doc
                                     Doc2657-1
                                         58-10 Filed
                                                Filed05/10/21
                                                      09/24/18 Page
                                                               Page29
                                                                    26of
                                                                       of63
                                                                          28



         M56 Haffenburg Holding Company, LLC                 Pinney Investments, LLC
         M57 Ridgecrest Holding Company, LLC                 Pinova Investments, LLC
         M58 Springvale Holding Company, LLC                 Quarterpost Investments, LLC
         M60 Thunder Basin Holding Company, LLC              Red Woods Investments, LLC
         M61 Mineola Holding Company, LLC                    Ridgecrest Investments, LLC
         M62 Sagebrook Holding Company, LLC                  Riley Creek Investments, LLC
         M63 Crowfield Holding Company, LLC                  Rising Sun Investments, LLC
         M67 Mountain Spring Holding Company, LLC            Sachs Bridge Investments, LLC
         M68 Goosebrook Holding Company, LLC                 Sagebrook Investments, LLC
         M70 Pinney Holding Company, LLC                     Seven Stars Investments, LLC
         M71 Eldredge Holding Company, LLC                   Silk City Investments, LLC
         M72 Daleville Holding Company, LLC                  Silver Maple Investments, LLC
         M73 Mason Run Holding Company, LLC                  Silverleaf Funding, LLC
         M74 Varga Holding Company, LLC                      Silverthorne Investments, LLC
         M75 Riley Creek Holding Company, LLC                Springline Investments, LLC
         M76 Chaplin Holding Company, LLC                    Springvale Investments, LLC
         M77 Frog Rock Holding Company, LLC                  Squaretop Investments, LLC
         M79 Chestnut Company, LLC                           Stayman Investments, LLC
         M80 Hazelpoint Holding Company, LLC                 Steele Hill Investments, LLC
         M83 Mt. Holly Holding Company, LLC                  Stepstone Investments, LLC
         M85 Glenn Rich Holding Company, LLC                 Strawberry Fields Investments, LLC
         M86 Steele Hill Holding Company, LLC                Sturmer Pippin Investments, LLC
         M87 Hackmatack Hills Holding Company, LLC           Summerfree Investments, LLC
         M88 Franconia Notch Holding Company, LLC            Summit Cut Investments, LLC
         M89 Mount Washington Holding Company, LLC           Thornbury Farm Investments, LLC
         M9 Donnington Holding Company, LLC                  Thunder Basin Investments, LLC
         M90 Merrimack Valley Holding Company, LLC           Topchord Investments, LLC
         M91 Newville Holding Company, LLC                   Vallecito Investments, LLC
         M92 Crystal Woods Holding Company, LLC              Varga Investments, LLC
         M93 Goose Rocks Holding Company, LLC                Wall 123, LLC
         M94 Winding Road Holding Company, LLC               Wetterhorn Investments, LLC
         M95 Pepperwood Holding Company, LLC                 White Birch Investments, LLC
         M96 Lilac Valley Holding Company, LLC               White Dome Investments, LLC
         M97 Red Woods Holding Company, LLC                  Whiteacre Funding, LLC
         M99 Ironsides Holding Company, LLC                  Wildernest Investments, LLC
         Mason Run Investments, LLC                          Willow Grove Investments, LLC
         Massabesic Investments, LLC                         Winding Road Investments, LLC
         Melody Lane Investments, LLC                        WMF Management, LLC
         Merrimack Valley Investments, LLC                   Woodbridge Capital Investments, LLC
         Mineola Investments, LLC                            Woodbridge Commercial Bridge Loan Fund 1, LLC
         Monadnock Investments, LLC                          Woodbridge Commercial Bridge Loan Fund 2, LLC
         Moravian Investments, LLC                           Woodbridge Group of Companies, LLC
         Mount Washington Investments, LLC                   Woodbridge Investments, LLC
         Mountain Spring Investments, LLC                    Woodbridge Mezzanine Fund 1, LLC
         Mt. Holly Investments, LLC                          Woodbridge Mortgage Investment Fund 1, LLC
         Mutsu Investments, LLC                              Woodbridge Mortgage Investment Fund 2, LLC
         Newville Investments, LLC                           Woodbridge Mortgage Investment Fund 3, LLC
         Old Carbon Investments, LLC                         Woodbridge Mortgage Investment Fund 3A, LLC
         Old Maitland Investments, LLC                       Woodbridge Mortgage Investment Fund 4, LLC
         Owl Ridge Investments, LLC                          Woodbridge Structured Funding, LLC
         Papirovka Investments, LLC                          Zestar Investments, LLC
         Pawtuckaway Investments, LLC
         Pemberley Investments, LLC
         Pemigewasset Investments, LLC                       By: ____________________________
         Pennhurst Investments, LLC                          Bradley D. Sharp, solely in his capacity as
         Pepperwood Investments, LLC                         Chief Restructuring Officer
01:23653290.2

                                  [SIGNATURE PAGE TO LIQUIDATION TRUST AGREEMENT]
                Case17-12560-BLS
                Case 19-50341-JKS Doc
                                  Doc2657-1
                                      58-10 Filed
                                             Filed05/10/21
                                                   09/24/18 Page
                                                            Page30
                                                                 27of
                                                                    of63
                                                                       28



                                              LIQUIDATION TRUSTEE:


                                              By:
                                                    Michael Goldberg, solely in his capacity as
                                                    Liquidation Trustee under this Agreement




01:23653290.2

                           [SIGNATURE PAGE TO LIQUIDATION TRUST AGREEMENT]
                    Case17-12560-BLS
                    Case 19-50341-JKS Doc
                                      Doc2657-1
                                          58-10 Filed
                                                 Filed05/10/21
                                                       09/24/18 Page
                                                                Page31
                                                                     28of
                                                                        of63
                                                                           28



                                                   Schedule A

         The Liquidation Trustee will receive (i) base compensation at an hourly rate of $550 per hour for
         2018, with 10% rate raises commencing at the beginning of calendar years 2019 and 2020; and (ii)
         incentive compensation as determined by the Liquidation Trust Supervisory Board.




01:23653290.2
                Case 17-12560-BLS
                Case 19-50341-JKS   Doc
                                    Doc 58-10
                                        2657-2 Filed
                                                Filed05/10/21
                                                      09/24/18 Page
                                                                Page32
                                                                     1 of
                                                                       of 63
                                                                          19



                                        EXHIBIT B

                              Schedule of Assumed Agreements




01:23666314.2
                               Case 17-12560-BLS
                               Case 19-50341-JKS                    Doc
                                                                    Doc 58-10
                                                                        2657-2 Filed
                                                                                Filed05/10/21
                                                                                      09/24/18 Page
                                                                                                Page33
                                                                                                     2 of
                                                                                                       of 63
                                                                                                          19



      Contract                                                                                                                                  Estimated Cure
    Counterparty        Counter Party Address                Debtor-Party to Contract                          Contract Type                       Amount
                     16217 Kittridge St., Van Nuys,                                       Office Lease for headquarters located 14140 Ventura
14140 Investments                                     Woodbridge Group of Companies                                                                 $0.00
                              CA 91406                                                    Blvd., Ste. 302, Sherman Oaks, CA 91423
A. Logan Insurance    260 West 36th St. 3rd Floor                                         Vacant Land Liability Insurance, Policy No.
                                                      Ridgecrest Investments, LLC                                                                   $0.00
Brokerage                New York, NY 10018                                               AES105233601
A. Logan Insurance    260 West 36th St. 3rd Floor                                         Vacant Land Liability Insurance, Policy No.
                                                      Pinova Investments, LLC                                                                       $0.00
Brokerage                New York, NY 10018                                               AES105233601
A. Logan Insurance    260 West 36th St. 3rd Floor                                         Vacant Land Liability Insurance, Policy No.
                                                      Merrimack Valley Investments, LLC                                                             $0.00
Brokerage                New York, NY 10018                                               AES105233601
A. Logan Insurance    260 West 36th St. 3rd Floor                                         Vacant Land Liability Insurance, Policy No.
                                                      Mt. Holly Investments, LLC                                                                    $0.00
Brokerage                New York, NY 10018                                               AES105233601
A. Logan Insurance    260 West 36th St. 3rd Floor                                         Vacant Land Liability Insurance, Policy No.
                                                      Crystal Woods Investments, LLC                                                                $0.00
Brokerage                New York, NY 10018                                               AES105233601
A. Logan Insurance    260 West 36th St. 3rd Floor                                         Vacant Land Liability Insurance, Policy No.
                                                      Thunder Basin Investments, LLC                                                                $0.00
Brokerage                New York, NY 10018                                               AES105233601
A. Logan Insurance    260 West 36th St. 3rd Floor                                         Vacant Land Liability Insurance, Policy No.
                                                      Dixville Notch Investments, LLC                                                               $0.00
Brokerage                New York, NY 10018                                               AES105233601
A. Logan Insurance    260 West 36th St. 3rd Floor                                         Vacant Land Liability Insurance, Policy No.
                                                      Melody Lane Investments, LLC                                                                  $0.00
Brokerage                New York, NY 10018                                               AES105233601
A. Logan Insurance    260 West 36th St. 3rd Floor                                         Vacant Land Liability Insurance, Policy No.
                                                      Carbondale Glen Lot E-24, LLC                                                                 $0.00
Brokerage                New York, NY 10018                                               AES105233601
A. Logan Insurance    260 West 36th St. 3rd Floor                                         Vacant Land Liability Insurance, Policy No.
                                                      Haralson Investments, LLC                                                                     $0.00
Brokerage                New York, NY 10018                                               AES105233601
A. Logan Insurance    260 West 36th St. 3rd Floor                                         Vacant Land Liability Insurance, Policy No.
                                                      Pemigewasset Investments, LLC                                                                 $0.00
Brokerage                New York, NY 10018                                               AES105233601
A. Logan Insurance    260 West 36th St. 3rd Floor                                         Vacant Land Liability Insurance, Policy No.
                                                      Monadnock Investments, LLC                                                                    $0.00
Brokerage                New York, NY 10018                                               AES105233601
A. Logan Insurance    260 West 36th St. 3rd Floor                                         Vacant Land Liability Insurance, Policy No.
                                                      Castle Pines Investments, LLC                                                                 $0.00
Brokerage                New York, NY 10018                                               AES105233601
A. Logan Insurance    260 West 36th St. 3rd Floor                                         Vacant Land Liability Insurance, Policy No.
                                                      Daleville Investments, LLC                                                                    $0.00
Brokerage                New York, NY 10018                                               AES105233601
A. Logan Insurance    260 West 36th St. 3rd Floor
                                                      Green Gables Investments, LLC       Liability Insurance, Policy No. 103 GL 0020695            $0.00
Brokerage                New York, NY 10018
A. Logan Insurance    260 West 36th St. 3rd Floor
                                                      Green Gables Investments, LLC       Liability Insurance, Policy No. AR3462124                 $0.00
Brokerage                New York, NY 10018
A. Logan Insurance    260 West 36th St. 3rd Floor                                         Vacant Land Liability Insurance, Policy No.
                                                      Arborvitae Investments, LLC                                                                   $0.00
Brokerage                New York, NY 10018                                               AES105233601
A. Logan Insurance    260 West 36th St. 3rd Floor                                         Vacant Land Liability Insurance, Policy No.
                                                      Old Carbon Investments, LLC                                                                   $0.00
Brokerage                New York, NY 10018                                               AES105233601
A. Logan Insurance    260 West 36th St. 3rd Floor                                         Vacant Land Liability Insurance, Policy No.
                                                      Papirovka Investments, LLC                                                                    $0.00
Brokerage                New York, NY 10018                                               AES105233601
A. Logan Insurance    260 West 36th St. 3rd Floor                                         Vacant Land Liability Insurance, Policy No.
                                                      Grumblethorpe Investments, LLC                                                                $0.00
Brokerage                New York, NY 10018                                               AES105233601
A. Logan Insurance    260 West 36th St. 3rd Floor                                         Vacant Land Liability Insurance, Policy No.
                                                      Bramley Investments, LLC                                                                      $0.00
Brokerage               New York, NY 10018                                                AES105233601
A. Logan Insurance    260 West 36th St. 3rd Floor                                         Vacant Land Liability Insurance, Policy No.
                                                      Coffee Creek Investments, LLC                                                                 $0.00
Brokerage               New York, NY 10018                                                AES105233601
A. Logan Insurance    260 West 36th St. 3rd Floor                                         Vacant Land Liability Insurance, Policy No.
                                                      Dogwood Valley Investments, LLC                                                               $0.00
Brokerage               New York, NY 10018                                                AES105233601



                                                                                                                                                                 Page 1 of 18
                                  Case 17-12560-BLS
                                  Case 19-50341-JKS                     Doc
                                                                        Doc 58-10
                                                                            2657-2 Filed
                                                                                    Filed05/10/21
                                                                                          09/24/18 Page
                                                                                                    Page34
                                                                                                         3 of
                                                                                                           of 63
                                                                                                              19



        Contract                                                                                                                                        Estimated Cure
     Counterparty          Counter Party Address                 Debtor-Party to Contract                           Contract Type                          Amount
A. Logan Insurance        260 West 36th St. 3rd Floor                                          Vacant Land Liability Insurance, Policy No.
                                                          Black Locust Investments, LLC                                                                     $0.00
Brokerage                    New York, NY 10018                                                AES105233601
A. Logan Insurance        260 West 36th St. 3rd Floor                                          Vacant Land Liability Insurance, Policy No.
                                                          Bowman Investments, LLC                                                                           $0.00
Brokerage                    New York, NY 10018                                                AES105233601
A. Logan Insurance        260 West 36th St. 3rd Floor                                          Vacant Land Liability Insurance, Policy No.
                                                          Carbondale Glen Mesa Lot 19, LLC                                                                  $0.00
Brokerage                    New York, NY 10018                                                AES105233601
A. Logan Insurance        260 West 36th St. 3rd Floor                                          Vacant Land Liability Insurance, Policy No.
                                                          Stayman Investments, LLC                                                                          $0.00
Brokerage                    New York, NY 10018                                                AES105233601
A. Logan Insurance        260 West 36th St. 3rd Floor                                          Vacant Land Liability Insurance, Policy No.
                                                          Bear Brook Investments, LLC                                                                       $0.00
Brokerage                    New York, NY 10018                                                AES105233601
A. Logan Insurance        260 West 36th St. 3rd Floor                                          Vacant Land Liability Insurance, Policy No.
                                                          Strawberry Fields Investments, LLC                                                                $0.00
Brokerage                    New York, NY 10018                                                AES105233601
A. Logan Insurance        260 West 36th St. 3rd Floor                                          Vacant Land Liability Insurance, Policy No.
                                                          Grenadier Investments, LLC                                                                        $0.00
Brokerage                    New York, NY 10018                                                AES105233601
A. Logan Insurance        260 West 36th St. 3rd Floor                                          Vacant Land Liability Insurance, Policy No.
                                                          Franconia Notch Investments, LLC                                                                  $0.00
Brokerage                    New York, NY 10018                                                AES105233601
A. Logan Insurance        260 West 36th St. 3rd Floor                                          Vacant Land Liability Insurance, Policy No.
                                                          Lonetree Investments, LLC                                                                         $0.00
Brokerage                    New York, NY 10018                                                AES105233601
Allstate (Kirk Farrel    7288 W Sunset Blvd. Ste. 205
                                                          Brynderwen Investments LLC           Office Policy Insurance, Policy No. 92C3A3549                $0.00
Agency)                     Los Angeles CA 90046
Alternative Energy      3235 N. Verdugo Rd., Glendale,                                         Title 24 Services Agreement for 642 St. Cloud, Los
                                                          Addison Park Invesments, LLC                                                                      $0.00
Systems                           CA 91208                                                     Angeles, CA 90077
                         410 Terry Ave. North, Seattle,
Amazon Inc.                                               Woodbridge Group of Companies        Data Backup Storage Agreement                                $0.00
                                  WA 98109
Ames Peterson             190 N. Canon Dr. Ste. 313,                                           Architecture Services Agreement for 24055 Hidden Ridge
                                                          Gravenstein Investments, LLC                                                                      $0.00
International              Beverly Hills, CA 90210                                             Rd., Hidden Hills, CA 91302
                                                                                               Additional Work Order to Architecture Services
Ames Peterson             190 N. Canon Dr. Ste. 313,
                                                          Gravenstein Investments, LLC         Agreement for 24055 Hidden Ridge Rd., Hidden Hills,          $0.00
International              Beverly Hills, CA 90210
                                                                                               CA 91302
Aquatic Design and    23047 Ventura Blvd. Ste. 105,                                            Swimming Pool Design Services Agreement for 10721
                                                          Winding Road Investments, LLC                                                                     $0.00
Construction           Woodland Hills, CA 91364                                                Stradella Ct., Los Angeles, CA 90077
Aquatic Design and    23047 Ventura Blvd. Ste. 105,                                            Swimming Pool Design Services Agreement for 1520
                                                          Elstar Investments, LLC                                                                           $0.00
Construction           Woodland Hills, CA 91364                                                Carla Ridge, Beverly Hills, CA 90210
Associated Utility       1691 Los Angeles Ave.,           Squaretop Investments, LLC           Utility Consultant Services Agreement for 1966 Carla
                                                                                                                                                          $1,080.00
Services                   Saticoy, CA 93004                                                   Ridge, Beverly Hills, CA 90210
AsureForce Asure HCM                                                                           Contract Pricing Agreement (Payroll & HRIS) for
                       1501 South Church Avenue,
(aka Mangrove Payroll                                     Woodbridge Group of Companies        corporate headquarters located at 14140 Ventura Blvd.,       $0.00
                           Tampa, FL 33629
Services)                                                                                      Sherman Oaks, CA 91423
AsureForce Asure HCM                                                                           Limited Use Software Agreement (Payroll & HRIS) for
                       1501 South Church Avenue,
(aka Mangrove Payroll                                     Woodbridge Group of Companies        corporate headquarters located at 14140 Ventura Blvd.,       $0.00
                           Tampa, FL 33629
Services)                                                                                      Sherman Oaks, CA 91423
                         1728 Standard Avenue,                                                 Alarm Monitoring Services Agreement for 8124 W 3rd
Bay Alarm Company                                         Woodbridge Group of Companies                                                                     $0.00
                           Glendale, CA 91201                                                  St., Los Angeles, CA 90048
                      17071 Ventura Blvd. Ste. 201,                                            General Contractor Agreeement for 10733 Stradella Ct.,
Boswell Construction                                      Chestnut Investments, LLC                                                                         $0.00
                            Encino, CA 91316                                                   Los Angeles, CA 90077
                      8949 Sunset Blvd. #201, West                                             General Contractor Agreeement for 10721 Stradella Ct.,
Builders Team, Inc.                                       Winding Road Investments, LLC                                                                     $0.00
                          Hollywood, CA 90069                                                  Los Angeles, CA 90077
                      8949 Sunset Blvd. #201, West                                             General Contractor Agreeement for 711 Walden Dr.,
Builders Team, Inc.                                       Riley Creek Investments, LLC                                                                      $0.00
                          Hollywood, CA 90069                                                  Beverly Hills, CA 90210



                                                                                                                                                                         Page 2 of 18
                                  Case 17-12560-BLS
                                  Case 19-50341-JKS                    Doc
                                                                       Doc 58-10
                                                                           2657-2 Filed
                                                                                   Filed05/10/21
                                                                                         09/24/18 Page
                                                                                                   Page35
                                                                                                        4 of
                                                                                                          of 63
                                                                                                             19



      Contract                                                                                                                                         Estimated Cure
    Counterparty           Counter Party Address                Debtor-Party to Contract                         Contract Type                            Amount
                         8949 Sunset Blvd. #201, West    Squaretop Investments, LLC         Change Order to General Contractor Agreement for 1966
Builders Team, Inc.                                                                                                                                        $0.00
                            Hollywood, CA 90069                                             Carla Ridge, Beverly Hills, CA 90210
                         8949 Sunset Blvd. #201, West    Squaretop Investments, LLC         General Contractor Agreeement for 1966 Carla Ridge,
Builders Team, Inc.                                                                                                                                        $0.00
                            Hollywood, CA 90069                                             Beverly Hills, CA 90210
                        1100 Wilshire Blvd. #3705, Los                                      Architecture Services Agreement for 642 St. Cloud, Los
Bulli Corporation                                        Addison Park Invesments, LLC                                                                      $0.00
                              Angeles, CA 90017                                             Angeles, CA 90077
Buratti & Associates,      6345 Balboa Blvd. #259,                                          Electrical Engineering Services Agreement for 1357
                                                         Wonderview Investments, LLC                                                                       $0.00
Inc.                          Encino, CA 91316                                              Laurel Way, Beverly Hills, CA 90210
Buratti & Associates,      6345 Balboa Blvd. #259,                                          Mechanical Engineering Agreement - Sewer Ejection
                                                         Arlington Ridge Investments, LLC                                                                  $0.00
Inc.                          Encino, CA 91316                                              Design for 1357 Laurel Way, Beverly Hills, CA 90210
Buratti & Associates,      6345 Balboa Blvd. #259,                                          Mechanical, Electrical and Plumbing Agreement for 1484
                                                         Hornbeam Investments, LLC                                                                         $0.00
Inc.                          Encino, CA 91316                                              Carla Ridge, Beverly Hills, CA 90210
                                                                                            Additional Work Order to Mechanical, Electrical and
Buratti & Associates,      6345 Balboa Blvd. #259,
                                                         Hornbeam Investments, LLC          Plumbing Services Agreement for 1484 Carla Ridge,              $0.00
Inc.                          Encino, CA 91316
                                                                                            Beverly Hills, CA 90210
Buratti & Associates,      6345 Balboa Blvd. #259,                                          Mechanical, Electrical and Plumbing Agreement for 1520
                                                         Elstar Investments, LLC                                                                           $0.00
Inc.                           Encino, CA 91316                                             Carla Ridge, Beverly Hills, CA 90210
                        1461 E. Chevy Chase Dr. #200,                                       Geotechnical Engineering Services Agreement for 10721
Byer Geotechnical, Inc.                                  Winding Road Investments, LLC                                                                    $800.00
                             Glendale, CA 91206                                             Stradella Ct., Los Angeles, CA 90077
                        1461 E. Chevy Chase Dr. #200,                                       Geotechnical Services Agreement for 642 St. Cloud, Los
Byer Geotechnical, Inc.                                  Addison Park Invesments, LLC                                                                      $0.00
                             Glendale, CA 91206                                             Angeles, CA 90077
                         25 El. Molino Ave., Pasadena,                                      Civil Engineering Services Agreement for 1432 Tanager
CM Peck                                                  Bay Village Investments, LLC                                                                      $0.00
                                  CA 91101                                                  Way, Los Angeles, CA 90069
Corodata Records        2621 Research Dr., Corona, CA
                                                         Woodbridge Group of Companies      Document Storage Agreement for historical records              $0.00
Management, Inc.                     92882
Coscia Day Architecture 745/747 Indiana Ave., Venice,                                       Architecture Services Agreement for 10750 Chalon Rd.,
                                                      Chestnut Ridge Investments, LLC                                                                      $0.00
and Design                       CA 90291                                                   Los Angeles, CA 90077
                        1216 N. La Cienega Blvd., Unit
Creative Art Partners                                                                       Fine Art Staging Services Agreement for 1118 Tower Rd.,
                          A#1, West Hollywood, CA        Cannington Investments, LLC                                                                       $0.00
(CAP)                                                                                       Beverly Hills, CA 90210
                                    90069
                        11150 W. Olympic Blvd. #700,                                        Permit Expediting Services Agreement for 1 Electra Ct.,
Crest Real Estate                                        Diamond Cove Investments, LLC                                                                     $0.00
                           Los Angeles, CA 90064                                            Los Angeles, CA 90046
                        11150 W. Olympic Blvd. #700,                                        Permit Expediting Services Agreement for 375 Trousdale
Crest Real Estate                                        Summit Cut Investments, LLC                                                                       $0.00
                           Los Angeles, CA 90064                                            Pl. Beverly Hills, CA 90210
                        11150 W. Olympic Blvd. #700,                                        Permit Expediting Services Agreement for 385 Trousdale
Crest Real Estate                                        Summit Cut Investments, LLC                                                                     $3,315.90
                           Los Angeles, CA 90064                                            Pl., Beverly Hills, CA 90210
                        11150 W. Olympic Blvd. #700,                                        Permit Expediting Services Agreement for 1001 Hanover
Crest Real Estate                                        Graeme Park Investments, LLC                                                                      $0.00
                           Los Angeles, CA 90064                                            Dr., Los Angeles, CA
                        11150 W. Olympic Blvd. #700,                                        Permit Expediting Services Agreement for 1520 Carla
Crest Real Estate                                        Elstar Investments, LLC                                                                           $0.00
                           Los Angeles, CA 90064                                            Ridge, Beverly Hills, CA 90210
                        11150 W. Olympic Blvd. #700,                                        Permit Expediting Services Agreement for 2492
Crest Real Estate                                        Heilbron Manor Investments, LLC                                                                   $0.00
                           Los Angeles, CA 90064                                            Mandeville Cyn. Rd., Los Angeles, CA 90049
                        633 West 5th Street, Suite 810,                                     IT Services Agreement for corporate headquarters located
Crimson IT                                              Woodbridge Group of Companies                                                                      $0.00
                           Los Angeles, CA 90071                                            at 14140 Ventura Blvd., Sherman Oaks, CA 91423
Dane Coyle Custom       23945 Calabasas Rd. Ste. 101,                                       General Contractor Agreeement for 24025 Hidden Ridge
                                                      Cablestay Investments, LLC                                                                           $0.00
Homes, Inc.                 Calabasas, CA 91302                                             Rd., Hidden Hills, CA 91302




                                                                                                                                                                        Page 3 of 18
                                   Case 17-12560-BLS
                                   Case 19-50341-JKS                     Doc
                                                                         Doc 58-10
                                                                             2657-2 Filed
                                                                                     Filed05/10/21
                                                                                           09/24/18 Page
                                                                                                     Page36
                                                                                                          5 of
                                                                                                            of 63
                                                                                                               19



      Contract                                                                                                                                         Estimated Cure
    Counterparty            Counter Party Address                Debtor-Party to Contract                        Contract Type                            Amount
Dane Coyle Custom         23945 Calabasas Rd. Ste. 101,                                     General Contractor Agreeement for 24055 Hidden Ridge
                                                          Gravenstein Investments, LLC                                                                     $0.00
Homes, Inc.                   Calabasas, CA 91302                                           Rd., Hidden Hills, CA 91302
Dane Coyle Custom         23945 Calabasas Rd. Ste. 101,                                     General Contractor Agreeement for 25210 Jim Bridger
                                                          Silk City Investments, LLC                                                                       $0.00
Homes, Inc.                   Calabasas, CA 91302                                           Rd., Hidden Hills, CA 91302
Dane Coyle Custom         23945 Calabasas Rd. Ste. 101,                                     General Contractor Agreeement for 25211 Jim Bridger
                                                          White Birch Investments, LLC                                                                     $0.00
Homes, Inc.                   Calabasas, CA 91302                                           Rd., Hidden Hills, CA 91302
                          693 McCloud Ave., Thousand                                        Mechanical Engineering Agreement for 25210 Jim
Darryl Murray Inc.                                        Silk City Investments, LLC                                                                       $0.00
                                Oaks, CA 91360                                              Bridger Rd., Hidden Hills, CA 91302
                          693 McCloud Ave., Thousand                                        Mechanical Engineering Agreement for 25211 Jim
Darryl Murray Inc.                                        White Birch Investments, LLC                                                                     $0.00
                                Oaks, CA 91360                                              Bridger Rd., Hidden Hills, CA 91302
David Laforga             956 Third Ave., Los Angeles,                                      Landscape Architectural Services Agreement for 1471
                                                       Pawtuckaway Investments, LLC                                                                        $0.00
Landscape Architecture             CA 90019                                                 Forest Knoll, Los Angeles, CA 90069
Dobkin Construction,        5041 W. Pico Blvd., Los                                         General Contractor Agreeement for 9230 Robin Dr., Los
                                                          Lilac Meadow Investments, LLC                                                                    $0.00
Inc.                          Angeles, CA 90019                                             Angeles, CA 90069
Dobkin Construction,        5041 W. Pico Blvd., Los                                         Amendment to General Contractor Services Agreement
                                                          Lilac Meadow Investments, LLC                                                                    $0.00
Inc.                          Angeles, CA 90019                                             for 9230 Robin Dr., Los Angeles, CA 90069

                          1024 Pico Blvd. Ste.. 5, Santa                                    Structural Engineering Services Agreement - Retaining
DRS Engineering, Inc.                                    Addison Park Invesments, LLC                                                                      $0.00
                               Monica, CA 90405                                             Walls for 642 St. Cloud, Los Angeles, CA 90077
                         1731 A Walter St., Ventura, CA                                     Geological Services Agreement - Phases II-III for 25210
Earth Systems                                            Silk City Investments, LLC                                                                        $0.00
                                     93003                                                  Jim Bridger Rd., Hidden Hills, CA 91302
                         1731 A Walter St., Ventura, CA                                     Geological Services Agreement - Phases II-III for 25211
Earth Systems                                            White Birch Investments, LLC                                                                      $0.00
                                     93003                                                  Jim Bridger Rd., Hidden Hills, CA 91302
                         1223 Wilshire Blvd. #874, Santa Varga Investments, LLC             Landscape Architectural Services Agreement for 638
Ecocentrix, Inc.                                                                                                                                           $0.00
                              Monica, CA 90403                                              Siena Way, Los Angeles, CA 90077
                                                                                            Express Mail Agreement for corporate headquaters
                         6922 Hollywood Boulevard, Los
Efax                                                   Woodbridge Group of Companies        located at 14140 Ventura Blvd. Ste. 302, Sherman Oaks,         $0.00
                                  Angeles, CA
                                                                                            CA
                                                                                            Additional Work Order to Structural Engineering Services
Enco Structural           23945 Calabasas Rd. Ste. 101,
                                                        Gravenstein Investments, LLC        Agreement for 24055 Hidden Ridge Rd., Hidden Hills,            $0.00
Builders, Inc.                Calabasas, CA 91302
                                                                                            CA 91302
                                                                                            Additional Work Order to Structural Engineering Services
Enco Structural           23945 Calabasas Rd. Ste. 101,
                                                        Silk City Investments, LLC          Agreement for 25210 Jim Bridger Rd., Hidden Hills, CA          $0.00
Builders, Inc.                Calabasas, CA 91302
                                                                                            91302
Enco Structural           23945 Calabasas Rd. Ste. 101,                                     Structural Engineering Services Agreement for 25210 Jim
                                                        Silk City Investments, LLC                                                                         $0.00
Builders, Inc.                Calabasas, CA 91302                                           Bridger Rd., Hidden Hills, CA 91302
                                                                                            Additional Work Order to Structural Engineering Services
Enco Structural           23945 Calabasas Rd. Ste. 101,
                                                        White Birch Investments, LLC        Agreement for 25211 Jim Bridger Rd., Hidden Hills, CA          $0.00
Builders, Inc.                Calabasas, CA 91302
                                                                                            91302
Enco Structural           23945 Calabasas Rd. Ste. 101,                                     Structural Engineering Services Agreement for 25211 Jim
                                                        White Birch Investments, LLC                                                                       $0.00
Builders, Inc.                Calabasas, CA 91302                                           Bridger Rd., Hidden Hills, CA 91302
                                                                                            Express Mail Agreement for corporate headquaters
Federal Express          3680 Hacks Cross Rd. Bldg. H,
                                                       Woodbridge Group of Companies        located at 14140 Ventura Blvd. Ste. 302, Sherman Oaks,      $27,062.62
Corporation              2nd Floor, Memphis, TN 38125
                                                                                            CA
                          13323 Washington Blvd. Ste.                                       Landscape Architectural Services Agreement for 10721
Fiore Landscape Design                                    Winding Road Investments, LLC                                                                    $0.00
                          204, Los Angeles, CA 90066                                        Stradella Ct., Los Angeles, CA 90077




                                                                                                                                                                        Page 4 of 18
                                   Case 17-12560-BLS
                                   Case 19-50341-JKS                    Doc
                                                                        Doc 58-10
                                                                            2657-2 Filed
                                                                                    Filed05/10/21
                                                                                          09/24/18 Page
                                                                                                    Page37
                                                                                                         6 of
                                                                                                           of 63
                                                                                                              19



        Contract                                                                                                                                      Estimated Cure
      Counterparty         Counter Party Address                 Debtor-Party to Contract                         Contract Type                          Amount
                         13323 Washington Blvd. Ste.                                         Landscape Architectural Services Agreement for 1432
Fiore Landscape Design                                    Bay Village Investments, LLC                                                                    $0.00
                         204, Los Angeles, CA 90066                                          Tanager Way, Los Angeles, CA 90069
                         13323 Washington Blvd. Ste.                                         Landscape Architectural Services Agreement for 1520
Fiore Landscape Design                                    Elstar Investments, LLC                                                                         $0.00
                         204, Los Angeles, CA 90066                                          Carla Ridge, Beverly Hills, CA 90210
                         13323 Washington Blvd. Ste.                                         Landscape Architectural Services Agreement for 9230
Fiore Landscape Design                                    Lilac Meadow Investments, LLC                                                                   $0.00
                         204, Los Angeles, CA 90066                                          Robin Dr., Los Angeles, CA 90069
                           4800 Deerwood Campus
Florida Blue (aka Blue
                          Parkway, Jacksonville, FL       Woodbridge Group of Companies      EE Medical & Dental Insurance for employees                  $0.00
Cross Blue Shield)
                                    32246
                             10814 Reseda Blvd.,                                             Civil Engineering Services Agreement for 638 Siena
Forma                                                     Varga Investments, LLC                                                                          $0.00
                            Northridge, CA 91326                                             Way, Los Angeles, CA 90077
                         140 N. Mitchell Ct. Ste. 200,                                       Postage Lease for corporate headquarters located at
FP Mailing Solutions                                      Woodbridge Group of Companies                                                                   $0.00
                              Addision IL 60101                                              14140 Ventura Blvd., Sherman Oaks, CA 91423
Fresh Air                  10675 Rush St., South El                                          Asbestos Abatement Services Agreement for 9230 Robin
                                                          Lilac Meadow Investments, LLC                                                                   $0.00
Environmental Services        Monte, CA 91733                                                Dr., Los Angeles, CA 90069
                         8020 Floral Ave., Los Angeles,                                      General Contractor Agreement (Phase III) for 638 Siena
G3 Construction                                           Varga Investments, LLC                                                                          $0.00
                                   CA 90046                                                  Way, Los Angeles, CA 90077
                         8020 Floral Ave., Los Angeles,                                      General Contractor Agreeement for 642 St. Cloud, Los
G3 Construction                                           Addison Park Invesments, LLC                                                                    $0.00
                                   CA 90046                                                  Angeles, CA 90077
                         8020 Floral Ave., Los Angeles,                                      General Contractor Agreeement for 1357 Laurel Way,
G3 Construction                                           Arlington Ridge Investments, LLC                                                                $0.00
                                   CA 90046                                                  Beverly Hills, CA 90210
                         8020 Floral Ave., Los Angeles,   Varga Investments, LLC             General Contractor Services Agreeement for Shoring
G3 Construction                                                                                                                                           $0.00
                                   CA 90046                                                  Services for 638 Siena Way, Los Angeles, CA 90077
                         8020 Floral Ave., Los Angeles,                                      General Contractor Agreement (Phase II) for 638 Siena
G3 Construction                                           Varga Investments, LLC                                                                          $0.00
                                   CA 90046                                                  Way, Los Angeles, CA 90077
                         8020 Floral Ave., Los Angeles,                                      General Contractor Agreeement for 9127 Thrasher Ave.,
G3 Construction                                           Goose Rocks Investments, LLC                                                                    $0.00
                                   CA 90046                                                  Los Angeles, CA 90069
                             12011 Albers St., Valley                                        General Contractor Agreeement for 2362 Apollo Dr., Los
GFS Construction                                          Pemberley Investments, LLC                                                                      $0.00
                               Village, CA 91607                                             Angeles, CA 90046
                             12011 Albers St., Valley                                        General Contractor Agreeement for 3843 Hayvenhurst,
GFS Construction                                          Drawspan Investments, LLC                                                                       $0.00
                               Village, CA 91607                                             Encino, CA 91436
                             12011 Albers St., Valley                                        General Contractor Agreeement for 8124 W 3rd St. Los
GFS Construction                                          Woodbridge Group of Companies                                                                   $0.00
                               Village, CA 91607                                             Angeles, CA 90048
                          1831 Whitley #6, Hollywood,                                        Swimming Pool Design Services Agreement for 642 St.
H2O                                                       Addison Park Invesments, LLC                                                                    $0.00
                                   CA 90028                                                  Cloud, Los Angeles, CA 90077
                         13333 Ventura Blvd. Ste. 204,                                       Traffic Control Plan Services Agreement for 9230 Robin
Hirsch/Green                                              Lilac Meadow Investments, LLC                                                                   $0.00
                            Sherman Oaks, CA 91423                                           Dr., Los Angeles, CA 90069
                         4154 Pico Blvd., Los Angeles,                                       General Contractor Agreeement for 1001 Hanover Dr.,
HMDG Inc.                                                 Deerfield Park Investments, LLC                                                                 $0.00
                                   CA 90019                                                  Los Angeles, CA
                         4154 Pico Blvd., Los Angeles,                                       Change Order to General Contractor Agreement for 10750
HMDG Inc.                                                 Chestnut Ridge Investments, LLC                                                                 $0.00
                                   CA 90019                                                  Chalon Rd., Los Angeles, CA 90077
                         4154 Pico Blvd., Los Angeles,                                       Change Order to General Contractor Agreement for 10750
HMDG Inc.                                                 Chestnut Ridge Investments, LLC                                                                 $0.00
                                   CA 90019                                                  Chalon Rd., Los Angeles, CA 90077
                         4154 Pico Blvd., Los Angeles,                                       General Contractor Agreeement for 10750 Chalon Rd.,
HMDG Inc.                                                 Chestnut Ridge Investments, LLC                                                                 $0.00
                                   CA 90019                                                  Los Angeles, CA 90077
                         4154 Pico Blvd., Los Angeles,                                       General Contractor Agreeement for 1118 Tower Rd.,
HMDG Inc.                                                 Cannington Investments, LLC                                                                     $0.00
                                   CA 90019                                                  Beverly Hills, CA 90210




                                                                                                                                                                       Page 5 of 18
                                   Case 17-12560-BLS
                                   Case 19-50341-JKS                    Doc
                                                                        Doc 58-10
                                                                            2657-2 Filed
                                                                                    Filed05/10/21
                                                                                          09/24/18 Page
                                                                                                    Page38
                                                                                                         7 of
                                                                                                           of 63
                                                                                                              19



      Contract                                                                                                                                          Estimated Cure
    Counterparty           Counter Party Address                 Debtor-Party to Contract                        Contract Type                             Amount
                         4154 Pico Blvd., Los Angeles,                                       General Contractor Agreeement for 2600 Hutton Dr.,
HMDG Inc.                                                 Goosebrook Investments, LLC                                                                       $0.00
                                  CA 90019                                                   Beverly Hills, CA 90210
                         4154 Pico Blvd., Los Angeles,                                       General Contractor Agreeement for 9040 Alto Cedro Dr.,
HMDG Inc.                                                 Longbourn Investments, LLC                                                                        $0.00
                                  CA 90019                                                   Beverly Hills, CA 90210
                         4154 Pico Blvd., Los Angeles,                                       General Contractor Agreeement for 1241 Loma Vista Dr.,
HMDG Inc.                                                 Crowfield Investments, LLC                                                                        $0.00
                                  CA 90019                                                   Beverly Hills, CA 90210
                          PO Box 7080 Fullerton, CA                                          Swimming Pool Structural Engineering Agreement for
Holdenwater                                               Elstar Investments, LLC                                                                           $0.00
                                    92834                                                    1520 Carla Ridge, Beverly Hills, CA 90210
Hutchinson and
                         550 North Brand Blvd. 14th Fl.,
Bloodgood Consulting                                     Woodbridge Group of Companies       Accounting Software Agreement                                  $0.00
                              Glendale, CA 91203
Group
I-Business Network (I-   2617 Sandy Plains Rd., Ste. B,                                      Sage Hosting Contract for corporate headquarters located
                                                        Woodbridge Group of Companies                                                                       $0.00
BN)                          Marietta, GA 30066                                              at 14140 Ventura Blvd., Sherman Oaks, CA 91423
                          1964 Westwood Blvd. #425,                                          General Contractor Agreeement for 1484 Carla Ridge,
I-Grace                                                   Hornbeam Investments, LLC                                                                         $0.00
                            Los Angeles, CA 90025                                            Beverly Hills, CA 90210
                          1964 Westwood Blvd. #425,                                          General Contractor Agreeement for 1520 Carla Ridge,
I-Grace                                                   Elstar Investments, LLC                                                                           $0.00
                            Los Angeles, CA 90025                                            Beverly Hills, CA 90210
                          23441 South Pointe Dr., Ste.                                       Stormwater Plan Services Agreement for 642 St. Cloud,
Incompli, Inc.                                            Addison Park Invesments, LLC                                                                      $0.00
                          190, Laguna Hills, CA 92653                                        Los Angeles, CA 90077
                          23441 South Pointe Dr., Ste.                                       Stormwater Plan Services Agreement - Inspections for
Incompli, Inc.                                            Addison Park Invesments, LLC                                                                      $0.00
                          190, Laguna Hills, CA 92653                                        642 St. Cloud, Los Angeles, CA 90077
Irvine Geotechnical,     145 N. Sierra Madre Blvd. Ste.                                      Geotechnical Services Agreement - Observation for 1357
                                                          Arlington Ridge Investments, LLC                                                                 $300.00
Inc.                       #12, Pasadena, CA 91107                                           Laurel Way, Beverly Hills, CA 90210
                                                                                             Additional Work Order to Geotechnical Services
Irvine Geotechnical,     145 N. Sierra Madre Blvd. Ste.
                                                        Arlington Ridge Investments, LLC     Agreeement for 1357 Laurel Way, Beverly Hills, CA             $200.00
Inc.                       #12, Pasadena, CA 91107
                                                                                             90210
                           1742 Grand Ave., #6, Long                                         Waterproofing Consultant Services Agreement for 10721
James West                                                Winding Road Investments, LLC                                                                     $0.00
                               Beach, CA 90804                                               Stradella Ct., Los Angeles, CA 90077
                           1742 Grand Ave., #6, Long                                         Waterproofing Consultant Services Agreement for 10733
James West                                                Chestnut Investments, LLC                                                                         $0.00
                               Beach, CA 90804                                               Stradella Ct., Los Angeles, CA 90077
                           1742 Grand Ave., #6, Long                                         Waterproofing Consultant Services Agreement for 1357
James West                                                Arlington Ridge Investments, LLC                                                                  $0.00
                               Beach, CA 90804                                               Laurel Way, Beverly Hills, CA 90210
                           1742 Grand Ave., #6, Long                                         Waterproofing Consultant Services Agreement for 1432
James West                                                Bay Village Investments, LLC                                                                      $0.00
                               Beach, CA 90804                                               Tanager Way, Los Angeles, CA 90069
                           1742 Grand Ave., #6, Long                                         Waterproofing Consultant Services Agreement for 1471
James West                                                Pawtuckaway Investments, LLC                                                                      $0.00
                               Beach, CA 90804                                               Forest Knoll, Los Angeles, CA 90069
                           1742 Grand Ave., #6, Long                                         Waterproofing Consultant Services Agreement for 1484
James West                                                Hornbeam Investments, LLC                                                                         $0.00
                               Beach, CA 90804                                               Carla Ridge, Beverly Hills, CA 90210
                           1742 Grand Ave., #6, Long                                         Waterproofing Consultant Services Agreement for 1520
James West                                                Elstar Investments, LLC                                                                           $0.00
                               Beach, CA 90804                                               Carla Ridge, Beverly Hills, CA 90210
                           1742 Grand Ave., #6, Long      Squaretop Investments, LLC         Waterproofing Consultant Services Agreement for 1966
James West                                                                                                                                                  $0.00
                               Beach, CA 90804                                               Carla Ridge, Beverly Hills, CA 90210
                           1742 Grand Ave., #6, Long                                         Waterproofing Consultant Services Agreement for 638
James West                                                Varga Investments, LLC                                                                            $0.00
                               Beach, CA 90804                                               Siena Way, Los Angeles, CA 90077
                           1742 Grand Ave., #6, Long                                         Waterproofing Consultant Services Agreement for 642 St.
James West                                                Addison Park Invesments, LLC                                                                      $0.00
                               Beach, CA 90804                                               Cloud, Los Angeles, CA 90077
                           1742 Grand Ave., #6, Long                                         Waterproofing Consultant Services Agreement for 9230
James West                                                Lilac Meadow Investments, LLC                                                                     $0.00
                               Beach, CA 90804                                               Robin Dr., Los Angeles, CA 90069


                                                                                                                                                                         Page 6 of 18
                             Case 17-12560-BLS
                             Case 19-50341-JKS                   Doc
                                                                 Doc 58-10
                                                                     2657-2 Filed
                                                                             Filed05/10/21
                                                                                   09/24/18 Page
                                                                                             Page39
                                                                                                  8 of
                                                                                                    of 63
                                                                                                       19



      Contract                                                                                                                                  Estimated Cure
    Counterparty      Counter Party Address               Debtor-Party to Contract                        Contract Type                            Amount
                                                                                     Additional Work Order to Shoring Design Services
JLA (John Labib +   319 Main St., El Segundo, CA
                                                 Elstar Investments, LLC             Agreement for 1520 Carla Ridge, Beverly Hills, CA            $1,720.00
Associates)                    90245
                                                                                     90210
JLA (John Labib +   319 Main St., El Segundo, CA                                     Structural Engineering Services Agreement for 1520 Carla
                                                 Elstar Investments, LLC                                                                          $1,720.00
Associates)                    90245                                                 Ridge, Beverly Hills, CA 90210
                                                                                     Additional Work Order to Structural Engineering Services
JLA (John Labib +   319 Main St., El Segundo, CA
                                                 Chestnut Investments, LLC           Agreement for 10733 Stradella Ct., Los Angeles, CA           $2,840.00
Associates)                    90245
                                                                                     90077
JLA (John Labib +   319 Main St., El Segundo, CA                                     Civil Engineering Services Agreement for 10721
                                                   Winding Road Investments, LLC                                                                    $0.00
Associates)                    90245                                                 Stradella Ct., Los Angeles, CA 90077
JLA (John Labib +   319 Main St., El Segundo, CA                                     Structural Engineering Services Agreement for 1484 Carla
                                                   Hornbeam Investments, LLC                                                                        $0.00
Associates)                    90245                                                 Ridge, Beverly Hills, CA 90210
JLA (John Labib +   319 Main St., El Segundo, CA                                     Structural Engineering Services Agreement for 10733
                                                   Chestnut Investments, LLC                                                                       $900.00
Associates)                    90245                                                 Stradella Ct., Los Angeles, CA 90077
JLA (John Labib +   319 Main St., El Segundo, CA                                     Shoring Design Services Agreement for 1520 Carla
                                                   Elstar Investments, LLC                                                                          $0.00
Associates)                    90245                                                 Ridge, Beverly Hills, CA 90210
JLA (John Labib +   319 Main St., El Segundo, CA                                     Additional Work Order to Structural Engineering Services
                                                 Lilac Meadow Investments, LLC                                                                      $0.00
Associates)                    90245                                                 Agreement for 9230 Robin Dr., Los Angeles, CA 90069

JLA (John Labib +   319 Main St., El Segundo, CA                                     Shoring Design Services Agreement for 1484 Carla
                                                 Hornbeam Investments, LLC                                                                          $0.00
Associates)                    90245                                                 Ridge, Beverly Hills, CA 90210

JLA (John Labib +   319 Main St., El Segundo, CA                                     Structural Engineering Services Agreement for 642 St.
                                                 Addison Park Invesments, LLC                                                                       $0.00
Associates)                    90245                                                 Cloud, Los Angeles, CA 90077
JLA (John Labib +   319 Main St., El Segundo, CA                                     Structural Engineering Services Agreement for 10721
                                                 Winding Road Investments, LLC                                                                      $0.00
Associates)                    90245                                                 Stradella Ct., Los Angeles, CA 90077
                                                                                     Additional Work Order to Structural Engineering Services
JLA (John Labib +   319 Main St., El Segundo, CA
                                                 Chestnut Investments, LLC           Agreement for 10733 Stradella Ct., Los Angeles, CA             $0.00
Associates)                    90245
                                                                                     90077
JLA (John Labib +   319 Main St., El Segundo, CA                                     Structural Engineering Services Agreement for 1471
                                                 Pawtuckaway Investments, LLC                                                                       $0.00
Associates)                    90245                                                 Forest Knoll, Los Angeles, CA 90069
JLA (John Labib +   319 Main St., El Segundo, CA                                     Civil Engineering Services Agreement for 1484 Carla
                                                 Hornbeam Investments, LLC                                                                          $0.00
Associates)                    90245                                                 Ridge, Beverly Hills, CA 90210
                                                                                     Additional Work Order to Structural Engineering Services
JLA (John Labib +   319 Main St., El Segundo, CA
                                                 Hornbeam Investments, LLC           Agreement for 1484 Carla Ridge, Beverly Hills, CA              $0.00
Associates)                    90245
                                                                                     90210
                                                                                     Additional Work Order to Structural Engineering Services
JLA (John Labib +   319 Main St., El Segundo, CA
                                                 Hornbeam Investments, LLC           Agreement for 1484 Carla Ridge, Beverly Hills, CA              $0.00
Associates)                    90245
                                                                                     90210
                                                                                     Additional Work Order to Civil Engineering Services
JLA (John Labib +   319 Main St., El Segundo, CA
                                                 Elstar Investments, LLC             Agreement for 1520 Carla Ridge, Beverly Hills, CA              $0.00
Associates)                    90245
                                                                                     90210
JLA (John Labib +   319 Main St., El Segundo, CA                                     Civil Engineering Services Agreement for 1520 Carla
                                                 Elstar Investments, LLC                                                                            $0.00
Associates)                    90245                                                 Ridge, Beverly Hills, CA 90210
                                                                                     Additional Work Order to Structural Engineering Services
JLA (John Labib +   319 Main St., El Segundo, CA
                                                 Elstar Investments, LLC             Agreement for 1520 Carla Ridge, Beverly Hills, CA              $0.00
Associates)                    90245
                                                                                     90210




                                                                                                                                                                 Page 7 of 18
                                 Case 17-12560-BLS
                                 Case 19-50341-JKS                      Doc
                                                                        Doc 58-10
                                                                            2657-2 Filed
                                                                                    Filed05/10/21
                                                                                          09/24/18 Page
                                                                                                    Page40
                                                                                                         9 of
                                                                                                           of 63
                                                                                                              19



        Contract                                                                                                                                      Estimated Cure
      Counterparty        Counter Party Address                 Debtor-Party to Contract                       Contract Type                             Amount
JLA (John Labib +      319 Main St., El Segundo, CA                                        Additional Work Order to Structural Engineering Services
                                                    Varga Investments, LLC                                                                                $0.00
Associates)                       90245                                                    Agreement for 638 Siena Way, Los Angeles, CA 90077
JLA (John Labib +      319 Main St., El Segundo, CA                                        Structural Engineering Services Agreement for 638 Siena
                                                    Varga Investments, LLC                                                                                $0.00
Associates)                       90245                                                    Way, Los Angeles, CA 90077
JLA (John Labib +      319 Main St., El Segundo, CA                                        Additional Work Order to Structural Engineering Services
                                                    Addison Park Invesments, LLC                                                                          $0.00
Associates)                       90245                                                    Agreement for 642 St. Cloud, Los Angeles, CA 90077

JLA (John Labib +      319 Main St., El Segundo, CA                                        Additional Work Order to Structural Engineering Services
                                                    Addison Park Invesments, LLC                                                                          $0.00
Associates)                       90245                                                    Agreement for 642 St. Cloud, Los Angeles, CA 90077
JLA (John Labib +      319 Main St., El Segundo, CA                                        Structural Engineering Services Agreement for 642 St.
                                                    Addison Park Invesments, LLC                                                                          $0.00
Associates)                       90245                                                    Cloud, Los Angeles, CA 90077
                                                                                           Additional Work Order to Civil Engineering Services
                        20909 Tulsa St., Chatsworth,
Joe Engineering                                          Silk City Investments, LLC        Agreement for 25210 Jim Bridger Rd., Hidden Hills, CA          $0.00
                                CA 91311
                                                                                           91302
                        20909 Tulsa St., Chatsworth,                                       Civil Engineering Services Agreement for 25210 Jim
Joe Engineering                                          Silk City Investments, LLC                                                                       $0.00
                                CA 91311                                                   Bridger Rd., Hidden Hills, CA 91302
                                                                                           Additional Work Order to Civil Engineering Services
                        20909 Tulsa St., Chatsworth,
Joe Engineering                                          White Birch Investments, LLC      Agreement for 25211 Jim Bridger Rd., Hidden Hills, CA          $0.00
                                CA 91311
                                                                                           91302
                         20909 Tulsa St., Chatsworth,                                      Civil Engineering Services Agreement for 25211 Jim
Joe Engineering                                          White Birch Investments, LLC                                                                     $0.00
                                 CA 91311                                                  Bridger Rd., Hidden Hills, CA 91302
                          350 Highway 133, Suite 1,
John D Bell Agency                                       Carbondale Glen River Mesa, LLC   Commercial Insurance, Policy No. 05-XQ8010-01                  $0.00
                            Carbondale, CO 81623
                          350 Highway 133, Suite 1,
John D Bell Agency                                       Zestar Investments, LLC           Builders Risk Insurance, Policy No. Pending                    $0.00
                            Carbondale, CO 81623
                          350 Highway 133, Suite 1,
John D Bell Agency                                       Summerfree Investments, LLC       Builders Risk Insurance, Policy No. ER10644336                 $0.00
                            Carbondale, CO 81623
                       1287 N. Crescent Heights Blvd.,
                                                                                           Interior Design Services Agreement for 1118 Tower Rd.,
JSN                      Ste. PH-D, West Hollywood,      Cannington Investments, LLC                                                                      $0.00
                                                                                           Beverly Hills, CA 90210
                                 CA 90046
                       1287 N. Crescent Heights Blvd.,
                                                                                           Staging Services Agreement for 1118 Tower Rd., Beverly
JSN                      Ste. PH-D, West Hollywood,      Cannington Investments, LLC                                                                      $0.00
                                                                                           Hills, CA 90210
                                 CA 90046
                        28310 Roadside Dr. Suite 133,                                      Comprehensive Personal Liability Insurance, Policy No.
KAR Insurance Agency                                     Diamond Cove Investments, LLC                                                                    $0.00
                           Agoura Hills, CA 91301                                          HGB0130053
                        28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                     Diamond Cove Investments LLC      Earthquake Insurance, Policy No. VSEQ330775                    $0.00
                           Agoura Hills, CA 91301
                        28310 Roadside Dr. Suite 133,                                      Comprehensive Personal Liability Insurance, Policy No.
KAR Insurance Agency                                     Graeme Park Investments, LLC                                                                     $0.00
                           Agoura Hills, CA 91301                                          HGB0129154
                        28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                     Graeme Park Investments, LLC      Earthquake Insurance, Policy No. VSEQ318595                    $0.00
                           Agoura Hills, CA 91301
                        28310 Roadside Dr. Suite 133,                                      Builders Risk Insurance (Step Up), Policy No.
KAR Insurance Agency                                     Winding Road Investments, LLC                                                                    $0.00
                           Agoura Hills, CA 91301                                          HGB0127814
                        28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                     Chestnut Investments, LLC         Build Renovation Insurance, Policy No. HGB0129713              $0.00
                           Agoura Hills, CA 91301
                        28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                     Chestnut Investments, LLC         Earthquake Insurance, Policy No. SSE83346                      $0.00
                           Agoura Hills, CA 91301



                                                                                                                                                                       Page 8 of 18
                                Case17-12560-BLS
                                Case 19-50341-JKS Doc
                                                  Doc2657-2
                                                      58-10 Filed
                                                             Filed05/10/21
                                                                   09/24/18 Page
                                                                            Page41
                                                                                 10of
                                                                                    of63
                                                                                       19



      Contract                                                                                                                                     Estimated Cure
    Counterparty         Counter Party Address                Debtor-Party to Contract                        Contract Type                           Amount
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Chestnut Ridge Investments, LLC    Build Renovation Insurance, Policy No. HGB0130163            $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Crowfield Investments, LLC         Builders Risk Insurance, Policy No. HGB0129885               $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Crowfield Investments, LLC         Earthquake Insurance, Policy No. VSEQ330492                  $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,                                      Comprehensive Personal Liability, Policy No.
KAR Insurance Agency                                   Sagebrook Investments, LLC                                                                      $0.00
                          Agoura Hills, CA 91301                                          ATR/R/376005.02
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Sagebrook Investments, LLC         Earthquake Insurance, Policy No. VSEQ330795                  $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,                                      Comprehensive Personal Liability, Policy No.
KAR Insurance Agency                                   Rising Sun Investments, LLC                                                                     $0.00
                          Agoura Hills, CA 91301                                          ATR/R/439999.01
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Rising Sun Investments, LLC        Earthquake Insurance, Policy No. VSEQ330781                  $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,                                      Comprehensive Personal Liability, Policy No.
KAR Insurance Agency                                   Rising Sun Investments, LLC                                                                     $0.00
                          Agoura Hills, CA 91301                                          ATR/R/440000.01
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Rising Sun Investments, LLC        Earthquake Insurance, Policy No. VSEQ330782                  $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Arlington Ridge Investments, LLC   Earthquake Insurance, Policy No. AB8156717                   $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Arlington Ridge Investment, LLC    Builders Risk Insurance, Policy No. HGB0125163               $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,                                      Comprehensive Personal Liability Insurance, Policy No.
KAR Insurance Agency                                   Sturmer Pippin Investments, LLC                                                                 $0.00
                          Agoura Hills, CA 91301                                          HGB0130077
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Sturmer Pippin Investments, LLC    Earthquake Insurance, Policy No. VSEQ311175                  $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Bay Village Investments, LLC       Builders Risk Insurance, Policy No. ER10822049               $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,                                      Comprehensive Personal Liability Insurance, Policy No.
KAR Insurance Agency                                   Bay Village Investment, LLC                                                                     $0.00
                          Agoura Hills, CA 91301                                          PH213700
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Pawtuckaway Investments, LLC       Builders Risk Insurance, Policy No. HGB0130645               $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Pawtuckaway Investments, LLC       Earthquake Insurance, Policy No. SSE84616-00                 $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Hornbeam Investments, LLC          Builders Risk Insurance, Policy No. ER10874495               $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Hornbeam Investments, LLC          Builders Risk Insurance, Policy No. PH215085                 $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Elstar Investments, LLC            Builders Risk Insurance, Policy No. ER10961177               $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Elstar Investments, LLC            Vacant Land Liability Insurance, Policy No. PH214846         $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Mason Run Investments, LLC         Vacant Dwelling Insurance, Policy No. HGB0128865             $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Mason Run Investments, LLC         Earthquake Insurance, Policy No. VSEQ308727                  $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Squaretop Investments, LLC         Builders Risk Insurance, Policy No. HGB0128250               $0.00
                          Agoura Hills, CA 91301




                                                                                                                                                                    Page 9 of 18
                                Case17-12560-BLS
                                Case 19-50341-JKS Doc
                                                  Doc2657-2
                                                      58-10 Filed
                                                             Filed05/10/21
                                                                   09/24/18 Page
                                                                            Page42
                                                                                 11of
                                                                                    of63
                                                                                       19



      Contract                                                                                                                                    Estimated Cure
    Counterparty         Counter Party Address                Debtor-Party to Contract                       Contract Type                           Amount
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Squaretop Investments, LLC        Earthquake Insurance, Policy No. SSE83170-00                 $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Gravenstein Investments, LLC      Builders Risk Insurance, Policy No. HGB0129709               $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Gravenstein Investments, LLC      Earthquake Insurance, Policy No. SSE84015-00                 $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,                                     Comprehensive Personal Liability Insurance, Policy No.
KAR Insurance Agency                                   Heilbron Manor Investments, LLC                                                                $0.00
                          Agoura Hills, CA 91301                                         HGB0128866
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Heilbron Manor Investments LLC    Earthquake Insurance, Policy No. VSEQ330767                  $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Silk City Investments, LLC        Builders Risk Insurance, Policy No. ER10799478               $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Silk City Investments, LLC        Earthquake Insurance, Policy No. VSEQ330497                  $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   White Birch Investments, LLC      Builders Risk Insurance, Policy No. HGB0128076               $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   White Birch Investments, LLC      Earthquake Insurance, Policy No. VSEQ329528                  $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Goosebrook Investments, LLC       Builders Risk Insurance, Policy No. HGB0128081               $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Goosebrook Investments LLC        Earthquake Insurance, Policy No. SSE85353                    $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,                                     Comprehensive Personal Liability Insurance, Policy No.
KAR Insurance Agency                                   Summit Cut Investments, LLC                                                                    $0.00
                          Agoura Hills, CA 91301                                         HGB0127095
                       28310 Roadside Dr. Suite 133,                                     Comprehensive Personal Liability Insurance, Policy No.
KAR Insurance Agency                                   Summit Cut Investments, LLC                                                                    $0.00
                          Agoura Hills, CA 91301                                         HGB0130533
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Summit Cut Investments, LLC       Earthquake Insurance, Policy No. VSEQ330772                  $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,                                     Comprehensive Personal Liability Insurance, Policy No.
KAR Insurance Agency                                   Hollyline Owners, LLC                                                                          $0.00
                          Agoura Hills, CA 91301                                         PPL00000677-02
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Emerald Lake Investments LLC      Earthquake Insurance, Policy No. VSEQ313954                  $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,                                     Comprehensive Personal Liability, Policy No.
KAR Insurance Agency                                   Doubleleaf Investments, LLC                                                                    $0.00
                          Agoura Hills, CA 91301                                         ATR/R/35412706
                       28310 Roadside Dr. Suite 133,                                     Earthquake Insurance (Step up Policy), Policy No.
KAR Insurance Agency                                   Varga Investments, LLC                                                                         $0.00
                          Agoura Hills, CA 91301                                         AB8156817
                       28310 Roadside Dr. Suite 133,                                     Builders Risk Insurance (Step Up), Policy No.
KAR Insurance Agency                                   Varga Investments, LLC                                                                         $0.00
                          Agoura Hills, CA 91301                                         HGB0129247
                       28310 Roadside Dr. Suite 133,                                     Builders Risk Insurance (Step Up), Policy No.
KAR Insurance Agency                                   Addison Park Investments, LLC                                                                  $0.00
                          Agoura Hills, CA 91301                                         HGB0129287
                       28310 Roadside Dr. Suite 133,                                     Comprehensive Personal Liability Insurance, Policy No.
KAR Insurance Agency                                   Thornbury Farm Investments, LLC                                                                $0.00
                          Agoura Hills, CA 91301                                         PH215061
                       28310 Roadside Dr. Suite 133,                                     Comprehensive Personal Liability, Policy No.
KAR Insurance Agency                                   Rising Sun Investments, LLC                                                                    $0.00
                          Agoura Hills, CA 91301                                         ATR/R/440001.01
                       28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                   Rising Sun Investments, LLC       Earthquake Insurance, Policy No. VSEQ330783                  $0.00
                          Agoura Hills, CA 91301
                       28310 Roadside Dr. Suite 133,                                     Builders Risk Insurance (Step Up), Policy No.
KAR Insurance Agency                                   Lilac Meadow Investments, LLC                                                                  $0.00
                          Agoura Hills, CA 91301                                         HGB0130794




                                                                                                                                                                   Page 10 of 18
                                    Case17-12560-BLS
                                    Case 19-50341-JKS Doc
                                                      Doc2657-2
                                                          58-10 Filed
                                                                 Filed05/10/21
                                                                       09/24/18 Page
                                                                                Page43
                                                                                     12of
                                                                                        of63
                                                                                           19



       Contract                                                                                                                                            Estimated Cure
     Counterparty             Counter Party Address                Debtor-Party to Contract                         Contract Type                             Amount
                            28310 Roadside Dr. Suite 133,
KAR Insurance Agency                                        Lilac Meadow Investments, LLC      Personal liability Insurance, Policy No. PPL00004699-00         $0.00
                               Agoura Hills, CA 91301
                            2906 Jolley Dr., Burbank, CA    Squaretop Investments, LLC         Civil Engineering Services Agreement - Sump Pump
Karetz Engineering, Inc.                                                                                                                                       $0.00
                                       91504                                                   Design for 1966 Carla Ridge, Beverly Hills, CA 90210
Kimberlina Whettam &         22845 Ventura Blvd., #521,                                        Permit Expediting Services Agreement for 642 St. Cloud,
                                                            Addison Park Invesments, LLC                                                                       $0.00
Associates                   Woodland Hills, CA 91364                                          Los Angeles, CA 90077
                               3375 Robertson Pl., Los                                         Printer Lease for corporate headquarters located at 14140
LaserCare                                                   Woodbridge Group of Companies                                                                      $0.00
                                 Angeles, CA 90034                                             Ventura Blvd., Sherman Oaks, CA 91423
LC Engineering Group,         889 Pierce Ct. Ste. #101,                                        Civil Engineering Services Agreement - Sump Pump
                                                            Arlington Ridge Investments, LLC                                                                   $0.00
Inc.                         Thousand Oaks, CA 91360                                           Design for 1357 Laurel Way, Beverly Hills, CA 90210
                             260 West 36th St. 3rd Floor
Liberty Mutual                                              Green Gables Investments, LLC      Builders Risk Insurance, Policy No. BMO 18 58 37 61 63          $0.00
                                New York, NY 10018
Lighting Design            2830 Temple Ave., Long Beach,                                       Lighting Design Services Agreement for 638 Siena Way,
                                                            Varga Investments, LLC                                                                             $0.00
Alliance, Inc.                        CA 90806                                                 Los Angeles, CA 90077
                              190 S. Glassell St. #203,                                        Architecture Services Agreement for 1357 Laurel Way,
McClean Design                                              Arlington Ridge Investments, LLC                                                                   $0.00
                                 Orange, CA 92866                                              Beverly Hills, CA 90210
                              190 S. Glassell St. #203,                                        Architecture Services Agreement for 1432 Tanager Way,
McClean Design                                              Bay Village Investments, LLC                                                                       $0.00
                                 Orange, CA 92866                                              Los Angeles, CA 90069
                                                                                               Outlook/Email Storage/Office for corporate headquarters
                           One Microsoft Way, Redmond,
Microsoft Corporation                                  Woodbridge Group of Companies           located at 14140 Ventura Blvd., Sherman Oaks, CA                $0.00
                                   WA 98052
                                                                                               91423
                           6922 Hollywood Blvd., 5th Fl.,
My Fax                                                      Woodbridge Group of Companies      Facsimile Agreement for Florida office                          $0.00
                              Los Angeles, CA 90028
Oh's Design and               500 Shatto Pl. #411, Los                                         General Contractor Agreeement for 1432 Tanager Way,
                                                            Bay Village Investments, LLC                                                                       $0.00
Development                     Angeles, CA 90020                                              Los Angeles, CA 90069
Oh's Design and               500 Shatto Pl. #411, Los                                         General Contractor Agreeement for 1471 Forest Knoll,
                                                            Pawtuckaway Investments, LLC                                                                       $0.00
Development                     Angeles, CA 90020                                              Los Angeles, CA 90069
                             23622 Calabasas Rd. #100,                                         Permit Expediting Services Agreement for 141 S.
Pacific Crest                                               Sturmer Pippin Investments, LLC                                                                    $0.00
                               Calabasas, CA 91302                                             Carolwood Dr., Holmby Hills, CA 90024
                             23622 Calabasas Rd. #100,                                         Permit Expediting Services Agreement for 800 Stradella
Pacific Crest                                               Grand Midway Investments, LLC                                                                      $0.00
                               Calabasas, CA 91302                                             Rd., Los Angeles, CA 90077
                                                                                               Additional Work Order to Structural Engineering Services
                               1927 Pontius Ave., Los
Parker Resnick                                              Arlington Ridge Investments, LLC   Agreement for 1357 Laurel Way, Beverly Hills, CA                $0.00
                                 Angeles, CA 90025
                                                                                               90210
                              1927 Pontius Ave., Los                                           Structural Engineering Services Agreement for 1357
Parker Resnick                                              Arlington Ridge Investments, LLC                                                                   $0.00
                                Angeles, CA 90025                                              Laurel Way, Beverly Hills, CA 90210
                              1927 Pontius Ave., Los                                           Structural Engineering Services Agreement for 1432
Parker Resnick                                              Bay Village Investments, LLC                                                                       $0.00
                                Angeles, CA 90025                                              Tanager Way, Los Angeles, CA 90069
                           33330 Hassted Dr., Malibu, CA                                       Storey Pole Services Agreement for 9230 Robin Dr., Los
PCH Storey Poles                                            Lilac Meadow Investments, LLC                                                                      $0.00
                                      90205                                                    Angeles, CA 90069
                             8920 W. Sunset Blvd. Ste.
                                                                                               Interior Design Services Agreement for 1357 Laurel
Plus Design LLC             200A, West Hollywood, CA        Arlington Ridge Investments, LLC                                                                   $0.00
                                                                                               Way, Beverly Hills, CA 90210
                                      90069
                             8920 W. Sunset Blvd. Ste.
                                                                                               Real Estate Project Management Services Agreement for
Plus Development            200A, West Hollywood, CA        Winding Road Investments, LLC                                                                      $0.00
                                                                                               10721 Stradella Ct., Los Angeles, CA 90077
                                      90069
                             8920 W. Sunset Blvd. Ste.                                         Amendment to Real Esate Project Management Services
Plus Development            200A, West Hollywood, CA        Winding Road Investments, LLC      Agreement for 10721 Stradella Ct., Los Angeles, CA              $0.00
                                      90069                                                    90077



                                                                                                                                                                            Page 11 of 18
                          Case17-12560-BLS
                          Case 19-50341-JKS Doc
                                            Doc2657-2
                                                58-10 Filed
                                                       Filed05/10/21
                                                             09/24/18 Page
                                                                      Page44
                                                                           13of
                                                                              of63
                                                                                 19



      Contract                                                                                                                             Estimated Cure
    Counterparty     Counter Party Address             Debtor-Party to Contract                       Contract Type                           Amount
                    8920 W. Sunset Blvd. Ste.
                                                                                   Real Estate Project Management Services Agreement for
Plus Development   200A, West Hollywood, CA     Chestnut Investments, LLC                                                                      $0.00
                                                                                   10733 Stradella Ct., Los Angeles, CA 90077
                             90069
                    8920 W. Sunset Blvd. Ste.                                      Amendment to Real Esate Project Management Services
Plus Development   200A, West Hollywood, CA     Chestnut Investments, LLC          Agreement for 10733 Stradella Ct., Los Angeles, CA          $0.00
                             90069                                                 90077
                    8920 W. Sunset Blvd. Ste.
                                                                                   Real Estate Project Management Services Agreement for
Plus Development   200A, West Hollywood, CA     Chestnut Ridge Investments, LLC                                                                $0.00
                                                                                   10750 Chalon Rd., Los Angeles, CA 90077
                             90069
                    8920 W. Sunset Blvd. Ste.                                      Amendment to Real Esate Project Management Services
Plus Development   200A, West Hollywood, CA     Chestnut Ridge Investments, LLC    Agreement for 10750 Chalon Rd., Los Angeles, CA             $0.00
                             90069                                                 90077
                    8920 W. Sunset Blvd. Ste.
                                                                                   Real Estate Project Management Services Agreement for
Plus Development   200A, West Hollywood, CA     Arlington Ridge Investments, LLC                                                               $0.00
                                                                                   1357 Laurel Way, Beverly Hills, CA 90210
                             90069
                    8920 W. Sunset Blvd. Ste.                                      Amendment to Real Esate Project Management Services
Plus Development   200A, West Hollywood, CA     Arlington Ridge Investments, LLC   Agreement for 1357 Laurel Way, Beverly Hills, CA            $0.00
                             90069                                                 90210
                    8920 W. Sunset Blvd. Ste.
                                                                                   Real Estate Project Management Services Agreement for
Plus Development   200A, West Hollywood, CA     Bay Village Investments, LLC                                                                   $0.00
                                                                                   1432 Tanager Way, Los Angeles, CA 90069
                             90069
                    8920 W. Sunset Blvd. Ste.                                      Amendment to Real Esate Project Management Services
Plus Development   200A, West Hollywood, CA     Bay Village Investments, LLC       Agreement for 1432 Tanager Way, Los Angeles, CA             $0.00
                             90069                                                 90069
                    8920 W. Sunset Blvd. Ste.
                                                                                   Real Estate Project Management Services Agreement for
Plus Development   200A, West Hollywood, CA     Pawtuckaway Investments, LLC                                                                   $0.00
                                                                                   1471 Forest Knoll, Los Angeles, CA 90069
                             90069
                    8920 W. Sunset Blvd. Ste.                                      Amendment to Real Esate Project Management Services
Plus Development   200A, West Hollywood, CA     Pawtuckaway Investments, LLC       Agreement for 1471 Forest Knoll, Los Angeles, CA            $0.00
                             90069                                                 90069
                    8920 W. Sunset Blvd. Ste.
                                                                                   Real Estate Project Management Services Agreement for
Plus Development   200A, West Hollywood, CA     Crossbeam Investments, LLC                                                                     $0.00
                                                                                   1484 Carla Ridge, Beverly Hills, CA 90210
                             90069
                    8920 W. Sunset Blvd. Ste.                                      Amendment to Real Esate Project Management Services
Plus Development   200A, West Hollywood, CA     Hornbeam Investments, LLC          Agreement for 1484 Carla Ridge, Beverly Hills, CA           $0.00
                             90069                                                 90210
                    8920 W. Sunset Blvd. Ste.
                                                                                   Real Estate Project Management Services Agreement for
Plus Development   200A, West Hollywood, CA     Elstar Investments, LLC                                                                        $0.00
                                                                                   1520 Carla Ridge, Beverly Hills, CA 90210
                             90069
                    8920 W. Sunset Blvd. Ste.                                      Amendment to Real Esate Project Management Services
Plus Development   200A, West Hollywood, CA     Elstar Investments, LLC            Agreement for 1520 Carla Ridge, Beverly Hills, CA           $0.00
                             90069                                                 90210
                    8920 W. Sunset Blvd. Ste.                                      Amendment to Real Esate Project Management Services
Plus Development   200A, West Hollywood, CA     Squaretop Investments, LLC         Agreement for 1966 Carla Ridge, Beverly Hills, CA           $0.00
                             90069                                                 90210
                    8920 W. Sunset Blvd. Ste.                                      Amendment to Real Esate Project Management Services
Plus Development   200A, West Hollywood, CA     Squaretop Investments, LLC         Agreement for 1966 Carla Ridge, Beverly Hills, CA           $0.00
                             90069                                                 90210




                                                                                                                                                            Page 12 of 18
                          Case17-12560-BLS
                          Case 19-50341-JKS Doc
                                            Doc2657-2
                                                58-10 Filed
                                                       Filed05/10/21
                                                             09/24/18 Page
                                                                      Page45
                                                                           14of
                                                                              of63
                                                                                 19



      Contract                                                                                                                            Estimated Cure
    Counterparty     Counter Party Address             Debtor-Party to Contract                       Contract Type                          Amount
                    8920 W. Sunset Blvd. Ste.
                                                Squaretop Investments, LLC        Real Estate Project Management Services Agreement for
Plus Development   200A, West Hollywood, CA                                                                                                   $0.00
                                                                                  1966 Carla Ridge, Beverly Hills, CA 90210
                             90069
                    8920 W. Sunset Blvd. Ste.
                                                                                  Real Estate Project Management Services Agreement for
Plus Development   200A, West Hollywood, CA     Gravenstein Investments, LLC                                                                  $0.00
                                                                                  24055 Hidden Ridge Rd., Hidden Hills, CA 91302
                             90069
                    8920 W. Sunset Blvd. Ste.                                     Amendment to Real Esate Project Management Services
Plus Development   200A, West Hollywood, CA     Gravenstein Investments, LLC      Agreement for 24055 Hidden Ridge Rd., Hidden Hills,         $0.00
                             90069                                                CA 91302
                    8920 W. Sunset Blvd. Ste.
                                                                                  Real Estate Project Management Services Agreement for
Plus Development   200A, West Hollywood, CA     Heilbron Manor Investments, LLC                                                               $0.00
                                                                                  2492 Mandeville Cyn. Rd., Los Angeles, CA 90049
                             90069
                    8920 W. Sunset Blvd. Ste.                                     Amendment to Real Esate Project Management Services
Plus Development   200A, West Hollywood, CA     Heilbron Manor Investments, LLC   Agreement for 2492 Mandeville Cyn. Rd., Los Angeles,        $0.00
                             90069                                                CA 90049
                    8920 W. Sunset Blvd. Ste.
                                                                                  Real Estate Project Management Services Agreement for
Plus Development   200A, West Hollywood, CA     Silk City Investments, LLC                                                                    $0.00
                                                                                  25210 Jim Bridger Rd., Hidden Hills, CA 91302
                             90069
                    8920 W. Sunset Blvd. Ste.                                     Amendment to Real Esate Project Management Services
Plus Development   200A, West Hollywood, CA     Silk City Investments, LLC        Agreement for 25210 Jim Bridger Rd., Hidden Hills, CA       $0.00
                             90069                                                91302
                    8920 W. Sunset Blvd. Ste.
                                                                                  Real Estate Project Management Services Agreement for
Plus Development   200A, West Hollywood, CA     White Birch Investments, LLC                                                                  $0.00
                                                                                  25211 Jim Bridger Rd., Hidden Hills, CA 91302
                             90069
                    8920 W. Sunset Blvd. Ste.                                     Amendment to Real Esate Project Management Services
Plus Development   200A, West Hollywood, CA     White Birch Investments, LLC      Agreement for 25211 Jim Bridger Rd., Hidden Hills, CA       $0.00
                             90069                                                91302
                    8920 W. Sunset Blvd. Ste.
                                                                                  Real Estate Project Management Services Agreement for
Plus Development   200A, West Hollywood, CA     Green Gables Investments, LLC                                                                 $0.00
                                                                                  41 King St., New York, NY 10014
                             90069
                    8920 W. Sunset Blvd. Ste.
                                                                                  Amendment to Real Esate Project Management Services
Plus Development   200A, West Hollywood, CA     Green Gables Investments, LLC                                                                 $0.00
                                                                                  Agreement for 41 King St., New York, NY 10014
                             90069
                    8920 W. Sunset Blvd. Ste.
                                                                                  Real Estate Project Management Services Agreement for
Plus Development   200A, West Hollywood, CA     Crossbeam Investments, LLC                                                                    $0.00
                                                                                  638 Siena Way, Los Angeles, CA 90077
                             90069
                    8920 W. Sunset Blvd. Ste.
                                                                                  Amendment to Real Esate Project Management Services
Plus Development   200A, West Hollywood, CA     Varga Investments, LLC                                                                        $0.00
                                                                                  Agreement for 638 Siena Way, Los Angeles, CA 90077
                             90069
                    8920 W. Sunset Blvd. Ste.
                                                                                  Amendment to Real Esate Project Management Services
Plus Development   200A, West Hollywood, CA     Varga Investments, LLC                                                                        $0.00
                                                                                  Agreement for 638 Siena Way, Los Angeles, CA 90077
                             90069
                    8920 W. Sunset Blvd. Ste.
                                                                                  Real Estate Project Management Services Agreement for
Plus Development   200A, West Hollywood, CA     Addison Park Invesments, LLC                                                                  $0.00
                                                                                  642 St. Cloud, Los Angeles, CA 90077
                             90069
                    8920 W. Sunset Blvd. Ste.
                                                                                  Amendment to Real Esate Project Management Services
Plus Development   200A, West Hollywood, CA     Addison Park Invesments, LLC                                                                  $0.00
                                                                                  Agreement for 642 St. Cloud, Los Angeles, CA 90077
                             90069




                                                                                                                                                           Page 13 of 18
                          Case17-12560-BLS
                          Case 19-50341-JKS Doc
                                            Doc2657-2
                                                58-10 Filed
                                                       Filed05/10/21
                                                             09/24/18 Page
                                                                      Page46
                                                                           15of
                                                                              of63
                                                                                 19



      Contract                                                                                                                              Estimated Cure
    Counterparty     Counter Party Address             Debtor-Party to Contract                        Contract Type                           Amount
                    8920 W. Sunset Blvd. Ste.
                                                                                   Real Estate Project Management Services Agreement for
Plus Development   200A, West Hollywood, CA     Eldredge Investments, LLC                                                                       $0.00
                                                                                   714 N. Oakhurst, Beverly Hills, CA 90210
                             90069
                    8920 W. Sunset Blvd. Ste.
                                                                                   Amendment to Real Esate Project Management Services
Plus Development   200A, West Hollywood, CA     Eldredge Investments, LLC                                                                       $0.00
                                                                                   Agreement for 714 N. Oakhurst, Beverly Hills, CA 90210
                             90069
                    8920 W. Sunset Blvd. Ste.
                                                                                   Real Estate Project Management Services Agreement for
Plus Development   200A, West Hollywood, CA     Lilac Meadow Investments, LLC                                                                   $0.00
                                                                                   9230 Robin Dr., Los Angeles, CA 90069
                             90069
                    8920 W. Sunset Blvd. Ste.
                                                                                   Amendment to Real Esate Project Management Services
Plus Development   200A, West Hollywood, CA     Lilac Meadow Investments, LLC                                                                   $0.00
                                                                                   Agreement for 9230 Robin Dr., Los Angeles, CA 90069
                             90069
                    8920 W. Sunset Blvd. Ste.
                                                                                   Real Estate Project Management Services Agreement for
Plus Development   200A, West Hollywood, CA     Diamond Cove Investments, LLC                                                                   $0.00
                                                                                   1 Electra Ct., Los Angeles, CA 90046
                             90069
                    8920 W. Sunset Blvd. Ste.
                                                                                   Real Estate Project Management Services Agreement for
Plus Development   200A, West Hollywood, CA     Graeme Park Investments, LLC                                                                    $0.00
                                                                                   1001 Hanover Dr., Los Angeles, CA
                             90069
                    8920 W. Sunset Blvd. Ste.
                                                                                   Amendment to Real Esate Project Management Services
Plus Development   200A, West Hollywood, CA     Graeme Park Investments, LLC                                                                    $0.00
                                                                                   Agreement for 1001 Hanover Dr., Los Angeles, CA
                             90069
                    8920 W. Sunset Blvd. Ste.
                                                                                   Real Estate Project Management Services Agreement for
Plus Development   200A, West Hollywood, CA     Sagebrook Investments, LLC                                                                      $0.00
                                                                                   1260 Lago Vista Dr., Beverly Hills, CA 90210
                             90069
                    8920 W. Sunset Blvd. Ste.                                      Amendment to Real Esate Project Management Services
Plus Development   200A, West Hollywood, CA     Sagebrook Investments, LLC         Agreement for 1260 Lago Vista Dr., Beverly Hills, CA         $0.00
                             90069                                                 90210
                    8920 W. Sunset Blvd. Ste.
                                                                                   Real Estate Project Management Services Agreement for
Plus Development   200A, West Hollywood, CA     Sturmer Pippin Investments, LLC                                                                 $0.00
                                                                                   141 S. Carolwood Dr., Holmby Hills, CA 90024
                             90069
                    8920 W. Sunset Blvd. Ste.
                                                                                   Real Estate Project Management Services Agreement for
Plus Development   200A, West Hollywood, CA     Grand Midway Investments, LLC                                                                   $0.00
                                                                                   800 Stradella Rd., Los Angeles, CA 90077
                             90069
                    8920 W. Sunset Blvd. Ste.
                                                                                   Real Estate Project Management Services Agreement for
Plus Development   200A, West Hollywood, CA     Bishop White Investments, LLC                                                                   $0.00
                                                                                   805 Nimes Pl., Los Angeles, CA 90077
                             90069
                    8920 W. Sunset Blvd. Ste.
                                                                                   Amendment to Real Esate Project Management Services
Plus Development   200A, West Hollywood, CA     Bishop White Investments, LLC                                                                   $0.00
                                                                                   Agreement for 805 Nimes Pl., Los Angeles, CA 90077
                             90069
                    8920 W. Sunset Blvd. Ste.
                                                                                   Real Estate Project Management Services Agreement for
Plus Development   200A, West Hollywood, CA     Rising Sun Investments, LLC                                                                     $0.00
                                                                                   7909 Fountain Ave., West Hollywood, CA 90046
                             90069
                    8920 W. Sunset Blvd. Ste.                                      Amendment to Real Esate Project Management Services
Plus Development   200A, West Hollywood, CA     Rising Sun Investments, LLC        Agreement for 7909 Fountain Ave., West Hollywood, CA         $0.00
                             90069                                                 90046
                    8920 W. Sunset Blvd. Ste.                                      Real Estate Project Management Services Agreement for
Plus Development   200A, West Hollywood, CA     Thornbury Farms Investments, LLC   7870-7900 W. Granito Dr. (Lots 6 & 7), Los Angeles, CA       $0.00
                             90069                                                 90046




                                                                                                                                                             Page 14 of 18
                                 Case17-12560-BLS
                                 Case 19-50341-JKS Doc
                                                   Doc2657-2
                                                       58-10 Filed
                                                              Filed05/10/21
                                                                    09/24/18 Page
                                                                             Page47
                                                                                  16of
                                                                                     of63
                                                                                        19



      Contract                                                                                                                                       Estimated Cure
    Counterparty           Counter Party Address                Debtor-Party to Contract                         Contract Type                          Amount
                          8920 W. Sunset Blvd. Ste.                                         Amendment to Real Esate Project Management Services
Plus Development         200A, West Hollywood, CA        Thornbury Farms Investments, LLC   Agreement for 7870-7900 W. Granito Dr. (Lots 6 & 7),         $0.00
                                   90069                                                    Los Angeles, CA 90046
                          8920 W. Sunset Blvd. Ste.                                         Real Estate Project Management Services Agreement for
Plus Development         200A, West Hollywood, CA        Thornbury Farms Investments, LLC   7870-7900 W. Granito Dr. (Lots 8 & 9), Los Angeles, CA       $0.00
                                   90069                                                    90046
                          8920 W. Sunset Blvd. Ste.                                         Amendment to Real Esate Project Management Services
Plus Development         200A, West Hollywood, CA        Thornbury Farms Investments, LLC   Agreement for 7870-7900 W. Granito Dr. (Lots 8 & 9),         $0.00
                                   90069                                                    Los Angeles, CA 90046
                         PO Box 7026, Van Nuys, CA                                          Alarm System Services Agreement for 10750 Chalon
Pro Systems                                              Chestnut Ridge Investments, LLC                                                                 $0.00
                                   91409                                                    Rd., Los Angeles, CA 90077
                         PO Box 7026, Van Nuys, CA                                          Security Camera System Services Agreement for 10750
Pro Systems                                              Chestnut Ridge Investments, LLC                                                                 $0.00
                                   91409                                                    Chalon Rd., Los Angeles, CA 90077
                         PO Box 7026, Van Nuys, CA                                          Alarm Monitoring Services Agreement for 1118 Tower
Pro Systems                                              Cannington Investments, LLC                                                                     $0.00
                                   91409                                                    Rd., Beverly Hills, CA 90210
                         PO Box 7026, Van Nuys, CA                                          Alarm System Services Agreement for 1118 Tower Rd.,
Pro Systems                                              Cannington Investments, LLC                                                                     $0.00
                                   91409                                                    Beverly Hills, CA 90210
                                                                                            Civil Engineering Services Agreement for 1966 Carla
Qwest Engineering, Inc. 465 W 1st St., Tustin, CA 92780 Squaretop Investments, LLC                                                                       $0.00
                                                                                            Ridge, Beverly Hills, CA 90210
Robert Singer &           655 E. Valley Rd. Ste. 200,                                       Lighting Design Services Agreement for 1966 Carla
                                                         Squaretop Investments, LLC                                                                    $1,250.00
Associates (RSA)              Basalt, CO 81621                                              Ridge, Beverly Hills, CA 90210
Robert Singer &           655 E. Valley Rd. Ste. 200,                                       Lighting Design Services Agreement for 642 St. Cloud,
                                                         Addison Park Invesments, LLC                                                                   $150.00
Associates (RSA)              Basalt, CO 81621                                              Los Angeles, CA 90077
Robert Singer &           655 E. Valley Rd. Ste. 200,                                       Lighting Design Services Agreement for 10721 Stradella
                                                         Square Top Investments, LLC                                                                     $0.00
Associates (RSA)              Basalt, CO 81621                                              Ct., Los Angeles, CA 90077
Robert Singer &           655 E. Valley Rd. Ste. 200,                                       Lighting Design Services Agreement for 1357 Laurel
                                                         Arlington Ridge Investments, LLC                                                                $0.00
Associates (RSA)              Basalt, CO 81621                                              Way, Beverly Hills, CA 90210
Robert Singer &           655 E. Valley Rd. Ste. 200,                                       Lighting Design Services Agreement for 1432 Tanager
                                                         Bay Village Investments, LLC                                                                    $0.00
Associates (RSA)              Basalt, CO 81621                                              Way, Los Angeles, CA 90069
Robert Singer &           655 E. Valley Rd. Ste. 200,                                       Lighting Design Services Agreement - Peer Review for
                                                         Pawtuckaway Investments, LLC                                                                    $0.00
Associates (RSA)              Basalt, CO 81621                                              1471 Forest Knoll, Los Angeles, CA 90069
Robert Singer &           655 E. Valley Rd. Ste. 200,                                       Lighting Design Services Agreement for 1520 Carla
                                                         Elstar Investments, LLC                                                                         $0.00
Associates (RSA)              Basalt, CO 81621                                              Ridge, Beverly Hills, CA 90210
Robert Singer &           655 E. Valley Rd. Ste. 200,                                       Lighting Design Services Agreement for 9230 Robin Dr.,
                                                         Lilac Meadow Investments, LLC                                                                   $0.00
Associates (RSA)              Basalt, CO 81621                                              Los Angeles, CA 90069
                                                                                            Architecture Services Agreement Regarding Fire Dept
                         28025 Dorothy Dr. Ste. 100,
Rocha Nuez Associates                                    Gravenstein Investments, LLC       Corrections for 24055 Hidden Ridge Rd., Hidden Hills,        $0.00
                           Agoura Hills, CA 91301
                                                                                            CA 91302
                         28025 Dorothy Dr. Ste. 100,                                        Architecture Services Agreement for 25210 Jim Bridger
Rocha Nuez Associates                                    Silk City Investments, LLC                                                                      $0.00
                           Agoura Hills, CA 91301                                           Rd., Hidden Hills, CA 91302
Ross Nesbit Agencies,   5901 Rowland Rd Minnetonka
                                                         Whiteacre Funding LLC              Commercial Insurance, Policy No. CP 1635948A                 $0.00
Inc.                              MN 55343
                        271 17th St. NW., Atlanta, GA
Sage Group                                               Woodbridge Group of Companies      Accounting Software Agreement                                $0.00
                                    30363
                        271 17th St. NW., Atlanta, GA
Sage Group                                               Woodbridge Group of Companies      Accounting Software Agreement                                $0.00
                                    30363
                        109 Hatfield St., Gardens 8001                                      Architecture Design Services Agreement for 10721
Saota (PTY) Ltd.                                         Crossbeam Investments, LLC                                                                      $0.00
                                South Africa                                                Stradella Ct., Los Angeles, CA 90077




                                                                                                                                                                      Page 15 of 18
                         Case17-12560-BLS
                         Case 19-50341-JKS Doc
                                           Doc2657-2
                                               58-10 Filed
                                                      Filed05/10/21
                                                            09/24/18 Page
                                                                     Page48
                                                                          17of
                                                                             of63
                                                                                19



     Contract                                                                                                                    Estimated Cure
   Counterparty    Counter Party Address               Debtor-Party to Contract                         Contract Type               Amount
                  6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                     Woodbridge Mtg Investments                                                           $0.00
                     Memphis, TN 38119                                            18LAP752899
                  6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                     Silverleaf Funding, LLC                                                              $0.00
                     Memphis, TN 38119                                            18LAP752899
                  6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                     Silverleaf Funding, LLC                                                              $0.00
                     Memphis, TN 38119                                            18LAP752899
                  6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                     Woodbridge Mtg Investments                                                           $0.00
                     Memphis, TN 38119                                            18LAP752899
                  6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                     Woodbridge Mtg Investments                                                           $0.00
                     Memphis, TN 38119                                            18LAP752899
                  6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                     Ironsides Investments, LLC                                                           $0.00
                     Memphis, TN 38119                                            18LAP752899
                  6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                     Woodbridge Mtg Investments                                                           $0.00
                     Memphis, TN 38119                                            18LAP752899
                  6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                     Whiteacre Funding, LLC                                                               $0.00
                     Memphis, TN 38119                                            18LAP752899
                  6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                     Woodbridge Mtg Investments                                                           $0.00
                     Memphis, TN 38119                                            18LAP752899
                  6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                     Red Woods investments LLC                                                            $0.00
                     Memphis, TN 38119                                            18LAP752899
                  6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                     Woodbridge Mtg Investments                                                           $0.00
                     Memphis, TN 38119                                            18LAP752899
                  6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                     Bellflower Funding LLC                                                               $0.00
                     Memphis, TN 38119                                            0799/REO702 Asset # 124297
                  6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                     Bellflower Funding LLC                                                               $0.00
                     Memphis, TN 38119                                            0799/REO702 Asset # 124297
                  6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                     Silverleaf Funding, LLC                                                              $0.00
                     Memphis, TN 38119                                            18LAP752899
                  6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                     Woodbridge Mtg Investments                                                           $0.00
                     Memphis, TN 38119                                            18LAP752899
                  6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                     Woodbridge Mtg Investments                                                           $0.00
                     Memphis, TN 38119                                            18LAP752899
                  6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                     Bellflower Funding LLC                                                               $0.00
                     Memphis, TN 38119                                            0799/REO702 Asset #130619
                  6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                     Woodbridge Mtg Investments                                                           $0.00
                     Memphis, TN 38119                                            18LAP752899
                  6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                     Woodbridge Mtg Investments                                                           $0.00
                     Memphis, TN 38119                                            18LAP752899
                  6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                     Silverleaf Funding, LLC                                                              $0.00
                     Memphis, TN 38119                                            18LAP752899
                  6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                     Woodbridge Mtg Investments                                                           $0.00
                     Memphis, TN 38119                                            18LAP752899
                  6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                     Silverleaf Funding, LLC                                                              $0.00
                     Memphis, TN 38119                                            18LAP752899
                  6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                     Woodbridge Mtg Investments                                                           $0.00
                     Memphis, TN 38119                                            18LAP752899
                  6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                     Woodbridge Mtg Investments                                                           $0.00
                     Memphis, TN 38119                                            18LAP752899




                                                                                                                                                  Page 16 of 18
                                  Case17-12560-BLS
                                  Case 19-50341-JKS Doc
                                                    Doc2657-2
                                                        58-10 Filed
                                                               Filed05/10/21
                                                                     09/24/18 Page
                                                                              Page49
                                                                                   18of
                                                                                      of63
                                                                                         19



      Contract                                                                                                                                        Estimated Cure
    Counterparty            Counter Party Address               Debtor-Party to Contract                         Contract Type                           Amount
                           6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                              Silverleaf Funding, LLC                                                                          $0.00
                              Memphis, TN 38119                                            18LAP752899
                           6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                              Whiteacre Funding, LLC                                                                           $0.00
                              Memphis, TN 38119                                            18LAP752899
                           6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                              Woodbridge Mtg Investments                                                                       $0.00
                              Memphis, TN 38119                                            18LAP752899
                           6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                              Woodbridge Mtg Investments                                                                       $0.00
                              Memphis, TN 38119                                            18LAP752899
                           6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                              Woodbridge Mtg Investments                                                                       $0.00
                              Memphis, TN 38119                                            18LAP752899
                           6075 Poplar Ave., Ste. 400,                                     Property and Liability Insurance, Policy No.
SCU/Crump's                                              Ironsides Investments, LLC                                                                       $0.00
                              Memphis, TN 38119                                            18LAP752899
                           16 S 7th St Stroudsburg, PA                                     Property and Liability Insurance, Policy No.
Small Insurance Co.                                      Whiteacre Funding, LLC                                                                           $0.00
                                      18360                                                12PRM023852-02
                          PO Box C, Monterey Park, CA                                      Gas Line Extension Agreement for 24055 Hidden Ridge
SoCal Gas                                                Gravenstein Investments, LLC                                                                     $0.00
                                      91756                                                Rd., Hidden Hills, CA 91302
                             2121 E. 7th. Pl., Ste 215                                     Architecture Services Agreement for 1118 Tower Rd.,
SODA                                                     Cannington Investments, LLC                                                                      $0.00
                             Los Angeles, CA 90021                                         Beverly Hills, CA 90210
South Coast                5000 N. Parkway Calabasas                                       Mechanical, Electrical and Plumbing Agreement for 9230
                                                         Lilac Meadow Investments, LLC                                                                    $0.00
Engineering Group, Inc.    #307, Calabasas, CA 91302                                       Robin Dr., Los Angeles, CA 90069

South Coast                5000 N. Parkway Calabasas                                       Mechanical Engineering Agreement for 10721 Stradella
                                                         Winding Road Investments, LLC                                                                    $0.00
Engineering Group, Inc.    #307, Calabasas, CA 91302                                       Ct., Los Angeles, CA 90077

South Coast                5000 N. Parkway Calabasas                                       Mechanical Engineering Agreement for 1432 Tanager
                                                         Bay Village Investments, LLC                                                                     $0.00
Engineering Group, Inc.    #307, Calabasas, CA 91302                                       Way, Los Angeles, CA 90069
                                                                                           Additional Work Order to Electrical Engineering
South Coast                5000 N. Parkway Calabasas
                                                         Squaretop Investments, LLC        Agreement for 1966 Carla Ridge, Beverly Hills, CA              $0.00
Engineering Group, Inc.    #307, Calabasas, CA 91302
                                                                                           90210
South Coast                5000 N. Parkway Calabasas                                       Mechanical, Electrical and Plumbing Agreement for 638
                                                         Varga Investments, LLC                                                                           $0.00
Engineering Group, Inc.    #307, Calabasas, CA 91302                                       Siena Way, Los Angeles, CA 90077
                                                                                           Additional Work Order to Mechanical, Electrical and
South Coast                5000 N. Parkway Calabasas
                                                         Varga Investments, LLC            Plumbing Services Agreement for 638 Siena Way, Los             $0.00
Engineering Group, Inc.    #307, Calabasas, CA 91302
                                                                                           Angeles, CA 90077
South Coast                5000 N. Parkway Calabasas                                       Mechanical, Electrical and Plumbing Agreement for 642
                                                         Addison Park Invesments, LLC                                                                     $0.00
Engineering Group, Inc.    #307, Calabasas, CA 91302                                       St. Cloud, Los Angeles, CA 90077
                                                                                           Additional Work Order to Mechanical, Electrical and
South Coast                5000 N. Parkway Calabasas
                                                         Addison Park Invesments, LLC      Plumbing Services Agreement for 642 St. Cloud, Los             $0.00
Engineering Group, Inc.    #307, Calabasas, CA 91302
                                                                                           Angeles, CA 90077
                                                                                           Fiber Internet/Phone Agreement for corporate headquaters
Spectrum/Time Warner      20950 Warner Center LN. Ste.
                                                       Woodbridge Group of Companies       located at 14140 Ventura Blvd. Ste. 302, Sherman Oaks,         $0.00
Cable Enterprises, LLC    C, Woodland Hills, CA 91367
                                                                                           CA 91423
                          16823 Saticoy St., Van Nuys,                                     Additional Work Order to Civil Engineering Services
Spindler Engineering                                   Addison Park Invesments, LLC                                                                     $7,700.80
                                  CA 91406                                                 Agreement for 642 St. Cloud, Los Angeles, CA 90077
                          16823 Saticoy St., Van Nuys,                                     Civil Engineering Services Agreement for 642 St. Cloud,
Spindler Engineering                                   Addison Park Invesments, LLC                                                                       $0.00
                                  CA 91406                                                 Los Angeles, CA 90077



                                                                                                                                                                       Page 17 of 18
                                   Case17-12560-BLS
                                   Case 19-50341-JKS Doc
                                                     Doc2657-2
                                                         58-10 Filed
                                                                Filed05/10/21
                                                                      09/24/18 Page
                                                                               Page50
                                                                                    19of
                                                                                       of63
                                                                                          19



      Contract                                                                                                                                            Estimated Cure
    Counterparty             Counter Party Address                Debtor-Party to Contract                         Contract Type                             Amount
                            1054 S. De Anza Blvd., Ste.                                      Remote Desktop for corporate headquarters located at
Splash Top Inc.                                            Woodbridge Group of Companies                                                                      $0.00
                              200, San Jose CA 95129                                         14140 Ventura Blvd., Sherman Oaks, CA 91423
                           4411 Santa Monica Blvd., Los                                      Architecture Services Agreement for 1471 Forest Knoll,
Standard LLP                                               Pawtuckaway Investments, LLC                                                                     $9,262.50
                                Angeles, CA 90029                                            Los Angeles, CA 90069
                           4411 Santa Monica Blvd., Los                                      Architecture Services Agreement for 1471 Forest Knoll,
Standard LLP                                               Pawtuckaway Investments, LLC                                                                       $0.00
                                Angeles, CA 90029                                            Los Angeles, CA 90069
Stephanie Ann Davis       5837 Oak Bend Lane #202, Oak                                       Landscape Architectural Services Agreement for 24055
                                                           Gravenstein Investments, LLC                                                                       $0.00
Landscape                         Park, CA 91377                                             Hidden Ridge Rd., Hidden Hills, CA 91302
Stephanie Ann Davis       5837 Oak Bend Lane #202, Oak                                       Landscape Architectural Services Agreement for 25210
                                                           Silk City Investments, LLC                                                                         $0.00
Landscape                         Park, CA 91377                                             Jim Bridger Rd., Hidden Hills, CA 91302
Stephanie Ann Davis       5837 Oak Bend Lane #202, Oak                                       Landscape Architectural Services Agreement for 25211
                                                           White Birch Investments, LLC                                                                       $0.00
Landscape                         Park, CA 91377                                             Jim Bridger Rd., Hidden Hills, CA 91302
                          8609 Washington Blvd. Culver                                       Architecture Services Agreement for 638 Siena Way, Los
Studio Pali Fekete                                         Varga Investments, LLC                                                                          $15,858.10
                                  City, CA 90232                                             Angeles, CA 90077
                          2 Summit Park Drive, Ste. 610,                                     Mortality verification and locator services for Structured
The Berwyn Group                                           Woodbridge Group of Companies                                                                      $0.00
                             Independence, OH 44131                                          Settlements
Titan Contracting            13434 Raymer St., North                                         General Contractor Agreeement for 714 N. Oakhurst,
                                                           Eldredge Investments, LLC                                                                          $0.00
Services, Inc.                 Hollywood, CA 91605                                           Beverly Hills, CA 90210
Tracey Allison Interior        23464 Park Colombo,                                           Interior Design Services Agreement for 25210 Jim
                                                           Silk City Investments, LLC                                                                         $0.00
Design                         Calabasas, CA 91302                                           Bridger Rd., Hidden Hills, CA 91302
Tracey Allison Interior        23464 Park Colombo,                                           Interior Design Services Agreement for 25211 Jim
                                                           White Birch Investments, LLC                                                                       $0.00
Design                         Calabasas, CA 91302                                           Bridger Rd., Hidden Hills, CA 91302
Travelers Workers                                                                            Workers Compensation Insurance for corporate
                           One Tower Square, Hartford,
Compensation                                               Woodbridge Group of Companies     headquarters located at 14140 Ventura Blvd., Sherman             $0.00
                                  CT 06183
Insurance                                                                                    Oaks, CA 91423
                          5574 W. Washington Blvd., Los                                      Architecture Services Agreement for 1520 Carla Ridge,
Walker Workshop                                         Elstar Investments, LLC                                                                             $4,864.79
                               Angeles, CA 90016                                             Beverly Hills, CA 90210
                          5574 W. Washington Blvd., Los                                      Architecture Services Agreement for 1966 Carla Ridge,
Walker Workshop                                         Squaretop Investments, LLC                                                                            $0.00
                               Angeles, CA 90016                                             Beverly Hills, CA 90210
Wendland Construction        6093 Crape Myrtle Ct.,                                          Waterproofing Consultant Services Agreement for 642 St.
                                                           Addison Park Invesments, LLC                                                                       $0.00
Consulting, LLC             Woodland Hills, CA 91367                                         Cloud, Los Angeles, CA 90077
Western Built              8033 Sunset Blvd. #5500, Los                                      General Contractor Agreeement for 1420 Laurel Way,
                                                           Casper Falls Investments, LLC                                                                      $0.00
Construction, Inc.             Angeles, CA 90046                                             Beverly Hills, CA 90210
                          5835 West Adams Blvd., Culver                                      Executive Architecture Services Agreement for 10721
Woods + Dangaran                                           Crossbeam Investments, LLC                                                                         $0.00
                                 City, CA 90232                                              Stradella Ct., Los Angeles, CA 90077
                          5835 West Adams Blvd., Culver                                      Architecture Services Agreement for 1484 Carla Ridge,
Woods + Dangaran                                           Crossbeam Investments, LLC                                                                         $0.00
                                 City, CA 90232                                              Beverly Hills, CA 90210
                          5835 West Adams Blvd., Culver                                      Architecture Services Agreement for 9127 Thrasher Ave.,
Woods + Dangaran                                           Goose Rocks Investments, LLC                                                                       $0.00
                                 City, CA 90232                                              Los Angeles, CA 90069
                           10315 Jefferson Blvd., Culver                                     Architecture Services Agreement for 9230 Robin Dr., Los
XTEN Architecture                                          Lilac Meadow Investments, LLC                                                                      $0.00
                                 City, CA 90232                                              Angeles, CA 90069




                                                                                                                                                                           Page 18 of 18
                Case 17-12560-BLS
                Case 19-50341-JKS   Doc
                                    Doc 58-10
                                        2657-3 Filed
                                                Filed05/10/21
                                                      09/24/18 Page
                                                                Page51
                                                                     1 of
                                                                       of 63
                                                                          11



                                        EXHIBIT C

                             Wind-Down Governance Agreement




01:23666314.2
                    Case 17-12560-BLS
                    Case 19-50341-JKS         Doc
                                              Doc 58-10
                                                  2657-3 Filed
                                                          Filed05/10/21
                                                                09/24/18 Page
                                                                          Page52
                                                                               2 of
                                                                                 of 63
                                                                                    11



                              LIMITED LIABILITY COMPANY AGREEMENT

                                                        OF

                                WOODBRIDGE WIND-DOWN ENTITY LLC

                 This Limited Liability Company Agreement (this “Agreement”) of Woodbridge Wind-
         Down Entity LLC, a Delaware limited liability company (the “Company”), is entered into as of
         this [___] day of [_______] by the Company’s sole member, Woodbridge Liquidation Trust (the
         “Member”), pursuant to and in accordance with the Delaware Limited Liability Company Act, 6
         Del. C. § 18-101, et seq. (as amended, the “Act”). Capitalized terms used but not otherwise
         defined herein shall have the respective meanings ascribed to such terms in that certain [First]
         Amended Joint Chapter 11 Plan of Liquidation of Woodbridge Group of Companies, LLC and Its
         Affiliated Debtors dated [August 22], 2018 (as it may be amended, modified, supplemented or
         restated from time to time, the “Plan”).

              1.     Name. The name of the limited liability company governed hereby is
         Woodbridge Wind-Down Entity LLC.

                 2.     Certificates; Fees and Expenses. The Member or any Officer (as defined below)
         shall execute, deliver and file any other certificates (and any amendments and/or restatements
         thereof) necessary for the Company to qualify to do business in a jurisdiction in which the
         Company may wish to conduct business. The Member hereby ratifies and approves all actions
         taken by the Company, any authorized person, any Manager (as defined below) or any Officer in
         connection with the formation of the Company prior to this Agreement. All fees and expenses
         incurred with respect to the organization, operation and management of the Company shall be
         borne by the Company.

                 3.      Purpose. The purpose of the Company shall be (a) to accept, hold, administer and
         distribute the Wind-Down Assets in accordance with the provisions of the Plan and this
         Agreement; (b) to engage in such other activities and businesses that are necessary and/or
         incidental to the foregoing; and (c) consistent with the purpose of the Liquidation Trust as set
         forth in Section [5.4.4] of the Plan.

                 4.      Powers; Title to Property. The Company shall have the power to do any and all
         acts reasonably necessary, appropriate, proper, advisable, incidental or convenient to or for the
         furtherance of the purpose and business described herein and for the protection and benefit of the
         Company. All property owned by the Company shall be owned by the Company as an entity and
         the Member shall not have any ownership interest in such property in its individual name, and
         the Member’s interest in the Company shall be personal property for all purposes. The Company
         shall hold title to all of its property in the name of the Company and not in the name of the
         Member.

                 5.    Principal Business Office. The principal place of business and office of the
         Company shall be located, and the Company’s business shall be conducted from, such place or
         places as may hereafter be determined by the Board (as defined below).


01:23666935.1
                      Case 17-12560-BLS
                      Case 19-50341-JKS        Doc
                                               Doc 58-10
                                                   2657-3 Filed
                                                           Filed05/10/21
                                                                 09/24/18 Page
                                                                           Page53
                                                                                3 of
                                                                                  of 63
                                                                                     11



                  6.      Registered Agent. The registered office of the Company required by the Act to be
         maintained in the State of Delaware shall be the office of the initial registered agent named in the
         Certificate of Formation of the Company or such other office (which need not be a place of
         business of the Company) as the Member may designate from time to time in the manner
         provided by the Act. The registered agent of the Company in the State of Delaware shall be the
         initial registered agent named in the Certificate of Formation of the Company or such other
         Person as the Member may designate from time to time in the manner provided by the Act.

                 7.      Term. The term of the Company commenced on the date of filing of the
         Certificate of Formation of the Company in accordance with the Act and shall continue until the
         dissolution of the Company in accordance with Section 17.

                 8.      Limited Liability. Except as otherwise provided by the Act, the debts, obligations
         and liabilities of the Company, whether arising in contract, tort or otherwise, shall be solely the
         debts, obligations and liabilities of the Company, and none of the Member, any Manager, any
         Officer or any employee or agent of the Company shall be obligated personally for any such
         debt, obligation or liability of the Company solely by reason of acting in such capacity.

                 9.     Members. The Member was deemed admitted as a member of the Company upon
         its execution and delivery of this Agreement. The Member will at all times be the sole and
         exclusive owner of the Company, and the Company will not issue any equity interests to any
         other Person.

                10.     Additional Contributions. The Member is not required to make additional capital
         contributions to the Company.

                11.    Profits and Losses. The Member shall treat all items of income, gain, loss,
         deduction and credit of the Company as its own.

                  12.     Distributions. Distributions of cash or other assets of the Company shall be made
         as and when determined by the Board in its sole discretion; provided, however, that commencing
         on the first Business Day that is no later than thirty (30) calendar days after the quarter-end of the
         first full calendar quarter following the Effective Date and continuing on the first Business Day
         that is no later than thirty (30) calendar days after each calendar quarter-end thereafter, the
         Company shall remit to the Member as of such quarter-end any Cash in excess of its budgeted
         reserve for ongoing operations, other anticipated Wind-Down Expenses and its other Plan
         obligations.

                13.     Wind-Down Board.

                 (a)    Except as otherwise expressly provided herein, management of the Company
         shall be vested in a board of managers of the Company (the “Board”; and each member of the
         Board, a “Manager”) comprised of (x) the CEO (as defined below) and (y) two (2) other natural
         persons, both of whom shall be appointed by the Member. The Board shall have the power to do
         any and all acts necessary, convenient or incidental to or for the furtherance of the purposes
         described herein, including all powers, statutory or otherwise, to effectuate and carry out the
         purposes and business of the Company. To the extent of their powers set forth herein, the Board
         is an agent of the Company for the purpose of the Company’s business and affairs, and the
01:23666935.1

                                                           2
                    Case 17-12560-BLS
                    Case 19-50341-JKS         Doc
                                              Doc 58-10
                                                  2657-3 Filed
                                                          Filed05/10/21
                                                                09/24/18 Page
                                                                          Page54
                                                                               4 of
                                                                                 of 63
                                                                                    11



         actions of the Board taken in accordance with such powers set forth herein shall bind the
         Company. Notwithstanding the last sentence of Section 18-402 of the Act, except as set forth in
         a duly adopted resolution of the Board that is not inconsistent with this Agreement and the Plan,
         no individual Manager, in his or her capacity as such, shall have any authority to bind the
         Company. The initial Managers shall be as set forth on Schedule A.

                (b)     Managers shall serve until they resign, die, become incapacitated or are removed.
         Any Manager may resign as such at any time upon giving not less than thirty (30) calendar days’
         prior notice thereof to the other members of the Board. Any Manager may be removed as such
         with Cause (as defined below) by the Member at any time. Any vacancy occurring on the Board
         may be filled by the Member and shall remain vacant until so filled. For purposes of this
         Agreement, “Cause” means, with respect to any Manager, (i) the embezzlement,
         misappropriation of any property or other asset of the Company; (ii) the commission of, or the
         entering of a plea of nolo contendere or guilty with respect to, any felony whatsoever or any
         misdemeanor involving moral turpitude; or (iii) any willful and material breach of the terms of
         this Agreement or the terms of the Plan applicable to such Manager.

                 (c)     A majority of the then serving Managers shall constitute a quorum for the
         transaction of business of the Board at a meeting of the Board and the act of a majority of the
         Managers present at a meeting of the Board at which a quorum is present shall be the act of the
         Board. Each Manager shall have one vote on all such matters. A Manager who is present at a
         duly called meeting of the Board at which action on any matter is taken shall be presumed to
         have assented to the action unless his dissent shall be entered in the minutes of the meeting or
         unless he shall file his written dissent to such action with the person acting as Secretary of the
         meeting before the adjournment thereof or shall deliver such dissent to the Company
         immediately after the adjournment of the meeting. Such right to dissent shall not apply to a
         Manager who voted in favor of such action. Meetings of the Board may be held at such place or
         places as shall be determined from time to time by resolution of the Board. At all meetings of
         the Board, business shall be transacted in such order as shall from time to time be determined by
         resolution of the Board. Attendance of a Manager at a meeting shall constitute a waiver of notice
         of such meeting, except where a Manager attends a meeting for the express purpose of objecting
         to the transaction of any business on the ground that the meeting is not lawfully called or
         convened. Neither the business to be transacted at, nor the purpose of, any regular or special
         meeting of the Board need be specified in any waiver of notice.

                 (d)    Regular meetings of the Board, if any, shall be held without notice at such times
         and places as shall be designated from time to time by resolution of the Board. Special meetings
         of the Board, if any, may be called by any Manager on at least twenty-four (24) hours’ notice to
         each Manager. Such notice to the Managers need not state the purpose or purposes of, or the
         business to be transacted at, such meeting, except as may be otherwise required by the Act. The
         Managers may participate in and hold a meeting of the Board by means of a conference
         telephone or similar communications equipment by means of which all persons participating in
         the meeting can hear each other, and participation in such meeting shall constitute attendance
         and presence in person at such meeting.

                (e)   Any action permitted or required by the Act or this Agreement to be taken at a
         meeting of the Board may be taken without a meeting if a consent in writing (including
01:23666935.1

                                                         3
                      Case 17-12560-BLS
                      Case 19-50341-JKS        Doc
                                               Doc 58-10
                                                   2657-3 Filed
                                                           Filed05/10/21
                                                                 09/24/18 Page
                                                                           Page55
                                                                                5 of
                                                                                  of 63
                                                                                     11



         electronically), setting forth the action to be taken, is provided to each Manager and signed (or
         clearly indicated electronically) by each member of the Board. Such consent shall have the same
         force and effect as a vote at a meeting and may be stated as such in any document or instrument
         filed with the Secretary of State of the State of Delaware, and the execution of such consent shall
         constitute attendance or presence in person at a meeting of the Board. Such consent shall be
         filed with the minutes of the proceedings of the Board.

                 (f)   Subject to applicable withholding requirements, the compensation of each
         Manager (other than the CEO) for his or her service on the Board will be $20,000 per month for
         each calendar month of service during the first year after the Effective Date and $15,000 per
         month for each calendar month of service after the first year after the Effective Date. The
         Company shall also reimburse each Manager in respect of all actual, reasonable and documented
         out-of-pocket costs and expenses incurred by such Manager in accordance with Company
         policies.

                 (g)    Managers, in the performance of their duties as such, shall owe to the Company
         and its Members duties of loyalty and due care of the type owed by the directors of a corporation
         to such corporation and its stockholders under the laws of the State of Delaware.

                14.     Officers.

                 (a)     The Board may, from time to time, designate and appoint one or more natural
         persons as an officer of the Company (each, an “Officer”). No Officer need be a resident of the
         State of Delaware, a Member or a Manager. Any Officers so designated shall have such
         authority and perform such duties as the Board may, from time to time, delegate to them. The
         Board may assign titles to particular Officers. Unless the Board otherwise decides and except as
         may otherwise be provided in any applicable written employment agreement, if the title is one
         commonly used for officers of a business corporation, the assignment of such title shall
         constitute the delegation to such Officer of the authority and duties that are normally associated
         with that office, subject to Section 14(d) and any other specific delegation of authority and duties
         made to such Officer by the Board. Each Officer shall hold office until such Officer’s successor
         shall be duly designated and qualified or until such Officer’s earlier death or earlier resignation
         or removal in the manner hereinafter provided. Any number of offices may be held by the same
         individual. The salaries or other compensation, if any, of the Officers and agents of the
         Company shall be fixed from time to time by the Board in accordance with the Plan. The Board
         hereby designates Frederick Chin to hold the office of “Chief Executive Officer” as of the
         Effective Date (the “CEO”).

                 (b)     Any Officer (subject to any contract rights available to the Company, if
         applicable) may resign as such at any time; provided, that the CEO may only resign upon giving
         not less than thirty (30) calendar days’ prior notice thereof in a notice Filed in the Chapter 11
         Cases. Any Officer may be removed as such, either with or without cause, by the Board in its
         discretion at any time. Any vacancy occurring in any office of the Company may be filled by the
         Board, subject to the approval of the Member, and shall remain vacant until so filled.

               (c)    Subject to the supervision of the Board and the provisions of this Agreement, the
         CEO shall have the authority and right, without the need for Bankruptcy Court approval (unless
01:23666935.1

                                                          4
                    Case 17-12560-BLS
                    Case 19-50341-JKS         Doc
                                              Doc 58-10
                                                  2657-3 Filed
                                                          Filed05/10/21
                                                                09/24/18 Page
                                                                          Page56
                                                                               6 of
                                                                                 of 63
                                                                                    11



         otherwise indicated in the Plan), to carry out and implement all applicable provisions of the Plan
         for the ultimate benefit of the Member, including to:

                       (i)      retain, compensate, and employ professionals and other Persons to
                represent the Company with respect to and in connection with its rights and
                responsibilities;

                        (ii)   establish, maintain, and administer accounts of the Debtors as appropriate;

                        (iii) maintain, develop, improve, administer, operate, conserve, supervise,
                collect, settle, and protect the Wind-Down Assets (subject to the limitations described
                herein or in the Plan);

                        (iv)   sell, liquidate, transfer, assign, distribute, abandon, or otherwise dispose of
                the Wind-Down Assets or any part thereof or any interest therein, including through the
                formation on or after the Effective Date of any new or additional legal entities to be
                owned by the Company to own and hold particular Wind-Down Assets separate and apart
                from any other Wind-Down Assets, upon such terms as the CEO determines to be
                necessary, appropriate, or desirable (subject to the limitations described herein or in the
                Plan), including the consummation of any sale transaction for any Wind-Down Assets as
                to which an approval order was entered by the Bankruptcy Court before the Effective
                Date;

                       (v)      invest Cash of the Debtors and the Estates, including any Cash realized
                from the liquidation of the Wind-Down Assets, which investments, for the avoidance of
                doubt, will not be required to comply with Bankruptcy Code section 345(b);

                       (vi)   negotiate, incur, and pay the Wind-Down Expenses, including in
                connection with the resolution and satisfaction of any Wind-Down Claim Expenses;

                        (vii) exercise and enforce all rights and remedies regarding any loans or related
                interests as to which the lender was a Debtor and the underlying borrower actually is or
                actually was a Person that is not a Debtor, including any such rights or remedies that any
                Debtor or any Estate was entitled to exercise or enforce prior to the Effective Date on
                behalf of a Holder of a Non-Debtor Loan Note Claim, and including rights of collection,
                foreclosure, and all other rights and remedies arising under any promissory note,
                mortgage, deed of trust, or other document with such underlying borrower or under
                applicable law;

                        (viii) comply with the Plan, exercise the CEO’s rights, and perform the CEO’s
                obligations; and

                        (ix)   exercise such other powers as deemed by the CEO to be necessary and
                proper to implement the provisions of the Plan.

                (d)     Officers, in the performance of their duties as such, shall owe to the Company and
         its Members duties of loyalty and due care of the type owed by the officers of a corporation to
         such corporation and its stockholders under the laws of the State of Delaware.
01:23666935.1

                                                          5
                      Case 17-12560-BLS
                      Case 19-50341-JKS        Doc
                                               Doc 58-10
                                                   2657-3 Filed
                                                           Filed05/10/21
                                                                 09/24/18 Page
                                                                           Page57
                                                                                7 of
                                                                                  of 63
                                                                                     11



                15.     Certain Covenants.

                (a)     The Company shall advise the Member regarding the status of the affairs of the
         Company on at least a monthly basis and shall reasonably make available to the Member such
         information as is necessary for any reporting by the Member.

                (b)     The Company shall advise the Member regarding any material actions by the
         Board, including the sale of any property prior to entering into a contract of sale or the change in
         course of the business plan agreed to as part of the Plan. If there is any disagreement between
         the Company and the Member as to a material matter, in the first instance the Company and the
         Member shall seek to resolve their dispute regarding such material matter. In the event the
         Company and the Member cannot resolve the dispute, then no action will be taken regarding
         such material matter absent an order of the Bankruptcy Court.

                 (c)      Except as expressly provided herein (including, but not limited to, Section 14(c))
         or may be approved by the Member, the Company shall not be entitled to encumber, invest or
         gift any of its assets or make asset acquisitions.

                (d)     The Company shall be subject to the same limitations imposed on the Liquidation
         Trustee under the terms of the Plan and the Liquidation Trust Agreement.

                 16.     Indemnification. The Company and the Member shall indemnify the Managers,
         the Officers and each of their respective accountants, agents, assigns, attorneys, bankers,
         consultants, directors, employees, executors, financial advisors, investment bankers, brokers,
         managers, members, officers, partners, predecessors, principals, professional persons,
         representatives, and successors (each, an “Indemnified Party”) for, and shall defend and hold
         them harmless against, any loss, liability, damage, judgment, fine, penalty, claim, demand,
         settlement, cost, or expense (including the reasonable fees and expenses of their respective
         professionals) incurred without gross negligence or willful misconduct on the part of the
         applicable Indemnified Party (which gross negligence or willful misconduct, if any, must be
         determined by a final, non-appealable order of a court of competent jurisdiction) for any action
         taken, suffered, or omitted to be taken by the Indemnified Parties in connection with the
         acceptance, administration, exercise, and performance of their duties under the Plan or this
         Agreement, as applicable. An act or omission taken with the approval of the Bankruptcy Court,
         and not inconsistent therewith, will be conclusively deemed not to constitute gross negligence or
         willful misconduct. In addition, the Company and the Member shall, to the fullest extent
         permitted by law, indemnify, defend, and hold harmless the Indemnified Parties, from and
         against and with respect to any and all losses, liabilities, damages, judgments, fines, penalties,
         claims, demands, settlements, costs, or expenses (including the reasonable fees and expenses of
         their respective professionals) arising out of or due to their actions or omissions, or consequences
         of such actions or omissions, with respect to the Company or the implementation or
         administration of the Plan if the applicable Indemnified Party acted in good faith and in a manner
         reasonably believed to be in, or not opposed to, the best interest of the Company. The costs and
         expenses incurred in enforcing the right of indemnification in this Section 16 shall be paid by the
         Company or the Member, as applicable.



01:23666935.1

                                                          6
                      Case 17-12560-BLS
                      Case 19-50341-JKS        Doc
                                               Doc 58-10
                                                   2657-3 Filed
                                                           Filed05/10/21
                                                                 09/24/18 Page
                                                                           Page58
                                                                                8 of
                                                                                  of 63
                                                                                     11



                17.     Dissolution.

                 (a)     The Company shall dissolve, and its affairs shall be wound up upon the first to
         occur of the following: (i) the written consent of the Member, (ii) the entry of a decree of
         judicial dissolution under Section 18-802 of the Act and (iii) the sale or other disposition of all of
         the Wind-Down Assets.

                 (b)    In the event of dissolution, the Company shall conduct only such activities as are
         necessary to wind up its affairs (including the sale or other transfer of the assets of the Company
         in an orderly manner).

                 18.     Elections. The Member shall determine the accounting methods and conventions
         under the tax laws of any and all applicable jurisdictions as to the treatment of income, gain, loss,
         deduction and credit of the Company or any other method or procedure related to the preparation
         of such tax returns. The Member may cause the Company to make or refrain from making any
         and all elections permitted by such tax laws. Notwithstanding the foregoing, the Company shall
         be treated as a disregarded entity for income tax purposes.

                19.     Fiscal Year. The fiscal year of the Company for financial, accounting and income
         tax purposes shall be the same fiscal year as the Member.

                20.      Severability. If any term, provision covenant or restriction contained in this
         Agreement is held by a court of competent jurisdiction or other authority to be invalid, void,
         unenforceable or against its regulatory policy, the remainder of the terms, provisions, covenants
         and restrictions contained in this Agreement shall remain in full force and effect and shall in no
         way be affected, impaired or invalidated.

                 21.    Counterparts. This Agreement may be executed in counterparts and a facsimile or
         other electronic form of signature shall be of the same force and effect as an original.

                  22.    Entire Agreement; Conflicts. This Agreement, together with the Plan and the
         Liquidation Trust Agreement, constitutes the entire agreement of the Member with respect to the
         subject matter hereof. In the event of any inconsistency or conflict between the terms hereof and
         (i) the terms of the Plan, the terms of the Plan shall govern and control in each instance, and
         (ii) the terms of the Liquidation Trust Agreement, the terms of the Liquidation Trust Agreement
         shall govern and control in each instance.

                23.   Governing Law. This Agreement shall be governed by and construed in
         accordance with the laws of the State of Delaware without regard to principles of conflicts of
         law.

                 24.    Jurisdiction. The Bankruptcy Court shall have jurisdiction regarding the Member,
         the Company, the Board and the Wind-Down Assets, including the determination of all disputes
         arising out of or related to administration of the Company. The Bankruptcy Court shall have
         continuing jurisdiction and venue to hear and finally determine all disputes and related matters
         arising out of or related to this Agreement or the administration of the Company. The parties
         expressly consent to the Bankruptcy Court hearing and exercising such judicial power as is
         necessary to finally determine all such disputes and matters. If the Bankruptcy Court abstains
01:23666935.1

                                                           7
                     Case 17-12560-BLS
                     Case 19-50341-JKS         Doc
                                               Doc 58-10
                                                   2657-3 Filed
                                                           Filed05/10/21
                                                                 09/24/18 Page
                                                                           Page59
                                                                                9 of
                                                                                  of 63
                                                                                     11



         from exercising, or declines to exercise, jurisdiction or is otherwise without jurisdiction over any
         matter arising in, arising under, or related to the Chapter 11 Cases, including the matters set forth
         in this Agreement, then the provisions of this Agreement shall have no effect on and shall not
         control, limit or prohibit the exercise of jurisdiction by any other court having competent
         jurisdiction with respect to such matter, and all applicable references in this Agreement to an
         order or decision of the Bankruptcy Court shall instead mean an order or decision of such other
         court of competent jurisdiction.

               25.    Amendments. This Agreement may not be modified, altered, supplemented or
         amended except pursuant to a written agreement executed and delivered by the Member.

                  26.    Interpretation. The various headings of this Agreement are inserted for
         convenience only and shall not affect the meaning or understanding of this Agreement or any
         provision hereof. In this Agreement, except to the extent the context otherwise requires,
         (i) reference to any Section, subsection, clause, Schedule, preamble or recital, is, unless
         otherwise specified, to that such Section, subsection, clause, Schedule, preamble or recital under
         this Agreement, (ii) the words “hereof,” “herein,” and similar terms shall refer to this Agreement
         and not to any particular section of this Agreement, (iii) references to any document or
         agreement, including this Agreement, shall be deemed to include references to such document or
         agreement as amended, supplemented, replaced or restated from time to time in accordance with
         its terms and subject to compliance with any requirements set forth therein, (iv) references to any
         law, statute, rule, regulation or form (including in the definition thereof) shall be deemed to
         include references to such statute, rule, regulation or form as amended, modified, supplemented
         or replaced from time to time (and, in the case of any statute, include any rules and regulations
         promulgated under such statute), and all references to any section of any statute, rule, regulation
         or form include any successor to such section, (v) references to any party hereto shall include its
         successors and permitted assigns, (vi) wherever the word “include,” “includes” or “including” is
         used herein, it shall be deemed to be followed by the words “without limitation,” and any list of
         examples following such term shall in no way restrict or limit the generality of the word or
         provision with respect to which such examples are provided, (vii) the words “shall” and “will”
         are used interchangeably throughout this Agreement, and the use of either connotes a mandatory
         requirement, (viii) the word “or” is not meant to be exclusive, and shall be interpreted as
         “and/or”, (ix) unless otherwise specified, references to “day” or “days” are references to calendar
         days, (x) the terms “Dollars” and “$” mean United States Dollars, (xi) whenever the context
         required, terms shall include the plural as well as the singular number, the masculine gender shall
         include the feminine, and the feminine gender shall include the masculine and (xii) references to
         any time periods herein that are initiated by the receipt of a notice shall be deemed not to include
         the date such notice is received in the calculation of such time period.

                                  [The remainder of this page is intentionally left blank.]




01:23666935.1

                                                          8
                      Case17-12560-BLS
                      Case 19-50341-JKS Doc
                                        Doc2657-3
                                            58-10 Filed
                                                   Filed05/10/21
                                                         09/24/18 Page
                                                                  Page60
                                                                       10of
                                                                          of63
                                                                             11




                IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
         duly executed this Agreement as of the date first above written.



                                                  MEMBER:

                                                  WOODBRIDGE LIQUIDATION TRUST


                                                  By:
                                                        Name:
                                                        Title:




01:23666935.1

                [SIGNATURE PAGE TO LIMITED LIABILITY COMPANY AGREEMENT OF WOODBRIDGE WIND-DOWN ENTITY LLC]
                   Case17-12560-BLS
                   Case 19-50341-JKS Doc
                                     Doc2657-3
                                         58-10 Filed
                                                Filed05/10/21
                                                      09/24/18 Page
                                                               Page61
                                                                    11of
                                                                       of63
                                                                          11




                                         SCHEDULE A

                                    BOARD OF MANAGERS


                Richard Nevins

                M. Freddie Reiss

                Frederick Chin




01:23666935.1
                Case
                Case19-50341-JKS
                     17-12560-BLS Doc
                                  Doc58-10
                                      2657-4 Filed 05/10/21
                                               Filed 09/24/18 Page
                                                               Page621of
                                                                       of63
                                                                          2



                                        EXHIBIT D

                          Compensation Terms for the Wind-Down CEO




01:23666314.2
                     Case
                     Case19-50341-JKS
                          17-12560-BLS Doc
                                       Doc58-10
                                           2657-4 Filed 05/10/21
                                                    Filed 09/24/18 Page
                                                                    Page632of
                                                                            of63
                                                                               2



                               EMPLOYMENT AGREEMENT TERM SHEET

                 This term sheet (this “Term Sheet”) sets forth certain terms and conditions of the proposed
         employment relationship between Frederick Chin (the “Wind-Down CEO”) and Woodbridge Wind-
         Down Entity LLC, a Delaware limited liability company (the “Wind-Down Entity”). This Term
         Sheet is not intended to constitute a complete statement of such terms and conditions or a legally
         binding agreement between the parties. The specific terms and conditions governing the Wind-
         Down CEO’s employment will be set forth in a mutually acceptable, definitive employment
         agreement entered into between the parties. Capitalized terms not otherwise defined herein shall
         have the meanings set forth in the Plan.

         Position                   Chief Executive Officer
         Employment Term            Initial term of two years and six months, subject to automatic renewal
                                    for up to two quarterly renewal periods if the wind down of the
                                    Wind-Down Entity has not been completed on or before the end of
                                    the then-current term (the “Employment Term”).
         Base Salary                $750,000 per year.
         Wind Down Bonus            For the Employment Term, up to $2,000,000 in the aggregate based
                                    on the amount of distributions from the Wind-Down Entity to the
                                    Liquidation Trust (“Distributions”).
         Annual Bonus               For the Employment Term, up to $3,000,000 in the aggregate for all
                                    annual periods based on an agreed formula relating to the amount of
                                    Distributions for the annual periods.
         Benefits and Perquisites   Four weeks paid vacation and participation in the Wind-Down
                                    Entity’s employee benefit plans and programs.
         Definitions of “Cause”     Each of “Cause” and “Good Reason” will be defined as is reasonable
         and “Good Reason”          and customary for similarly situated executives.
         Termination Rights         Each of the Wind-Down CEO and the Wind-Down Entity may
                                    terminate the Wind-Down CEO’s employment for any reason on at
                                    least 30 days’ prior written notice; provided, that termination will be
                                    effective immediately upon termination for Cause or upon the Wind-
                                    Down CEO’s death.
         Severance upon             To be set forth in the definitive employment agreement.
         Termination for Cause
         or Resignation Without
         Good Reason
         Severance upon             To be set forth in the definitive employment agreement.
         Termination Without
         Cause or Resignation for
         Good Reason
         Provisions Regarding       To be set forth in the definitive employment agreement.
         Disability or Death
         Governing Law              California.




01:23667433.1
